 

Exhibit 10.1

 



EXECUTION VERSION



  



[tm1926713d1_ex10-1img001.jpg]   

CREDIT AGREEMENT

 

by and among

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Agent,

 

THE LENDERS THAT ARE PARTIES HERETO
as the Lenders,

 

HUDSON TECHNOLOGIES INC.,
as Parent,

 

and

 

HUDSON HOLDINGS, INC.,
HUDSON TECHNOLOGIES COMPANY,
ASPEN REFRIGERANTS, INC.
and
THE OTHER BORROWERS THAT ARE PARTIES
FROM TIME TO TIME HERETO,
collectively, as the Borrowers

 

Dated as of December 19, 2019



 

 



 

 

 



Table of Contents

 



    Page 1. DEFINITIONS AND CONSTRUCTION 1 1.1 Definitions 1 1.2 Accounting
Terms 49 1.3 Code 49 1.4 Construction 50 1.5 Time References 50 1.6 Schedules
and Exhibits 50 1.7 Divisions 50 2. LOANS AND TERMS OF PAYMENT 51 2.1 Revolving
Loans 51 2.2 [Reserved] 51 2.3 Borrowing Procedures and Settlements 51 2.4
Payments; Reductions of Commitments; Prepayments 58 2.5 Promise to Pay;
Promissory Notes 61 2.6 Interest Rates and Letter of Credit Fee:  Rates,
Payments, and Calculations 62 2.7 Crediting Payments 63 2.8 Designated Account
63 2.9 Maintenance of Loan Account; Statements of Obligations 64 2.10 Fees 64
2.11 Letters of Credit 64 2.12 LIBOR Option 72 2.13 Capital Requirements 75 2.14
Incremental Facilities 76 2.15 Joint and Several Liability of Borrowers 78 3.
CONDITIONS; TERM OF AGREEMENT 80 3.1 Conditions Precedent to the Initial
Extension of Credit 80 3.2 Conditions Precedent to all Extensions of Credit 81
3.3 Maturity 81 3.4 Effect of Maturity 81 3.5 Early Termination by Borrowers 81
3.6 Conditions Subsequent 81 4. REPRESENTATIONS AND WARRANTIES 82 4.1 Due
Organization and Qualification; Subsidiaries 82 4.2 Due Authorization; No
Conflict 82

 

-i-

 





 

Table of Contents

 

(continued)

  

    Page 4.3 Governmental Consents 83 4.4 Binding Obligations; Perfected Liens
83 4.5 Title to Assets; No Encumbrances 83 4.6 Litigation 84 4.7 Compliance with
Laws 84 4.8 No Material Adverse Effect 84 4.9 Solvency 84 4.10 Employee Benefits
84 4.11 Environmental Condition 85 4.12 Complete Disclosure 85 4.13 Patriot Act
86 4.14 Indebtedness 86 4.15 Payment of Taxes 86 4.16 Margin Stock 86 4.17
Governmental Regulation 86 4.18 OFAC; Sanctions; Anti-Corruption Laws;
Anti-Money Laundering Laws 86 4.19 Employee and Labor Matters 87 4.20 Parent as
a Holding Company 87 4.21 Leases 87 4.22 Eligible Accounts 87 4.23 Eligible
Inventory 87 4.24 Location of Inventory 88 4.25 Inventory Records 88 4.26 Term
Loan Documents 88 4.27 Hedge Agreements 88 4.28 Material Contracts 88 4.29
Non-Loan Party Subsidiaries 88 4.30 Immaterial Subsidiaries 88 5. AFFIRMATIVE
COVENANTS 89 5.1 Financial Statements, Reports, Certificates 89 5.2 Reporting 89
5.3 Existence 89 5.4 Maintenance of Properties 89

 



-ii-

 

 



Table of Contents

 

(continued)

 



    Page 5.5 Taxes 89 5.6 Insurance 89 5.7 Inspection 90 5.8 Compliance with
Laws 91 5.9 Environmental 91 5.10 Disclosure Updates 93 5.11 Formation of
Subsidiaries 93 5.12 Further Assurances 94 5.13 Lender Meetings 94 5.14 Location
of Inventory; Chief Executive Office 95 5.15 OFAC; Sanctions; Anti-Corruption
Laws; Anti-Money Laundering Laws 95 5.16 Material Contracts 95 5.17 Compliance
with ERISA and the IRC 95 5.18 Bank Products 96 5.19 Credit Enhancement 96 5.20
Chief Restructuring Officer 96 5.21 Term Loan Milestones and Cooperation 96 5.22
Bi-Weekly Reporting; Monthly Lender Calls 97 6. NEGATIVE COVENANTS 97 6.1
Indebtedness 97 6.2 Liens 97 6.3 Restrictions on Fundamental Changes 98 6.4
Disposal of Assets 98 6.5 Nature of Business 98 6.6 Prepayments, Payments of
Certain Indebtedness and Amendments 98 6.7 Restricted Payments 100 6.8
Accounting Methods 100 6.9 Investments 100 6.10 Transactions with Affiliates 100
6.11 Use of Proceeds 101 6.12 Limitation on Issuance of Equity Interests 101
6.13 Inventory with Bailees 101 6.14 Parent as Holding Company 101

 



-iii-

 

 



Table of Contents

 

(continued)

 



    Page 6.15 Employee Benefits 101 6.16 Non-Loan Party Subsidiaries 102 6.17
Acquisition of Indebtedness 102 6.18 Anti-Layering 102 6.19 Immaterial
Subsidiaries 102 7. FINANCIAL COVENANTS 102 8. EVENTS OF DEFAULT 103 8.1
Payments 103 8.2 Covenants 103 8.3 Judgments 103 8.4 Voluntary Bankruptcy 104
8.5 Involuntary Bankruptcy 104 8.6 Default Under Other Agreements 104 8.7
Representations 104 8.8 Guaranty 104 8.9 Security Documents 104 8.10 Loan
Documents 104 8.11 Change of Control 104 8.12 ERISA 105 8.13 Invalidity of
Intercreditor Agreement 105 8.14 Material Contracts 105 8.15 Conduct of Business
105 8.16 Material Adverse Effect 105 9. RIGHTS AND REMEDIES 105 9.1 Rights and
Remedies 105 9.2 Remedies Cumulative 106 10. WAIVERS; INDEMNIFICATION 106 10.1
Demand; Protest; etc. 106 10.2 The Lender Group’s Liability for Collateral 106
10.3 Indemnification 107 11. NOTICES 107 12. CHOICE OF LAW AND VENUE; JURY TRIAL
WAIVER 108 13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS 110

 



-iv-

 

 



Table of Contents

 

(continued)

 



    Page 13.1 Assignments and Participations 110 13.2 Successors 113 14.
AMENDMENTS; WAIVERS 113 14.1 Amendments and Waivers 113 14.2 Replacement of
Certain Lenders 115 14.3 No Waivers; Cumulative Remedies 116 15. AGENT; THE
LENDER GROUP 116 15.1 Appointment and Authorization of Agent 116 15.2 Delegation
of Duties 117 15.3 Liability of Agent 117 15.4 Reliance by Agent 117 15.5 Notice
of Default or Event of Default 118 15.6 Credit Decision 118 15.7 Costs and
Expenses; Indemnification 119 15.8 Agent in Individual Capacity 119 15.9
Successor Agent 119 15.10 Lender in Individual Capacity 120 15.11 Collateral
Matters 120 15.12 Restrictions on Actions by Lenders; Sharing of Payments 121
15.13 Agency for Perfection 121 15.14 Payments by Agent to the Lenders 121 15.15
Concerning the Collateral and Related Loan Documents 122 15.16 Field Examination
Reports; Confidentiality; Disclaimers by Lenders; Other Reports and Information
122 15.17 Several Obligations; No Liability 123 16. WITHHOLDING TAXES 123 16.1
Payments 123 16.2 Exemptions 124 16.3 Reductions 125 16.4 Refunds 126 17.
GENERAL PROVISIONS 126 17.1 Effectiveness 126 17.2 Section Headings 126

 



-v-

 

 



Table of Contents

 

(continued)

 



    Page 17.3 Interpretation 126 17.4 Severability of Provisions 126 17.5 Bank
Product Providers 127 17.6 Debtor-Creditor Relationship 127 17.7 Counterparts;
Electronic Execution 127 17.8 Revival and Reinstatement of Obligations 128 17.9
Confidentiality 128 17.10 Survival 129 17.11 Patriot Act; Due Diligence 130
17.12 Integration 130 17.13 Hudson Technologies as Agent for Borrowers 130 17.14
Acknowledgement and Consent to Bail-In of EEA Financial Institutions 131 17.15
Intercreditor Agreement 131 17.16 Acknowledgement Regarding Any Supported QFCs
132



 



-vi-

 

 



EXHIBITS AND SCHEDULES

 



Exhibit A-1 Form of Assignment and Acceptance Exhibit B-1 Form of Borrowing Base
Certificate Exhibit C-1 Form of Compliance Certificate Exhibit J-1 Form of
Joinder Exhibit L-1 Form of LIBOR Notice Exhibit P-1 Form of Perfection
Certificate     Schedule A-1 Agent’s Account Schedule A-2 Authorized Persons
Schedule C-1 Commitments Schedule D-1 Designated Account Schedule P-1 Permitted
Investments Schedule P-2 Permitted Liens Schedule R-1 Real Property Collateral
Schedule 3.1 Conditions Precedent Schedule 3.6 Conditions Subsequent Schedule
4.1(b) Capitalization of Loan Parties Schedule 4.1(c) Capitalization of Loan
Parties’ Subsidiaries Schedule 4.8 Material Adverse Effect Schedule 4.10
Employee Benefits Schedule 4.11 Environmental Matters Schedule 4.14 Permitted
Indebtedness Schedule 4.24 Location of Inventory Schedule 4.28 Material
Contracts Schedule 5.1 Financial Statements, Reports, Certificates Schedule 5.2
Collateral Reporting



 



-vii-

 



 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT, is entered into as of December 19, 2019 by and among the
lenders identified on the signature pages hereof (each of such lenders, together
with its successors and permitted assigns, is referred to hereinafter as a
“Lender”, as that term is hereinafter further defined), WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as administrative agent
for each member of the Lender Group and the Bank Product Providers (in such
capacity, together with its successors and assigns in such capacity, “Agent”),
HUDSON TECHNOLOGIES, INC., a New York corporation (“Parent”), HUDSON HOLDINGS,
INC., a Nevada corporation (“Hudson Holdings”), HUDSON TECHNOLOGIES COMPANY, a
Tennessee corporation (“Hudson Technologies”), ASPEN REFRIGERANTS, INC., a
Delaware corporation (“Aspen”; and together with Hudson Holdings, Hudson
Technologies, and those additional entities that hereafter become parties hereto
as Borrowers in accordance with the terms hereof by executing the form of
Joinder attached hereto as Exhibit J-1, each, a “Borrower” and individually and
collectively, jointly and severally, the “Borrowers”).

 

The parties agree as follows:

 

1.           DEFINITIONS AND CONSTRUCTION.

 

1.1         Definitions. As used in this Agreement, the following terms shall
have the following definitions:

 

“13-Week Cash Flow Forecast” has the meaning specified therefor in Section
5.22(a) of this Agreement.

 

“Acceptable Appraisal” means, with respect to an appraisal of Inventory, the
most recent appraisal of such property received by Agent (a) from an appraisal
company satisfactory to Agent, (b) the scope and methodology (including, to the
extent relevant, any sampling procedure employed by such appraisal company) of
which are satisfactory to Agent, and (c) the results of which are satisfactory
to Agent, in each case, in Agent's Permitted Discretion.

 

“Account” means an account (as that term is defined in the Code).

 

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

 

“Account Party” has the meaning specified therefor in Section 2.11(h) of this
Agreement.

 

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

 

“Acquired Indebtedness” means Indebtedness of a Person whose assets or Equity
Interests are acquired by a Loan Party or any of its Subsidiaries in a Permitted
Acquisition; provided, that such Indebtedness (a) is either purchase money
Indebtedness or a Capital Lease with respect to Equipment or mortgage financing
with respect to Real Property, (b) was in existence prior to the date of such
Permitted Acquisition, and (c) was not incurred in connection with, or in
contemplation of, such Permitted Acquisition.

 





 

 

“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all of the Equity Interests of any other Person.

 

“Additional Documents” has the meaning specified therefor in Section 5.12 of
this Agreement.

 

“Administrative Borrower” has the meaning specified therefor in Section 17.13 of
this Agreement.

 

“Administrative Questionnaire” has the meaning specified therefor in Section
13.1(a) of this Agreement.

 

“Affected Lender” has the meaning specified therefor in Section 2.13(b) of this
Agreement.

 

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, that for purposes of the definition of Eligible Accounts
and Section 6.10 of this Agreement: (a) if any Person owns directly or
indirectly 20% or more of the Equity Interests having ordinary voting power for
the election of directors or other members of the governing body of a Person or
20% or more of the partnership or other ownership interests of a Person (other
than as a limited partner of such Person), then both such Persons shall be
Affiliates of each other, (b) each director (or comparable manager) of a Person
shall be deemed to be an Affiliate of such Person, and (c) each partnership in
which a Person is a general partner shall be deemed an Affiliate of such Person.

 

“Agent” has the meaning specified therefor in the preamble to this Agreement.

 

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

 

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1
to this Agreement (or such other Deposit Account of Agent that has been
designated as such, in writing, by Agent to Borrowers and the Lenders).

 

“Agent’s Liens” means the Liens granted by each Loan Party or its Subsidiaries
to Agent under the Loan Documents and securing the Obligations.

 

“Agreement” means this Credit Agreement, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

 

“Anti-Corruption Laws” means the FCPA, the U.K. Bribery Act of 2010, as amended,
and all other applicable laws and regulations or ordinances concerning or
relating to bribery, money laundering or corruption in any jurisdiction in which
any Loan Party or any of its Subsidiaries or Affiliates is located or is doing
business.

 

“Anti-Money Laundering Laws” means the applicable laws or regulations in any
jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is
located or is doing business that relates to money laundering, any predicate
crime to money laundering, or any financial record keeping and reporting
requirements related thereto.

 



-2-

 

 

“Applicable Margin” means, as of any date of determination and with respect to
Base Rate Loans or LIBOR Rate Loans, as applicable, the applicable margin set
forth in the following table that corresponds to the Average Excess Availability
of Borrowers for the most recently completed month; provided, that for the
period from the Closing Date through and including June 30, 2020, the Applicable
Margin shall be set at the margin in the row styled “Level III”; provided
further, that any time an Event of Default has occurred and is continuing, the
Applicable Margin shall be set at the margin in the row styled “Level III”:

 

Level Average Excess
Availability Applicable Margin Relative
to Base Rate Loans
(the “Base Rate Margin”) Applicable Margin Relative
to LIBOR Rate Loans  
(the “LIBOR Rate Margin”) I > 30.0% of the Maximum Revolver Amount 1.25
percentage points 2.25 percentage points II < 30.0% of the Maximum Revolver
Amount and > 15.0% of the Maximum Revolver Amount 1.50 percentage points 2.50
percentage points III < 15.0% of the Maximum Revolver Amount 1.75 percentage
points 2.75 percentage points

 

The Applicable Margin shall be re-determined as of the first day of each month
based on the Average Excess Availability for the immediately prior month.

 

“Applicable Unused Line Fee Percentage” means, as of any date of determination,
the applicable percentage set forth in the following table that corresponds to
the Average Revolver Usage of Borrowers for the most recently completed month as
determined by Agent in its Permitted Discretion; provided, that for the period
from the Closing Date through and including March 31, 2020, the Applicable
Unused Line Fee Percentage shall be set at the rate in the row styled “Level
II”; provided further,that any time an Event of Default has occurred and is
continuing, the Applicable Unused Line Fee Percentage shall be set at the margin
in the row styled “Level II”:

 

Level Average Revolver Usage Applicable Unused
Line Fee Percentage I > 50% of the Maximum Revolver Amount 0.35 percentage
points II < 50% of the Maximum Revolver Amount 0.50 percentage points

The Applicable Unused Line Fee Percentage shall be re-determined on the first
date of each month by Agent.

 



-3-

 

 

“Application Event” means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.4(b)(iii) of this
Agreement.

 

“Aspen” has the meaning specified therefor in the preamble to this Agreement.

 

“Aspen Vendor Cylinder Deposit Liabilities Reserve” means a reserve in the
amount of $1,700,000 which shall be adjusted by the Agent on the date that is
the earliest of (a) the date that Agent shall have received a management
prepared calculation of such reserve and such calculation shall be satisfactory
to Agent in all respects, (b) the date that Agent shall have received an updated
estimate of such reserve pursuant to a field examination reasonably acceptable
to Agent, and (c) (i) the date that Agent shall have received the annual audited
financial statements of Parent and its Subsidiaries for the fiscal year ending
December 31, 2019 pursuant to the terms of Section 5.1 of this Agreement or (ii)
March 31, 2020.

 

“Assignee” has the meaning specified therefor in Section 13.1(a) of this
Agreement.

 

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to this Agreement.

 

“Authorized Person” means any one of the individuals identified as an officer of
a Borrower on Schedule A-2 to this Agreement, or any other individual identified
by Administrative Borrower as an authorized person and authenticated through
Agent’s electronic platform or portal in accordance with its procedures for such
authentication.

 

“Availability” means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Revolving Loans under Section 2.1 of this Agreement
(after giving effect to the then outstanding Revolver Usage).

 

“Available Increase Amount” means, as of any date of determination, an amount
equal to the result of (a) $15,000,000, minus (b) the aggregate principal amount
of Increases to the Revolver Commitments previously made pursuant to Section
2.14 of this Agreement.

 

“Average Excess Availability” means, with respect to any period, the sum of the
aggregate amount of Excess Availability for each day in such period (as
calculated by Agent as of the end of each respective day) divided by the number
of days in such period.

 

“Average Revolver Usage” means, with respect to any period, the sum of the
aggregate amount of Revolver Usage for each day in such period (calculated as of
the end of each respective day) divided by the number of days in such period.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 



-4-

 

 

“Bank Product” means any one or more of the following financial products or
accommodations extended to any Loan Party or any of its Subsidiaries by a Bank
Product Provider: (a) credit cards (including commercial cards (including
so-called “purchase cards”, “procurement cards” or “p-cards”)), (b) payment card
processing services, (c) debit cards, (d) stored value cards, (e) Cash
Management Services, or (f) transactions under Hedge Agreements.

 

“Bank Product Agreements” means those agreements entered into from time to time
by any Loan Party or any of its Subsidiaries with a Bank Product Provider in
connection with the obtaining of any of the Bank Products.

 

“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure, operational risk or processing risk with respect to the then
existing Bank Product Obligations (other than Hedge Obligations).

 

“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by each Loan Party and its Subsidiaries to
any Bank Product Provider pursuant to or evidenced by a Bank Product Agreement
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, (b) all Hedge Obligations, and (c) all amounts that Agent or
any Lender is obligated to pay to a Bank Product Provider as a result of Agent
or such Lender purchasing participations from, or executing guarantees or
indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the Bank Products provided by such Bank Product Provider to a Loan
Party or its Subsidiaries.

 

“Bank Product Provider” means Wells Fargo or any of its Affiliates, including
each of the foregoing in its capacity, if applicable, as a Hedge Provider.

 

“Bank Product Provider Agreement” means an agreement in form and substance
satisfactory to Agent, duly executed by the applicable Bank Product Provider,
the applicable Loan Parties, and Agent.

 

“Bank Product Reserves” means, as of any date of determination, those reserves
that Agent deems necessary or appropriate to establish (based upon the Bank
Product Providers’ determination of the liabilities and obligations of each Loan
Party and its Subsidiaries in respect of Bank Product Obligations) in respect of
Bank Products then provided or outstanding.

 

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

 

“Base Rate” means the greatest of (a) the Federal Funds Rate plus ½%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of one
month and shall be determined on a daily basis), plus one percentage point, and
(c) the rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its “prime rate”, with the understanding
that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate (and, if any such announced rate is
below zero, then the rate determined pursuant to this clause (c) shall be deemed
to be zero).

 

“Base Rate Loan” means each portion of the Revolving Loans that bears interest
at a rate determined by reference to the Base Rate.

 



-5-

 

 

“Base Rate Margin” has the meaning set forth in the definition of Applicable
Margin.

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by Agent and Administrative
Borrower giving due consideration to (i) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to the LIBOR Rate for United
States dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement shall be deemed to
be zero for the purposes of this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBOR Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment (which may be a positive or negative value or zero) that has
been selected by Agent and Administrative Borrower in their reasonable
discretion giving due consideration to (i) any selection or recommendation of a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBOR Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBOR Rate with the applicable Unadjusted Benchmark Replacement for United
States dollar-denominated syndicated credit facilities at such time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate”, the definition of “Interest Period”,
timing and frequency of determining rates and making payments of interest and
other administrative matters) that Agent decides in Agent’s Permitted Discretion
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by Agent in a manner
substantially consistent with market practice (or, if Agent decides that
adoption of any portion of such market practice is not administratively feasible
or if Agent determines that no market practice for the administration of the
Benchmark Replacement exists, in such other manner of administration as Agent
decides is reasonably necessary in connection with the administration of this
Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBOR Rate:

 

(a)           in the case of clause (a) or (b) of the definition of “Benchmark
Transition Event,” the later of (i) the date of the public statement or
publication of information referenced therein and (ii) the date on which the
administrator of the LIBOR Rate permanently or indefinitely ceases to provide
the LIBOR Rate; or

 

(b)           in the case of clause (c) of the definition of “Benchmark
Transition Event,” the date of the public statement or publication of
information referenced therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBOR Rate:

 

(a)           a public statement or publication of information by or on behalf
of the administrator of the LIBOR Rate announcing that such administrator has
ceased or will cease to provide the LIBOR Rate, permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide the LIBOR Rate;

 



-6-

 

 

(b)           a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate, the Federal Reserve System
of the United States (or any successor), an insolvency official with
jurisdiction over the administrator for the LIBOR Rate, a resolution authority
with jurisdiction over the administrator for the LIBOR Rate or a court or an
entity with similar insolvency or resolution authority over the administrator
for the LIBOR Rate, which states that the administrator of the LIBOR Rate has
ceased or will cease to provide the LIBOR Rate permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide the LIBOR Rate; or

 

(c)           a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate announcing that the LIBOR
Rate is no longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by Agent or the
Required Lenders, as applicable, by notice to Administrative Borrower, Agent (in
the case of such notice by the Required Lenders) and the Lenders.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBOR Rate
and solely to the extent that the LIBOR Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBOR Rate for all purposes hereunder in accordance with Section
2.12(d)(iii) and (y) ending at the time that a Benchmark Replacement has
replaced the LIBOR Rate for all purposes hereunder pursuant to Section
2.12(d)(iii).

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which any Loan Party or any of its Subsidiaries or ERISA Affiliates
has been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.

 

“BHC Act Affiliate” of a Person means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such Person.

 

“Bi-Weekly Reporting Package” has the meaning specified therefor in Section
5.22(b) of this Agreement.

 

“Bill and Hold Arrangements” means “banked gas” arrangements under which goods
are invoiced to an Account Debtor but stored by a Borrower for future delivery,
and title to such goods passes to such Account Debtor as of the date of issuance
of such invoice therefore by such Borrower.

 



-7-

 

 

“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).

 

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States (or any successor).

 

“BOC” means BOC Limited, a private limited company organized under the laws of
the United Kingdom, and which maintains its chief executive office in the United
Kingdom.

 

“Borrower” and “Borrowers” have the respective meanings specified therefor in
the preamble to this Agreement.

 

“Borrower Materials” has the meaning specified therefor in Section 17.9(c) of
this Agreement.

 

“Borrowing” means a borrowing consisting of Revolving Loans made on the same day
by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a
Swing Loan, or by Agent in the case of an Extraordinary Advance.

 

“Borrowing Base” means, as of any date of determination, the result of:

 

(a)          85% of the amount of Eligible Accounts, less the amount, if any, of
the Dilution Reserve, plus

 

(b)          the lesser of

 

(i)             $40,000,000, and

 

(ii)            the lesser of (A) the product of 75% multiplied by the value
(calculated at the lower of cost or market on a basis consistent with Borrowers’
historical accounting practices) of Eligible Inventory (including Eligible R-22
Inventory) at such time and (B) the sum of (1) the product of 75% multiplied by
the Net Recovery Percentage identified in the most recent Acceptable Appraisal
of Inventory, multiplied by the value (calculated at the lower of cost or market
on a basis consistent with Borrowers’ historical accounting practices) of
Eligible R-22 Inventory and (2) the product of 85% multiplied by the Net
Recovery Percentage identified in the most recent Acceptable Appraisal of
Inventory, multiplied by the value (calculated at the lower of cost or market on
a basis consistent with Borrowers’ historical accounting practices) of Eligible
Inventory (other than Eligible R-22 Inventory (such determination may be made as
to different categories of Eligible Inventory based upon the Net Recovery
Percentage applicable to such categories) at such time, minus

 

(c)          the aggregate amount of Reserves, if any, established by Agent from
time to time under Section 2.1(c) of this Agreement.

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit B-1 to this Agreement, which such form of Borrowing Base Certificate may
be amended, restated, supplemented or otherwise modified from time to time
(including without limitation, changes to the format thereof) in accordance with
the terms of this Agreement, as approved by Agent in Agent’s sole discretion.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the State of New York, except
that, if a determination of a Business Day shall relate to a LIBOR Rate Loan,
the term “Business Day” also shall exclude any day on which banks are closed for
dealings in Dollar deposits in the London interbank market.

 



-8-

 

 

“Capital Expenditures” means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding, without
duplication (a) with respect to the purchase price of assets that are purchased
substantially contemporaneously with the trade-in of existing assets during such
period, the amount that the gross amount of such purchase price is reduced by
the credit granted by the seller of such assets for the assets being traded in
at such time and (b) expenditures made during such period to consummate one or
more Permitted Acquisitions.

 

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

 

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

 

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within one year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within one year from the date of acquisition thereof and, at
the time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within one
year from the date of acquisition thereof issued by any bank organized under the
laws of the United States or any state thereof or the District of Columbia or
any United States branch of a foreign bank having at the date of acquisition
thereof combined capital and surplus of not less than $1,000,000,000,
(e) Deposit Accounts maintained with (i) any bank that satisfies the criteria
described in clause (d) above, or (ii) any other bank organized under the laws
of the United States or any state thereof so long as the full amount maintained
with any such other bank is insured by the Federal Deposit Insurance
Corporation, (f) repurchase obligations of any commercial bank satisfying the
requirements of clause (d) of this definition or of any recognized securities
dealer having combined capital and surplus of not less than $1,000,000,000,
having a term of not more than seven days, with respect to securities satisfying
the criteria in clauses (a) or (d) above, (g) debt securities with maturities of
six months or less from the date of acquisition backed by standby letters of
credit issued by any commercial bank satisfying the criteria described in clause
(d) above, and (h) Investments in money market funds substantially all of whose
assets are invested in the types of assets described in clauses (a) through (g)
above.

 

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

 



-9-

 

 

“CFC” means a controlled foreign corporation (as that term is defined in the
IRC) in which any Loan Party is a “United States shareholder” within the meaning
of Section 951(b) of the IRC.

 

“Change in Law” means the occurrence after the date of this Agreement of: (a)
the adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided, that notwithstanding anything in this
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith, and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

 

“Change of Control” means that:

 

(a)           any Person or two or more Persons acting in concert, shall have
acquired beneficial ownership, directly or indirectly, of Equity Interests of
Parent (or other securities convertible into such Equity Interests) representing
35% or more of the combined voting power of all Equity Interests of Parent
entitled (without regard to the occurrence of any contingency) to vote for the
election of members of the Board of Directors of Parent,

 

(b)           any Person or two or more Persons acting in concert, shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of Parent or control over the Equity
Interests of such Person entitled to vote for members of the Board of Directors
of Parent on a fully-diluted basis (and taking into account all such Equity
Interests that such Person or group has the right to acquire pursuant to any
option right) representing 35% or more of the combined voting power of such
Equity Interests,

 

(c)           during any period of 24 consecutive months commencing on or after
the Closing Date, the occurrence of a change in the composition of the Board of
Directors of Parent such that a majority of the members of such Board of
Directors are not Continuing Directors,

 

(d)           Parent fails to own and control, directly or indirectly, 100% of
the Equity Interests of each other Loan Party,

 

(e)           Hudson Holdings fails to own and control, directly or indirectly,
100% of the Equity Interests of each other Loan Party (other than Parent),

 

(f)            any sale of all or substantially all of the property or assets of
Parent and its Subsidiaries other than in a sale or transfer to another Loan
Party,

 

(g)           the occurrence of any “Change of Control” (or equivalent term) as
defined in Term Loan Agreement or in any other material Indebtedness shall have
occurred.

 

“Closing Date” means December 19, 2019.

 

“Code” means the New York Uniform Commercial Code, as in effect from time to
time.

 



-10-

 

 

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by any Loan Party or its Subsidiaries in or upon
which a Lien is granted by such Person in favor of Agent or the Lenders under
any of the Loan Documents.

 

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in any Loan Party’s or its Subsidiaries’ books and records, Equipment, or
Inventory, in each case, in form and substance reasonably satisfactory to Agent.

 

“Collections” means, all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds and tax refunds).

 

“Commitment” means, with respect to each Lender, its Revolver Commitment and,
with respect to all Lenders, their Revolver Commitments, in each case as such
Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 to this Agreement or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under this Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of this Agreement.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Competitor” means any person as may be identified in writing to the Agent by
the Administrative Borrower from time to time after the Closing Date as bona
fide business competitors of the Borrowers (other than bona fide debt funds) (in
the good faith determination of the Borrowers), by delivery of a notice thereof
to the Agent setting forth such person or persons; provided that no such updates
pursuant to this definition shall be deemed to retroactively disqualify any
parties that have previously acquired an assignment or participation interest in
respect of the Loans from continuing to hold or vote such previously acquired
assignments and participation on terms set forth herein for Lenders.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 to this Agreement delivered by the chief financial officer or
treasurer of Parent to Agent.

 

“Confidential Information” has the meaning specified therefor in Section 17.9(a)
of this Agreement.

 

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Parent on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was approved, appointed or nominated for election to the
Board of Directors by a majority of the Continuing Directors.

 

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by a Loan Party or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).

 

“Copyright Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement.

 



-11-

 

 

“Covenant Testing Period” means a period (a) commencing on the last day of the
fiscal month of Parent most recently ended prior to a Covenant Trigger Event for
which Borrowers are required to deliver to Agent monthly, quarterly or annual
financial statements pursuant to Section 5.1 and Schedule 5.1 to this Agreement,
and (b) continuing through and including the first day after such Covenant
Trigger Event that Excess Availability has equaled or exceeded 12.5% of the
Maximum Revolver Amount for two consecutive calendar months.

 

“Covenant Trigger Event” means if at any time Excess Availability is less than
12.5% of the Maximum Revolver Amount.

 

“Covered Entity” means any of the following:

 

(a)           a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

 

(b)           a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

 

(c)           a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

 

“Covered Party” has the meaning specified therefor in Section 17.16 of this
Agreement.

 

“CRO” has the meaning specified therefor in Section 5.20 of this Agreement.

 

“Cylinder Inventory” means inventory consisting of gas cylinders.

 

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies Agent and
Administrative Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable Default or Event of
Default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to Agent, Issuing Bank, or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit) within two Business Days of the date when
due, (b) has notified any Borrower, Agent or Issuing Bank in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable Default or
Event of Default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by Agent or Administrative Borrower, to confirm in writing
to Agent and Administrative Borrower that it will comply with its prospective
funding obligations hereunder (provided, that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Agent and Administrative Borrower), or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of any Insolvency
Proceeding, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity, or (iii) become the subject of a
Bail-In Action; provided, that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any Equity Interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to Administrative Borrower, Issuing Bank, and each
Lender.

 



-12-

 

 

“Defaulting Lender Rate” means (a) for the first three days from and after the
date the relevant payment is due, the Base Rate, and (b) thereafter, the
interest rate then applicable to Revolving Loans that are Base Rate Loans
(inclusive of the Base Rate Margin applicable thereto).

 

“Deposit Account” means any deposit account (as that term is defined in the
Code).

 

“Designated Account” means the Deposit Account of the applicable Borrower
identified on Schedule D-1 to this Agreement (or such other Deposit Account of
Administrative Borrower located at Designated Account Bank that has been
designated as such, in writing, by Borrowers to Agent).

 

“Designated Account Bank” has the meaning specified therefor in Schedule D-1 to
this Agreement (or such other bank that is located within the United States that
has been designated as such, in writing, by Borrowers to Agent).

 

“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior 12 months, that is the result of dividing
the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Borrowers’ Accounts
during such period, by (b) Borrowers’ billings with respect to Accounts during
such period.

 

“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by the extent to which
Dilution is in excess of 5%.

 

“Disbursement Letter” means a disbursement letter, dated as of even date with
this Agreement, in form and substance reasonably satisfactory to Agent, executed
and delivered by Borrowers.

 

“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interests into which they are
convertible or for which they are exchangeable), or upon the happening of any
event or condition (a) matures or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) are redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests), in whole or in part, (c) result in
the scheduled payments of dividends in cash, or (d) are or become convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 180 days after the Maturity Date.

 



-13-

 

 

 

 

“DLA Contract” means that certain Contract No. SPE4A6-16-D-0226, dated as of
July 30, 2016, by and between Hudson Technologies and DLA Aviation, as amended,
amended and restated, restated, supplemented, modified or otherwise in effect
from time to time in accordance with the terms of this Agreement.

 

“Dollars” or “$” means United States dollars.

 

“Domestic Subsidiary” means any Subsidiary of any Loan Party that is not a
Foreign Subsidiary.

 

“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit, including by electronic
transmission such as SWIFT, electronic mail, facsimile or computer generated
communication.

 

“Early Opt-in Election” means the occurrence of:

 

(a)          (i) a determination by Agent or (ii) a notification by the Required
Lenders to Agent (with a copy to Administrative Borrower) that the Required
Lenders have determined that United States dollar-denominated syndicated credit
facilities being executed at such time, or that include language similar to that
contained in Section 2.12(d)(iii) are being executed or amended, as applicable,
to incorporate or adopt a new benchmark interest rate to replace the LIBOR Rate,
and

 

(b)           (i) the election by Agent or (ii) the election by the Required
Lenders to declare that an Early Opt-in Election has occurred and the provision,
as applicable, by Agent of written notice of such election to Administrative
Borrower and the Lenders or by the Required Lenders of written notice of such
election to Agent.

 

“Earn-Outs” means unsecured liabilities of a Loan Party arising under an
agreement to make any deferred payment as a part of the Purchase Price for a
Permitted Acquisition, including performance bonuses or consulting payments in
any related services, employment or similar agreement, in an amount that is
subject to or contingent upon the revenues, income, cash flow or profits (or the
like) of the target of such Permitted Acquisition.

 

“EBITDA” means, with respect to any fiscal period and with respect to Parent
determined, in each case, on a consolidated basis in accordance with GAAP:

 

(a)           the consolidated net income (or loss),

 

 minus

 

(b)          without duplication, the sum of the following amounts for such
period to the extent included in determining consolidated net income (or loss)
for such period:

 

(i)unusual or non-recurring gains, and

 

(ii)interest income,

 

 plus

 

(c)           without duplication, the sum of the following amounts for such
period to the extent deducted in determining consolidated net income (or loss)
for such period:

 



  -14- 

 

 

(i)non-cash unusual or non-recurring losses;

 

(ii)unusual or non-recurring loss; provided that the aggregate amount added back
pursuant to this clause (ii) in any fiscal year shall not exceed $500,000;

 

(iii)non-cash charges (including, without limitation, for the avoidance of
doubt, non-cash stock compensation, expense and non-cash purchase accounting
adjustments);

 

(iv)non-cash adjustments or charges for lower of cost or net realizable value of
Inventory adjustments to the extent any such adjustment has occurred prior to
the Closing Date; provided that any items pursuant to this clause (iv) shall not
be permitted to be added back to EBITDA for any period after September 30, 2020
(or such longer period as may be acceptable to Agent in its sole discretion);

 

(v)(A) reasonable and documented costs, fees to Persons (other than any Loan
Party or its Affiliates), charges or expenses directly incurred on or prior to
the Closing Date in connection with the transactions consummated on the Closing
Date and (1) actually paid on or prior to the Closing Date in an aggregate
amount not to exceed $2,500,000, and (2) actually paid after the Closing Date in
an aggregate amount not to exceed such amount as approved by Agent in its sole
discretion, and (B) professional fees to Persons (other than any Loan Party or
its Affiliates) directly incurred in connection with the Borrowers’
restructuring process and actually paid within fifteen (15) months after the
Closing Date, in each case as disclosed in writing to the Agent; provided that
the amount added back pursuant to this clause (v)(B) shall not exceed $4,250,000
in the aggregate;

 

(vi)Interest Expense,

 

(vii)income taxes, and

 

(viii)depreciation and amortization.

 

For the purposes of calculating EBITDA for any period of twelve consecutive
months (each, a “Reference Period”), if at any time during such Reference Period
(and after the Closing Date), any Loan Party or any of its Subsidiaries shall
have made a Permitted Acquisition, EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto (including pro forma
adjustments arising out of events which are directly attributable to such
Permitted Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case determined on a basis consistent with Article 11
of Regulation S-X promulgated under the Securities Act and as interpreted by the
staff of the SEC) or in such other manner acceptable to Agent as if any such
Permitted Acquisition or adjustment occurred on the first day of such Reference
Period.

 

In addition, notwithstanding the foregoing, (a) EBITDA for the month ended
January 31, 2019, shall be deemed to be $341,703.36, (b) EBITDA for the month
ended February 28, 2019, shall be deemed to be $542,754.92, (c) EBITDA for the
month ended March 31, 2019, shall be deemed to be $1,511,888.61, (d) EBITDA for
the month ended April 30, 2019, shall be deemed to be $1,398,664.33, (e) EBITDA
for the month ended May 31, 2019, shall be deemed to be $548,148.29, (f) EBITDA
for the month ended June 30, 2019, shall be deemed to be $1,599,977.41, (g)
EBITDA for the month ended July 31, 2019, shall be deemed to be $2,123,557.52,
(h) EBITDA for the month ended August 31, 2019, shall be deemed to be
$2,769,845.00, and (i) EBITDA for the month ended September 30, 2019, shall be
deemed to be $(982,109.96).

 



  -15- 

 

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Accounts” means those Accounts created by a Borrower in the ordinary
course of its business, that arise out of such Borrower’s sale of goods or
rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, that such criteria may be revised from time to time
by Agent in Agent’s Permitted Discretion to address the results of any
information with respect to the Borrowers’ business or assets of which Agent
becomes aware after the Closing Date, including any field examination performed
by (or on behalf of) Agent from time to time after the Closing Date. In
determining the amount to be included, Eligible Accounts shall be calculated net
of customer deposits, unapplied cash, taxes, finance charges, service charges,
discounts, credits, allowances, and rebates. Eligible Accounts shall not include
the following:

 

(a)           Accounts that the Account Debtor has failed to pay within 90 days
(except with respect to any Accounts not to exceed $400,000 in the aggregate at
any time, 120 days) of original invoice date or 90 days of due date,

 

(b)           Accounts owed by an Account Debtor (or its Affiliates) where 50%
or more of all Accounts owed by that Account Debtor (or its Affiliates) are
deemed ineligible under clause (a) above,

 

(c)           Accounts with selling terms of more than 90 days,

 

(d)           Accounts with respect to which the Account Debtor is an Affiliate
of any Borrower or an employee or agent of any Borrower or any Affiliate of any
Borrower,

 

(e)           Accounts (i) arising in a transaction wherein goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill and hold, or any other terms by reason of which the payment
by the Account Debtor may be conditional, or (ii) with respect to which the
payment terms are “C.O.D.”, cash on delivery or other similar terms,

 

(f)            Accounts that are not payable in Dollars,

 

(g)           except for Accounts with respect to which the Account Debtor is
BOC, Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States or Canada, or (ii) is
not organized under the laws of the United States or Canada or any state or
province thereof, or (iii) is the government of any foreign country or sovereign
state, or of any state, province, municipality, or other political subdivision
thereof, or of any department, agency, public corporation, or other
instrumentality thereof, unless (A) the Account is supported by an irrevocable
letter of credit reasonably satisfactory to Agent (as to form, substance, and
issuer or domestic confirming bank) that has been delivered to Agent and, if
requested by Agent, is directly drawable by Agent, or (B) the Account is covered
by credit insurance in form, substance, and amount, and by an insurer,
reasonably satisfactory to Agent,



  -16- 

 

 

(h)           Accounts with respect to which the Account Debtor is either (i)
the United States or any department, agency, or instrumentality of the United
States (exclusive, however, of Accounts with respect to which Borrowers have
complied, to the reasonable satisfaction of Agent, with the Assignment of Claims
Act, 31 USC §3727), or (ii) any state of the United States or any other
Governmental Authority, unless such Borrower assigns its right to payment of
such Account to Agent pursuant to the Assignment of Claims Act of 1940, as
amended (31 U.S.C. Sub-Section 3727 et seq. and 41 U.S.C. Sub-Section 15 et
seq.) or has otherwise complied with other applicable statutes or ordinances,
provided, however, that notwithstanding the foregoing, through and including the
date which is 120 days following the Closing Date (or such longer period as the
Agent may agree to in its sole discretion), such Accounts may be included as
Eligible Accounts irrespective of whether the applicable Borrower complies with
the requirements set forth in this clause (h),

 

(i)            Accounts with respect to which the Account Debtor is a creditor
of a Borrower, has or has asserted a right of recoupment or setoff, or has
disputed its obligation to pay all or any portion of the Account, to the extent
of such claim, right of recoupment or setoff, or dispute,

 

(j)            Accounts with respect to an Account Debtor whose Eligible
Accounts owing to Borrowers exceed (i) 20.0% (or such other increased percentage
amount as the Agent may agree to in writing in its Permitted Discretion) with
respect to DLA Aviation and (ii) 15.0% (or such other increased percentage
amount as the Agent may agree to in writing in its Permitted Discretion) in the
case of all other Account Debtors (in each case, such percentage, as applied to
a particular Account Debtor, being subject to reduction by Agent in its
Permitted Discretion if the creditworthiness of such Account Debtor
deteriorates) of all Eligible Accounts, to the extent of the obligations owing
by such Account Debtor in excess of such percentage; provided, that in each
case, the amount of Eligible Accounts that are excluded because they exceed the
foregoing percentage shall be determined by Agent based on all of the otherwise
Eligible Accounts prior to giving effect to any eliminations based upon the
foregoing concentration limit,

 

(k)           Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
any Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,

 

(l)            Accounts, the collection of which, Agent, in its Permitted
Discretion, believes to be doubtful, including by reason of the Account Debtor’s
financial condition,

 

(m)          Accounts that are not subject to a valid and perfected first
priority Agent’s Lien,

 

(n)           Accounts with respect to which (i) the goods giving rise to such
Account have not been shipped and billed to the Account Debtor (other than
certain Accounts pursuant to Bill and Hold Arrangements which (x) may be deemed
Eligible Accounts by Agent after the Closing Date in an amount to be determined
in Agent’s sole discretion and (y) are on terms satisfactory to Agent in its
sole discretion), or (ii) the services giving rise to such Account have not been
performed and billed to the Account Debtor,

 



  -17- 

 

 

(o)           Accounts with respect to which the Account Debtor is a Sanctioned
Person or Sanctioned Entity,

 

(p)           Accounts (i) that represent the right to receive progress payments
or other advance billings that are due prior to the completion of performance by
the applicable Borrower of the subject contract for goods or services, or (ii)
that represent credit card sales,

 

(q)           Accounts owned by a target acquired in connection with a Permitted
Acquisition or Permitted Investment, or Accounts owned by a Person that is
joined to this Agreement as a Borrower pursuant to the provisions of this
Agreement, until the completion of a field examination with respect to such
Accounts, in each case, satisfactory to Agent in its Permitted Discretion, or

 

(r)            Accounts that are not otherwise satisfactory to Agent as
determined in good faith by Agent in the exercise of its discretion in a
reasonable manner.

 

“Eligible In-Transit Inventory” means those items of Inventory that do not
qualify as Eligible Inventory solely because they are not in a location set
forth on Schedule 4.24 to this Agreement (as such Schedule 4.24 may be amended
from time to time in accordance with Section 5.14) or in transit among such
locations and a Borrower does not have actual and exclusive possession thereof,
but as to which,

 

(a)         such Inventory which is stored or contained in (A) railroad cars
located within the continental United States or (B) portable tanks or bulk
containers (including intermodal tanks and tanker trailers, but excluding
cylinders and drums of any size) located within the continental United States
and used for over-the-road transportation of refrigerant,

 

(b)           title to such Inventory has passed to a Borrower and Agent shall
have received such evidence thereof as it may from time to time require,

 

(c)           such Inventory is insured against types of loss, damage, hazards,
and risks, and in amounts, satisfactory to Agent in its Permitted Discretion,
and Agent shall have received a copy of the certificate of marine cargo
insurance in connection therewith in which it has been named as an additional
insured and loss payee in a manner acceptable to Agent,

 

(d)           unless Agent otherwise agrees in writing in its sole discretion,
such Inventory is the subject of a negotiable bill of lading governed by the
laws of a state within the United States (x) that is consigned to Agent (either
directly or by means of endorsements), (y) that was issued by the carrier
(including a non-vessel operating common carrier) in possession of the Inventory
that is subject to such bill of lading, and (z) that is in the possession of
Agent (in each case in the continental United States),

 

(e)           such Inventory is in the possession of a common carrier (including
on behalf of any non-vessel operating common carrier) that has issued the bill
of lading or other document of title with respect thereto;

 

(f)            the documents of title related thereto are subject to the valid
and perfected first priority Lien of Agent;

 

(g)           Agent determines that such Inventory is not subject to (i) any
Person’s right of reclamation, repudiation, stoppage in transit or diversion or
(ii) any other right or claim of any other Person which is (or is capable of
being) senior to, or pari passu with, the Lien of Agent or Agent determines that
any Person’s right or claim impairs, or interferes with, directly or indirectly,
the ability of Agent to realize on, or reduces the amount that Agent may realize
from the sale or other disposition of such Inventory;

 



  -18- 

 

 

(h)           Administrative Borrower has provided (i) a certificate to Agent
that certifies that, to the best knowledge of such Borrower, such Inventory
meets all of Borrowers’ representations and warranties contained in the Loan
Documents concerning Eligible In-Transit Inventory, and (ii) upon Agent’s
request, a copy of the invoice, packing slip and manifest with respect thereto,
or

 

(i)            such Inventory shall not have been in transit for more than
forty-five (45) days.

 

“Eligible Inventory” means finished goods Inventory of a Borrower, that complies
with each of the representations and warranties respecting Eligible Inventory
made in the Loan Documents, and that is not excluded as ineligible by virtue of
one or more of the excluding criteria set forth below; provided, that such
criteria may be revised from time to time by Agent in Agent’s Permitted
Discretion to address the results of any information with respect to the
Borrowers’ business or assets of which Agent becomes aware after the Closing
Date, including any field examination or appraisal performed or received by
Agent from time to time after the Closing Date. In determining the amount to be
so included, Inventory shall be valued at the lower of cost or market on a basis
consistent with Borrowers’ historical accounting practices. An item of Inventory
shall not be included in Eligible Inventory if:

 

(a)           a Borrower does not have good, valid, and marketable title
thereto,

 

(b)           a Borrower does not have actual and exclusive possession thereof
(either directly or through a bailee or agent of a Borrower),

 

(c)           it is not located at one of the locations in the continental
United States set forth on Schedule 4.24 to this Agreement (as such Schedule
4.24 may be amended from time to time in accordance with Section 5.14) (or
in-transit from one such location to another such location),

 

(d)           it is stored at locations holding less than $50,000 of the
aggregate value of such Borrower’s Inventory,

 

(e)           it is in-transit to or from a location of a Borrower (other than
in-transit from one location set forth on Schedule 4.24 to this Agreement to
another location set forth on Schedule 4.24 to this Agreement (as such Schedule
4.24 may be amended from time to time in accordance with Section 5.14)),

 

(f)            it is located on real property leased by a Borrower or in a
contract warehouse or with a bailee, in each case, unless either (i) it is
subject to a Collateral Access Agreement executed by the lessor or warehouseman,
as the case may be, and it is segregated or otherwise separately identifiable
from goods of others, if any, stored on the premises, or (ii) Agent has
established a Landlord Reserve with respect to such location,

 

(g)           it is the subject of a bill of lading or other document of title,

 

(h)           it is not subject to a valid and perfected first priority Agent’s
Lien,

 

(i)            it consists of goods returned or rejected by a Borrower’s
customers (provided, that such returned or rejected goods shall not include
goods that a Borrower reclaimed in the ordinary course of its business),

 

(j)             it consists of goods that are obsolete, slow moving, spoiled or
are otherwise past the stated expiration, “sell-by” or “use by” date applicable
thereto, restrictive or custom items or otherwise is manufactured in accordance
with customer-specific requirements, work-in-process, raw materials, or goods
that constitute spare parts, packaging and shipping materials, supplies used or
consumed in Borrowers’ business, bill and hold goods, defective goods,
“seconds,” or Inventory acquired on consignment,

 



  -19- 

 

 

(k)           it is subject to third party intellectual property, licensing or
other proprietary rights, unless Agent is satisfied that such Inventory can be
freely sold by Agent on and after the occurrence of an Event of Default despite
such third party rights,

 

(l)            it was acquired in connection with a Permitted Acquisition or
Permitted Investment, or such Inventory is owned by a Person that is joined to
this Agreement as a Borrower pursuant to the provisions of this Agreement, until
the completion of an Acceptable Appraisal of such Inventory and the completion
of a field examination with respect to such Inventory that is satisfactory to
Agent in its Permitted Discretion, or

 

(m)          it was acquired pursuant to a trade Letter of Credit to the extent
such trade Letter of Credit remains outstanding.

 

Notwithstanding anything to the contrary contained herein, Eligible Inventory
shall include (I) Slow Moving Inventory; provided, however, Eligible Inventory
consisting of Slow Moving Inventory shall not exceed in the aggregate, at any
time outstanding, $1,500,000, (II) Eligible In-Transit Inventory; provided,
however, Eligible Inventory consisting of Eligible In-Transit Inventory shall
not exceed in the aggregate, at any time outstanding, $2,000,000 (as such amount
may be increased in writing by the Agent in its sole discretion), (III) Mixed
Gases; provided, however, Eligible Inventory consisting of Mixed Gases shall not
exceed in the aggregate, at any time outstanding, $650,000, and (IV) Cylinder
Inventory; provided, however, Eligible Inventory consisting of Cylinder
Inventory shall not exceed in the aggregate, at any time outstanding,
$3,000,000.

 

“Eligible R-22 Inventory” means R-22 Inventory that qualifies as Eligible
Inventory and consists of R-22 Inventory held for sale in the ordinary course of
Borrowers’ business.

 

“Eligible Transferee” means (a) any Lender (other than a Defaulting Lender), any
Affiliate of any Lender and any Related Fund of any Lender; (b) (i) a commercial
bank organized under the laws of the United States or any state thereof, and
having total assets in excess of $1,000,000,000; (ii) a savings and loan
association or savings bank organized under the laws of the United States or any
state thereof, and having total assets in excess of $1,000,000,000; (iii) a
commercial bank organized under the laws of any other country or a political
subdivision thereof; provided, that (A) (x) such bank is acting through a branch
or agency located in the United States, or (y) such bank is organized under the
laws of a country that is a member of the Organization for Economic Cooperation
and Development or a political subdivision of such country, and (B) such bank
has total assets in excess of $1,000,000,000; (c) any other entity (other than a
natural person) that is an “accredited investor” (as defined in Regulation D
under the Securities Act) that extends credit or buys loans as one of its
businesses including insurance companies, investment or mutual funds and lease
financing companies, and having total assets in excess of $1,000,000,000; and
(d) during the continuation of an Event of Default, any other Person approved by
Agent.

 

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA, (a) that is or within
the preceding six (6) years has been sponsored, maintained or contributed to by
any Loan Party or ERISA Affiliate or (b) to which any Loan Party or ERISA
Affiliate has, or has had at any time within the preceding six (6) years, any
liability, contingent or otherwise; provided, that such definition shall not
apply with respect to any Employee Benefit Plan of Aspen which was sponsored or
maintained by the owner(s) of Aspen’s Equity Interests prior to October 10,
2017, and to which Aspen and any Loan Party and ERISA Affiliate is not
reasonably likely to have any liability, contingent or otherwise.

 



  -20- 

 

 

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Loan Party, any Subsidiary of any Loan Party, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or (c)
from or onto any facilities which received Hazardous Materials generated by any
Loan Party, any Subsidiary of any Loan Party, or any of their predecessors in
interest.

 

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Loan Party or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, in each case as amended
from time to time.

 

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

 

“Equipment” means equipment (as that term is defined in the Code).

 

“Equity Interests” means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

 

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Loan Party or
its Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of any Loan Party or its Subsidiaries under IRC Section 414(c), (c)
solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which any Loan Party or any of its Subsidiaries is a member under IRC Section
414(m), or (d) solely for purposes of Section 302 of ERISA and Section 412 of
the IRC, any Person subject to ERISA that is a party to an arrangement with any
Loan Party or any of its Subsidiaries and whose employees are aggregated with
the employees of such Loan Party or its Subsidiaries under IRC Section 414(o).

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” has the meaning specified therefor in Section 8 of this
Agreement.

 



  -21- 

 

 

“Excess Availability” means, as of any date of determination, the amount equal
to Availability.

 

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Loan Party of (including by virtue of the joint and several liability provisions
of Section 2.15), or the grant by such Loan Party of a security interest to
secure, such Swap Obligation (or any guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guaranty
of such Loan Party or the grant of such security interest becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guaranty or security interest is or becomes illegal.

 

“Excluded Taxes” means (i) any tax imposed on the net income or net profits of
any Lender or any Participant (including any branch profits taxes), in each case
imposed by the jurisdiction (or by any political subdivision or taxing authority
thereof) in which such Lender or such Participant is organized or the
jurisdiction (or by any political subdivision or taxing authority thereof) in
which such Lender’s or such Participant’s principal office is located in or as a
result of a present or former connection between such Lender or such Participant
and the jurisdiction or taxing authority imposing the tax (other than any such
connection arising solely from such Lender or such Participant having executed,
delivered or performed its obligations or received payment under, or enforced
its rights or remedies under this Agreement or any other Loan Document), (ii)
United States federal withholding taxes that would not have been imposed but for
a Lender’s or a Participant’s failure to comply with the requirements of Section
16.2 of this Agreement, (iii) any United States federal withholding taxes that
would be imposed on amounts payable to a Foreign Lender based upon the
applicable withholding rate in effect at the time such Foreign Lender becomes a
party to this Agreement (or designates a new lending office, other than a
designation made at the request of a Loan Party), except that Excluded Taxes
shall not include (A) any amount that such Foreign Lender (or its assignor, if
any) was previously entitled to receive pursuant to Section 16.1 of this
Agreement, if any, with respect to such withholding tax at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office),
and (B) additional United States federal withholding taxes that may be imposed
after the time such Foreign Lender becomes a party to this Agreement (or
designates a new lending office), as a result of a change in law, rule,
regulation, treaty, order or other decision or other Change in Law with respect
to any of the foregoing by any Governmental Authority, and (iv) any United
States federal withholding taxes imposed under FATCA.

 

“Existing Agent” has the meaning specified therefor in the definition of the
“Existing Credit Facility”.

 

“Existing Credit Facility” means that certain Amended and Restated Revolving
Credit and Security Agreement, dated as of October 10, 2017, by and among
Parent, the Borrowers party thereto, the Guarantors party thereto, the lenders
from time to time party thereto, PNC Capital Markets LLC, as lead arranger and
sole bookrunner, and PNC Bank, National Association, as collateral agent and
administrative agent for the lenders party thereto (in such capacities, the
“Existing Agent”), as amended, amended and restated, restated, supplemented,
modified or otherwise in effect from time to time immediately prior to the
Closing Date.

 



  -22- 

 

 

“Extraordinary Advances” has the meaning specified therefor in Section
2.3(d)(iii) of this Agreement.

 

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and (a) any current or future
regulations or official interpretations thereof, (b) any agreements entered into
pursuant to Section 1471(b)(1) of the IRC, and (c) any intergovernmental
agreement entered into by the United States (or any fiscal or regulatory
legislation, rules, or practices adopted pursuant to any such intergovernmental
agreement entered into in connection therewith).

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Agent from three Federal funds brokers of recognized
standing selected by it (and, if any such rate is below zero, then the rate
determined pursuant to this definition shall be deemed to be zero).

 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

“Fee Letter” means that certain fee letter, dated as of even date with this
Agreement, among Borrowers and Agent, in form and substance reasonably
satisfactory to Agent.

 

“Fixed Charge Coverage Ratio” means, with respect to any fiscal period and with
respect to Parent determined on a consolidated basis in accordance with GAAP,
the ratio of (a) EBITDA for such period minus Unfinanced Capital Expenditures
made (to the extent not already incurred in a prior period) or incurred during
such period, to (b) Fixed Charges for such period.

 

“Fixed Charges” means, with respect to any fiscal period and with respect to
Parent determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense required to be paid (other than
interest paid-in-kind, amortization of financing fees, and other non-cash
Interest Expense) during such period, (b) scheduled principal payments in
respect of Indebtedness that are required to be paid during such period
(including any required payments or prepayments from excess cash flow during
such period, but excluding, for the avoidance of doubt, principal payments
relating to outstanding Revolving Loans), (c) all federal, state, and local
income taxes required to be paid during such period (net receipt of tax refunds
paid in cash); provided that any tax refunds received shall be applied in the
inverse order for, and in amounts actually paid in, the period in which the
applicable cash outlay for such taxes was made, (d) all Restricted Payments paid
(whether in cash or other property, other than common Equity Interests) during
such period, and (e) to the extent not otherwise deducted from EBITDA for such
period, all payments required to be made during such period in respect of any
funding deficiency or funding shortfall with respect to any Pension Plan or for
any Withdrawal Liability.

 

For the purposes of calculating Fixed Charge Coverage Ratio for any Reference
Period, if at any time during such Reference Period (and after the Closing
Date), any Loan Party or any of its Subsidiaries shall have made a Permitted
Acquisition, Fixed Charges and Unfinanced Capital Expenditures for such
Reference Period shall be calculated after giving pro forma effect thereto or in
such other manner acceptable to Agent as if any such Permitted Acquisition
occurred on the first day of such Reference Period.

 



  -23- 

 

 

“Flood Laws” means the National Flood Insurance Act of 1968, Flood Disaster
Protection Act of 1973, and related laws, rules and regulations, including any
amendments or successor provisions.

 

“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).

 

“Foreign Subsidiary” means any direct or indirect subsidiary of any Loan Party
that is organized under the laws of any jurisdiction other than the United
States, any state thereof or the District of Columbia.

 

“Funding Date” means the date on which a Borrowing occurs.

 

“Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii) of
this Agreement.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

 

“GES Software” means an energy and efficiency optimization platform that
provides real-time continuous monitoring of a water-cooled chiller plant system.

 

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

 

“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
county, municipal or any other level, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of, or pertaining to, government (including any supra-national bodies
such as the European Union or the European Central Bank).

 

“Guarantor” means (a) each Person that guaranties all or a portion of the
Obligations, including Parent and any Person that is a “Guarantor” under the
Guaranty and Security Agreement, and (b) each other Person that becomes a
guarantor after the Closing Date pursuant to Section 5.11 of this Agreement.

 

“Guaranty and Security Agreement” means a guaranty and security agreement, dated
as of even date with this Agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by each of the Loan Parties to
Agent.

 

“Hazardous Discharge” has the meaning specified therefor in Section 5.9(g) of
this Agreement.

 

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

 



  -24- 

 

 

“Hedge Agreement” means a “swap agreement” as that term is defined in Section
101(53B)(A) of the Bankruptcy Code.

 

“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of each Loan Party and its Subsidiaries arising under, owing pursuant to, or
existing in respect of Hedge Agreements entered into with one or more of the
Hedge Providers.

 

“Hedge Provider” means Wells Fargo or any of its Affiliates.

 

“Hudson Holdings” has the meaning specified therefor in the preamble to this
Agreement.

 

“Hudson Technologies” has the meaning specified therefor in the preamble to this
Agreement.

 

“Immaterial Subsidiaries” means, collectively, (a) Safety Hi-Tech USA, LLC, a
Delaware limited liability company and (b) RRC International, Inc., a New York
corporation.

 

“Increase” has the meaning specified therefor in Section 2.14.

 

“Increase Date” has the meaning specified therefor in Section 2.14.

 

“Increase Joinder” has the meaning specified therefor in Section 2.14.

 

“Increased Reporting Event” means if at any time Excess Availability is less
than the greater of (a) 15.0% of the Maximum Revolver Amount and (b) $9,000,000.

 

“Increased Reporting Period” means the period commencing after the continuance
of an Increased Reporting Event and continuing until the date when no Increased
Reporting Event has occurred for 60 consecutive days.

 

“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices and, for the
avoidance of doubt, other than royalty payments payable in the ordinary course
of business in respect of non-exclusive licenses) and any earn-out or similar
obligations, (f) all monetary obligations of such Person owing under Hedge
Agreements (which amount shall be calculated based on the amount that would be
payable by such Person if the Hedge Agreement were terminated on the date of
determination), (g) any Disqualified Equity Interests of such Person, and (h)
any obligation of such Person guaranteeing or intended to guarantee (whether
directly or indirectly guaranteed, endorsed, co-made, discounted, or sold with
recourse) any obligation of any other Person that constitutes Indebtedness under
any of clauses (a) through (g) above. For purposes of this definition, (i) the
amount of any Indebtedness represented by a guaranty or other similar instrument
shall be the lesser of the principal amount of the obligations guaranteed and
still outstanding and the maximum amount for which the guaranteeing Person may
be liable pursuant to the terms of the instrument embodying such Indebtedness,
and (ii) the amount of any Indebtedness which is limited or is non-recourse to a
Person or for which recourse is limited to an identified asset shall be valued
at the lesser of (A) if applicable, the limited amount of such obligations, and
(B) if applicable, the fair market value of such assets securing such
obligation.

 



  -25- 

 

 

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
this Agreement.

 

“Indemnified Person” has the meaning specified therefor in Section 10.3 of this
Agreement.

 

“Indemnified Taxes” means, (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of, any
Loan Party under any Loan Document, and (b) to the extent not otherwise
described in the foregoing clause (a), Other Taxes.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

 

“Intercompany Subordination Agreement” means an intercompany subordination
agreement executed and delivered by each Loan Party and each of its
Subsidiaries, and Agent, the form and substance of which is reasonably
satisfactory to Agent.

 

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of even date with this Agreement, between Agent and Term Loan Agent, and
acknowledged by the Loan Parties.

 

“Interest Expense” means, for any period, the aggregate of the interest expense
of Parent for such period, determined on a consolidated basis in accordance with
GAAP.

 

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 3, or 6 months thereafter; provided, that (a)
interest shall accrue at the applicable rate based upon the LIBOR Rate from and
including the first day of each Interest Period to, but excluding, the day on
which any Interest Period expires, (b) any Interest Period that would end on a
day that is not a Business Day shall be extended to the next succeeding Business
Day unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day, (c) with respect
to an Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period), the Interest Period shall end on the
last Business Day of the calendar month that is 1, 3, or 6 months after the date
on which the Interest Period began, as applicable, and (d) Borrowers may not
elect an Interest Period which will end after the Maturity Date.

 

“Inventory” means inventory (as that term is defined in the Code).

 

“Inventory Reserves” means, as of any date of determination, (a) Landlord
Reserves in respect of Inventory (including R-22 Inventory), (b) those reserves
that Agent deems necessary or appropriate, in its Permitted Discretion and
subject to Section 2.1(c), to establish and maintain (including reserves for
slow moving Inventory (including R-22 Inventory), Mixed Gases, and Inventory
(including R-22 Inventory) shrinkage) with respect to Eligible Inventory,
Eligible R-22 Inventory, or the Maximum Revolver Amount, including based on the
results of appraisals, (c) the Aspen Vendor Cylinder Deposit Liabilities Reserve
in respect of Cylinder Inventory, and (d) with respect to Eligible In-Transit
Inventory, those reserves that Agent deems necessary or appropriate, in its
Permitted Discretion and subject to Section 2.1(c), to establish and maintain
with respect to Eligible In-Transit Inventory or the Maximum Revolver Amount (i)
for the estimated costs relating to unpaid freight charges, warehousing or
storage charges, taxes, duties, and other similar unpaid costs associated with
the acquisition of such Eligible In-Transit Inventory, plus (ii) for the
estimated reclamation claims of unpaid sellers of such Eligible In-Transit
Inventory.

 



  -26- 

 

 

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide accounts receivable arising in the ordinary course
of business), or acquisitions of Indebtedness, Equity Interests, or all or
substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustment for increases or
decreases in value, or write-ups, write-downs, or write-offs with respect to
such Investment.

 

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

 

“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
version or revision thereof accepted by the Issuing Bank for use.

 

“Issuer Document” means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by a Borrower in
favor of Issuing Bank and relating to such Letter of Credit.

 

“Issuing Bank” means Wells Fargo or any other Lender that, at the request of
Borrowers and with the consent of Agent, agrees, in such Lender’s sole
discretion, to become an Issuing Bank for the purpose of issuing Letters of
Credit pursuant to Section 2.11 of this Agreement, and Issuing Bank shall be a
Lender.

 

“Joinder” means a joinder agreement substantially in the form of Exhibit J-1 to
this Agreement.

 

“Landlord Reserve” means, as to each location at which a Borrower has Inventory
or books and records located and as to which a Collateral Access Agreement has
not been received by Agent, a reserve in an amount equal to 3 months’ rent,
storage charges, fees or other amounts under the lease or other applicable
agreement relative to such location or, if greater and Agent so elects, the
number of months’ rent, storage charges, fess or other amounts for which the
landlord, bailee, warehouseman or other property owner will have, under
applicable law, a Lien in the Inventory of such Borrower to secure the payment
of such amounts under the lease or other applicable agreement relative to such
location.

 

“Lender” has the meaning set forth in the preamble to this Agreement, shall
include Issuing Bank and the Swing Lender, and shall also include any other
Person made a party to this Agreement pursuant to the provisions of Section 13.1
of this Agreement and “Lenders” means each of the Lenders or any one or more of
them.

 

“Lender Group” means each of the Lenders (including Issuing Bank and the Swing
Lender) and Agent, or any one or more of them.

 



  -27- 

 

 

“Lender Group Expenses” means all (a) costs or expenses (including taxes and
insurance premiums) required to be paid by any Loan Party or its Subsidiaries
under any of the Loan Documents that are paid, advanced, or incurred by the
Lender Group in accordance with the Loan Documents, (b) documented out-of-pocket
fees or charges paid or incurred by Agent in connection with the Lender Group’s
transactions with each Loan Party and its Subsidiaries under any of the Loan
Documents, including, photocopying, notarization, couriers and messengers,
telecommunication, public record searches, filing fees, recording fees,
publication, real estate surveys, real estate title policies and endorsements,
and environmental audits, (c) Agent’s customary fees and charges imposed or
incurred in connection with any background checks or OFAC/PEP searches related
to any Loan Party or its Subsidiaries, (d) Agent’s customary fees and charges
(as adjusted from time to time) with respect to the disbursement of funds (or
the receipt of funds) to or for the account of any Borrower (whether by wire
transfer or otherwise), together with any out-of-pocket costs and expenses
incurred in connection therewith, (e) customary charges imposed or incurred by
Agent resulting from the dishonor of checks payable by or to any Loan Party, (f)
reasonable, documented out-of-pocket costs and expenses paid or incurred by the
Lender Group to correct any default or enforce any provision of the Loan
Documents, or during the continuance of an Event of Default, in gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion
thereof, irrespective of whether a sale is consummated, (g) field examination,
appraisal, and valuation fees and expenses of Agent related to any field
examinations, appraisals, or valuation to the extent of the fees and charges
(and up to the amount of any limitation) provided in Section 5.7(c) of this
Agreement, (h) subject to the limitations in Section 10.3, Agent’s and Lenders’
reasonable, documented costs and expenses (including reasonable and documented
attorneys’ fees and expenses) relative to third party claims or any other
lawsuit or adverse proceeding paid or incurred, whether in enforcing or
defending the Loan Documents or otherwise in connection with the transactions
contemplated by the Loan Documents, Agent’s Liens in and to the Collateral, or
the Lender Group’s relationship with any Loan Party or any of its Subsidiaries,
(i) Agent’s reasonable and documented costs and expenses (including reasonable
and documented attorneys’ fees and due diligence expenses) incurred in advising,
structuring, drafting, reviewing, administering (including travel, meals, and
lodging), or amending, waiving, or modifying the Loan Documents, and (j) Agent’s
and each Lender’s reasonable and documented costs and expenses (including
reasonable and documented attorneys, accountants, consultants, and other
advisors fees and expenses) incurred in terminating, enforcing (including
attorneys, accountants, consultants, and other advisors fees and expenses
incurred in connection with a “workout,” a “restructuring,” or an Insolvency
Proceeding concerning any Loan Party or any of its Subsidiaries or in exercising
rights or remedies under the Loan Documents), or defending the Loan Documents,
irrespective of whether a lawsuit or other adverse proceeding is brought, or in
taking any enforcement action or any Remedial Action with respect to the
Collateral.

 

“Lender Group Representatives” has the meaning specified therefor in Section
17.9 of this Agreement.

 

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

 

“Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by Issuing Bank.

 

“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent (including that
Agent has a first priority perfected Lien in such cash collateral), including
provisions that specify that the Letter of Credit Fees and all commissions,
fees, charges and expenses provided for in Section 2.11(k) of this Agreement
(including any fronting fees) will continue to accrue while the Letters of
Credit are outstanding) to be held by Agent for the benefit of the Revolving
Lenders in an amount equal to 105% of the then existing Letter of Credit Usage,
(b) delivering to Agent documentation executed by all beneficiaries under the
Letters of Credit, in form and substance reasonably satisfactory to Agent and
Issuing Bank, terminating all of such beneficiaries’ rights under the Letters of
Credit, or (c) providing Agent with a standby letter of credit, in form and
substance reasonably satisfactory to Agent, from a commercial bank acceptable to
Agent (in its sole discretion) in an amount equal to 105% of the then existing
Letter of Credit Usage (it being understood that the Letter of Credit Fee and
all fronting fees set forth in this Agreement will continue to accrue while the
Letters of Credit are outstanding and that any such fees that accrue must be an
amount that can be drawn under any such standby letter of credit).

 



  -28- 

 

 

“Letter of Credit Disbursement” means a payment made by Issuing Bank pursuant to
a Letter of Credit.

 

“Letter of Credit Exposure” means, as of any date of determination with respect
to any Lender, such Lender’s participation in the Letter of Credit Usage
pursuant to Section 2.11(e) on such date.

 

“Letter of Credit Fee” has the meaning specified therefor in Section 2.6(b) of
this Agreement.

 

“Letter of Credit Indemnified Costs” has the meaning specified therefor in
Section 2.11(f) of this Agreement.

 

“Letter of Credit Related Person” has the meaning specified therefor in Section
2.11(f) of this Agreement.

 

“Letter of Credit Sublimit” means $2,000,000.

 

“Letter of Credit Usage” means, as of any date of determination, the sum of (a)
the aggregate undrawn amount of all outstanding Letters of Credit, plus (b) the
aggregate amount of outstanding reimbursement obligations with respect to
Letters of Credit which remain unreimbursed or which have not been paid through
a Revolving Loan.

 

“LIBOR Deadline” has the meaning specified therefor in Section 2.12(b)(i) of
this Agreement.

 

“LIBOR Notice” means a written notice in the form of Exhibit L-1 to this
Agreement.

 

“LIBOR Option” has the meaning specified therefor in Section 2.12(a) of this
Agreement.

 

“LIBOR Rate” means the rate per annum as published by ICE Benchmark
Administration Limited (or any successor page or other commercially available
source as the Agent may designate from time to time) as of 11:00 a.m., London
time, two Business Days prior to the commencement of the requested Interest
Period, for a term, and in an amount, comparable to the Interest Period and the
amount of the LIBOR Rate Loan requested (whether as an initial LIBOR Rate Loan
or as a continuation of a LIBOR Rate Loan or as a conversion of a Base Rate Loan
to a LIBOR Rate Loan) by Borrowers in accordance with this Agreement (and, if
any such published rate is below zero, then the LIBOR Rate shall be deemed to be
zero). Each determination of the LIBOR Rate shall be made by the Agent and shall
be conclusive in the absence of manifest error.

 

“LIBOR Rate Loan” means each portion of a Revolving Loan that bears interest at
a rate determined by reference to the LIBOR Rate.

 



  -29- 

 

 

“LIBOR Rate Margin” has the meaning set forth in the definition of Applicable
Margin.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

 

“Liquidity” means, as of any date of determination, the sum of Availability and
Qualified Cash.

 

“Loan” means any Revolving Loan, Swing Loan or Extraordinary Advance made (or to
be made) hereunder.

 

“Loan Account” has the meaning specified therefor in Section 2.9 of this
Agreement.

 

“Loan Documents” means this Agreement, the Control Agreements, the Copyright
Security Agreement, any Borrowing Base Certificate, the Fee Letter, the Guaranty
and Security Agreement, the Intercompany Subordination Agreement, the
Intercreditor Agreement, any Issuer Documents, the Letters of Credit, any
Mortgages, the Patent Security Agreement, the Subordination Agreement, the
Trademark Security Agreement, the Perfection Certificate, any Compliance
Certificate, any note or notes executed by Borrowers in connection with this
Agreement and payable to any member of the Lender Group, and any other
instrument or agreement entered into, now or in the future, by any Loan Party or
any of its Subsidiaries and any member of the Lender Group in connection with
this Agreement (but specifically excluding Bank Product Agreements).

 

“Loan Party” means any Borrower or any Guarantor.

 

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

 

“Material Adverse Effect” means (a) a material adverse effect in the business,
operations, results of operations, assets, liabilities or financial condition of
the Loan Parties and their Subsidiaries, taken as a whole, (b) a material
impairment of the Loan Parties’ and their Subsidiaries’ ability to perform their
obligations under the Loan Documents to which they are parties or of the Lender
Group’s ability to enforce the Obligations or realize upon the Collateral (other
than as a result of as a result of an action taken or not taken that is solely
in the control of Agent), or (c) a material impairment of the enforceability or
priority of Agent’s Liens with respect to all or a material portion of the
Collateral.

 

“Material Contract” means, with respect to any Person,(a) the DLA Contract, (b)
each contract or agreement to which such Person or any of its Subsidiaries is a
party involving aggregate consideration payable to or by such Person or such
Subsidiary of $750,000 or more per fiscal year (other than purchase orders in
the ordinary course of the business of such Person or such Subsidiary and other
than contracts that by their terms may be terminated by such Person or
Subsidiary in the ordinary course of its business upon less than 60 days’ notice
without penalty or premium) and (c) all other contracts or agreements, the loss
of which could reasonably be expected to result in a Material Adverse Effect.

 

“Maturity Date” means the earlier of (a) December 19, 2022 or (b) the date that
is ninety (90) days prior to (i) the Term Loan Maturity Date or (ii) the date
that the Term Loan Obligations shall (or may) otherwise become due and payable.

 



  -30- 

 

 

“Maximum Revolver Amount” means $60,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
this Agreement and increased by the amount of any Increase made in accordance
with Section 2.14 of this Agreement.

 

“Mixed Gases” means mixed refrigerants and/or crossed refrigerants.

 

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

 

“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by a Loan Party or one
of its Subsidiaries in favor of Agent, in form and substance reasonably
satisfactory to Agent, that encumber the Real Property Collateral.

 

“Multiemployer Plan” means any multiemployer plan within the meaning of Section
3(37) or 4001(a)(3) of ERISA with respect to which any Loan Party or ERISA
Affiliate has an obligation to contribute or has any liability, contingent or
otherwise or could be assessed withdrawal liability assuming a complete
withdrawal from any such multiemployer plan.

 

“Net Cash Proceeds” means, with respect to the issuance or incurrence of any
Indebtedness by any Loan Party or any of its Subsidiaries, the aggregate amount
of cash received (directly or indirectly) from time to time (whether as initial
consideration or through the payment or disposition of deferred consideration)
by or on behalf of such Loan Party or such Subsidiary in connection with such
incurrence, after deducting therefrom only (i) reasonable fees, commissions, and
expenses related thereto and required to be paid by such Loan Party or such
Subsidiary in connection with such incurrence, and (ii) taxes paid or payable to
any taxing authorities by such Loan Party or such Subsidiary in connection with
such incurrence to the extent, but only to the extent, that the amounts so
deducted are, at the time of receipt of such cash, actually paid or payable to a
Person that is not an Affiliate of any Loan Party or any of its Subsidiaries,
and are properly attributable to such transaction.

 

“Net Recovery Percentage” means, as of any date of determination, the percentage
of the book value of Borrowers’ Inventory that is estimated to be recoverable in
an orderly liquidation of such Inventory net of all associated costs and
expenses of such liquidation, such percentage to be determined as to each
category of Inventory and to be as specified in the most recent Acceptable
Appraisal of Inventory.

 

“Non-Consenting Lender” has the meaning specified therefor in Section 14.2(a) of
this Agreement.

 

“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.

 



  -31- 

 

 

“Notification Event” means (a) the occurrence of a “reportable event” described
in Section 4043 of ERISA for which the 30-day notice requirement has not been
waived by applicable regulations issued by the PBGC, (b) the withdrawal of any
Loan Party or ERISA Affiliate from a Pension Plan during a plan year in which it
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA, (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC or any
Pension Plan or Multiemployer Plan administrator, (e) any other event or
condition that would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
(f) the imposition of a Lien pursuant to the IRC or ERISA in connection with any
Employee Benefit Plan or the existence of any facts or circumstances that could
reasonably be expected to result in the imposition of a Lien, (g) the partial or
complete withdrawal of any Loan Party or ERISA Affiliate from a Multiemployer
Plan (other than any withdrawal that would not constitute an Event of Default
under Section 8.12), (h) any event or condition that results in the
reorganization or insolvency of a Multiemployer Plan under Sections of ERISA,
(i) any event or condition that results in the termination of a Multiemployer
Plan under Section 4041A of ERISA or the institution by the PBGC of proceedings
to terminate or to appoint a trustee to administer a Multiemployer Plan under
ERISA, (j) any Pension Plan being in “at risk status” within the meaning of IRC
Section 430(i), (k) any Multiemployer Plan being in “endangered status” or
“critical status” within the meaning of IRC Section 432(b) or the determination
that any Multiemployer Plan is or is expected to be insolvent or in
reorganization within the meaning of Title IV of ERISA, (l) with respect to any
Pension Plan, any Loan Party or ERISA Affiliate incurring a substantial
cessation of operations within the meaning of ERISA Section 4062(e), (m) an
“accumulated funding deficiency” within the meaning of the IRC or ERISA
(including Section 412 of the IRC or Section 302 of ERISA) or the failure of any
Pension Plan or Multiemployer Plan to meet the minimum funding standards within
the meaning of the IRC or ERISA (including Section 412 of the IRC or Section 302
of ERISA), in each case, whether or not waived, (n) the filing of an application
for a waiver of the minimum funding standards within the meaning of the IRC or
ERISA (including Section 412 of the IRC or Section 302 of ERISA) with respect to
any Pension Plan or Multiemployer Plan, (o) the failure to make by its due date
a required payment or contribution with respect to any Pension Plan or
Multiemployer Plan, (p) any event that results in or could reasonably be
expected to result in a liability by a Loan Party pursuant to Title I of ERISA
or the excise tax provisions of the IRC relating to Employee Benefit Plans or
any event that results in or could reasonably be expected to result in a
liability to any Loan Party or ERISA Affiliate pursuant to Title IV of ERISA or
Section 401(a)(29) of the IRC, or (q) any of the foregoing is reasonably likely
to occur in the following 30 days.

 

“Obligations” means (a) all loans (including the Revolving Loans (inclusive of
Extraordinary Advances and Swing Loans)), debts, principal, interest (including
any interest that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), reimbursement or indemnification obligations with
respect to Letters of Credit (irrespective of whether contingent), premiums,
liabilities (including all amounts charged to the Loan Account pursuant to this
Agreement), obligations (including indemnification obligations), fees (including
the fees provided for in the Fee Letter), Lender Group Expenses (including any
fees or expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), guaranties, and all covenants and duties of any
other kind and description owing by any Loan Party arising out of, under,
pursuant to, in connection with, or evidenced by this Agreement or any of the
other Loan Documents and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, and including all interest not paid when due and
all other expenses or other amounts that any Loan Party is required to pay or
reimburse by the Loan Documents or by law or otherwise in connection with the
Loan Documents, and (b) all Bank Product Obligations; provided that, anything to
the contrary contained in the foregoing notwithstanding, the Obligations shall
exclude any Excluded Swap Obligation. Without limiting the generality of the
foregoing, the Obligations of Borrowers under the Loan Documents include the
obligation to pay (i) the principal of the Revolving Loans, (ii) interest
accrued on the Revolving Loans, (iii) the amount necessary to reimburse Issuing
Bank for amounts paid or payable pursuant to Letters of Credit, (iv) Letter of
Credit commissions, fees (including fronting fees) and charges, (v) Lender Group
Expenses, (vi) fees payable under this Agreement or any of the other Loan
Documents, and (vii) indemnities and other amounts payable by any Loan Party
under any Loan Document. Any reference in this Agreement or in the Loan
Documents to the Obligations shall include all or any portion thereof and any
extensions, modifications, renewals, or alterations thereof, both prior and
subsequent to any Insolvency Proceeding.

 



  -32- 

 

 

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
this Agreement.

 

“Other Taxes” means all present or future stamp, court, excise, value added, or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document.

 

“Overadvance” means, as of any date of determination, that the Revolver Usage is
greater than any of the limitations set forth in Section 2.1 or Section 2.11 of
this Agreement.

 

“Parent” has the meaning specified therefor in the preamble to this Agreement.

 

“Participant” has the meaning specified therefor in Section 13.1(e) of this
Agreement.

 

“Participant Register” has the meaning set forth in Section 13.1(i) of this
Agreement.

 

“Patent Security Agreement” has the meaning specified therefor in the Guaranty
and Security Agreement.

 

“Patriot Act” has the meaning specified therefor in Section 4.13 of this
Agreement.

 

“Payment Conditions” means, at the time of determination with respect to a
proposed payment to fund an Acquisition, that:

 

(a)       no Default or Event of Default then exists or would arise as a result
of the consummation of such Acquisition,

 

(b)      either

 

           (i)          Excess Availability (x) at all times during the 60
consecutive days immediately preceding the date of the consummation of such
Acquisition, calculated on a pro forma basis as if such Acquisition was
consummated, on the first day of such period, and (y) after giving effect to
such Acquisition is not less than the greater of (A) 40.0% of the Maximum
Revolver Amount, and (B) $24,000,000, or

 

           (ii)        both (A) the Fixed Charge Coverage Ratio of the Loan
Parties and their Subsidiaries is equal to or greater than 1.00:1.00 for the
trailing 12 month period most recently ended for which financial statements are
required to have been delivered to Agent pursuant to Schedule 5.1 to this
Agreement (calculated as if such Acquisition had been made on the first day of
the trailing 12 month period ending immediately prior to the actual occurrence
of such Acquisition for which financial statements were delivered or required to
have been delivered to Agent under the Loan Documents), and (B) Excess
Availability, (x) at all times during the 60 consecutive days immediately
preceding the date of the consummation of such Acquisition, calculated on a pro
forma basis as if such Acquisition was consummated, on the first day of such
period, and (y) after giving effect to such Acquisition is not less than the
greater of (A) 30.0% of the Maximum Revolver Amount, and (B) $18,000,000, and

 

(c)       Administrative Borrower has delivered a certificate to Agent
certifying that all conditions described in clauses (a) and (b) above have been
satisfied.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

 



  -33- 

 

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV or Section 302 of ERISA or
Sections 412 or 430 of the Code sponsored, maintained, or contributed to by any
Loan Party or ERISA Affiliate or to which any Loan Party or ERISA Affiliate has
any liability, contingent or otherwise.

 

“Perfection Certificate” means a certificate in the form of Exhibit P-1 to this
Agreement.

 

“Permitted Acquisition” means any Acquisition so long as:

 

(a)           no Default or Event of Default shall have occurred and be
continuing or would result from the consummation of the proposed Acquisition and
the proposed Acquisition is consensual,

 

(b)           no Indebtedness will be incurred, assumed, or would exist with
respect to any Loan Party or its Subsidiaries as a result of such Acquisition,
other than Indebtedness permitted under clauses (f) or (g) of the definition of
Permitted Indebtedness and no Liens will be incurred, assumed, or would exist
with respect to the assets of any Loan Party or its Subsidiaries as a result of
such Acquisition other than Permitted Liens,

 

(c)           Borrowers have provided Agent with written confirmation, supported
by reasonably detailed calculations, that on a pro forma basis (including pro
forma adjustments arising out of events which are directly attributable to such
proposed Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case, determined as if the combination had been
accomplished at the beginning of the relevant period; such eliminations and
inclusions determined on a basis consistent with Article 11 of Regulation S-X
promulgated under the Securities Act and as interpreted by the staff of the SEC)
created by adding the historical combined financial statements of Parent
(including the combined financial statements of any other Person or assets that
were the subject of a prior Permitted Acquisition during the relevant period) to
the historical consolidated financial statements of the Person to be acquired
(or the historical financial statements related to the assets to be acquired)
pursuant to the proposed Acquisition, the Loan Parties and their Subsidiaries
(i) would have been in compliance with the financial covenants in Section 7 of
this Agreement for the fiscal month ended immediately prior to the proposed date
of consummation of such proposed Acquisition regardless of whether such
financial covenant(s) are required to be tested for such fiscal month, and
(ii) are projected to be in compliance with the financial covenants in Section 7
of this Agreement for each of the twelve fiscal months in the period ended one
year after the proposed date of consummation of such proposed Acquisition
assuming that such financial covenant(s) will be required to be tested in each
such fiscal month,

 

(d)           Borrowers have provided Agent with its due diligence package
relative to the proposed Acquisition, including forecasted balance sheets,
profit and loss statements, and cash flow statements of the Person or assets to
be acquired, all prepared on a basis consistent with such Person’s (or assets’)
historical financial statements, together with appropriate supporting details
and a statement of underlying assumptions for the one year period following the
date of the proposed Acquisition, on a quarter by quarter basis), in form and
substance (including as to scope and underlying assumptions) reasonably
satisfactory to Agent,

 

(e)           the assets being acquired or the Person whose Equity Interests are
being acquired did not have negative EBITDA during the 12 consecutive month
period most recently concluded prior to the date of the proposed Acquisition,

 

(f)            Borrowers have provided Agent with written notice of the proposed
Acquisition at least 15 Business Days prior to the anticipated closing date of
the proposed Acquisition and, not later than five Business Days prior to the
anticipated closing date of the proposed Acquisition, copies of the acquisition
agreement and other material documents relative to the proposed Acquisition,
which agreement and documents must be reasonably acceptable to Agent,

 



  -34- 

 

 

(g)           the assets being acquired (other than a de minimis amount of
assets in relation to Parent’s and its Subsidiaries’ total assets), or the
Person whose Equity Interests are being acquired, are useful in or engaged in,
as applicable, the business of the Loan Parties and their Subsidiaries or a
business reasonably related thereto,

 

(h)           the assets being acquired (other than a de minimis amount of
assets in relation to the assets being acquired) are located within the United
States or the Person whose Equity Interests are being acquired is organized in a
jurisdiction located within the United States,

 

(i)          the subject assets or Equity Interests, as applicable, are being
acquired directly by a Borrower or one of its Subsidiaries that is a Loan Party,
and, in connection therewith, the applicable Loan Party shall have complied with
Section 5.11 or 5.12 of this Agreement, as applicable, of this Agreement and, in
the case of an acquisition of Equity Interests, the Person whose Equity
Interests are acquired shall become a Loan Party and the applicable Loan Party
shall have demonstrated to Agent that the new Loan Parties have received
consideration sufficient to make the joinder documents binding and enforceable
against such new Loan Parties,

 

(j)           the purchase consideration payable in respect of all Permitted
Acquisitions (including the proposed Acquisition and including deferred payment
obligations) shall not exceed $15,000,000 in the aggregate; provided, that the
purchase consideration payable in respect of any single Acquisition or series of
related Acquisitions shall not exceed $5,000,000 in the aggregate,

 

(k)           the Payment Conditions are satisfied, and

 

(l)            the Agent shall have received a certificate in form and substance
satisfactory to the Agent executed by a Responsible Officer of Parent that the
conditions set forth in clauses (a) through (k) have been satisfied.

 

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.

 

“Permitted Dispositions” means:

 

(a)           sales, abandonment, or other dispositions of Equipment that is
substantially worn, damaged, or obsolete or no longer used or useful in the
ordinary course of business and leases or subleases of Real Property not useful
in the conduct of the business of the Loan Parties and their Subsidiaries,

 

(b)           sales of Inventory to buyers in the ordinary course of business,

 

(c)           the use or transfer of money or Cash Equivalents in a manner that
is not prohibited by the terms of this Agreement or the other Loan Documents,

 

(d)           (i) the licensing, on a non-exclusive basis, of patents,
trademarks, copyrights, and other intellectual property rights in the ordinary
course of business or (ii) the licensing, on an exclusive (subject to Agent’s
Lien) or non-exclusive basis, or sale of the Borrowers’ GES Software which does
not materially interfere with the business of the Loan Parties and their
Subsidiaries as conducted immediately prior to such license or sale,

 

(e)           the granting of Permitted Liens,

 



  -35- 

 

 

(f)            the sale or discount, in each case without recourse, of accounts
receivable (other than Eligible Accounts) arising in the ordinary course of
business, but only in connection with the compromise or collection thereof,

 

(g)           any involuntary loss, damage or destruction of property,

 

(h)           any involuntary condemnation, seizure or taking, by exercise of
the power of eminent domain or otherwise, or confiscation or requisition of use
of property,

 

(i)            the leasing or subleasing of assets of any Loan Party or its
Subsidiaries in the ordinary course of business,

 

(j)            the sale or issuance of Equity Interests (other than Disqualified
Equity Interests) of Parent,

 

(k)           (i) the lapse of registered patents, trademarks, copyrights and
other intellectual property of any Loan Party or any of its Subsidiaries to the
extent not economically desirable in the conduct of its business, or (ii) the
abandonment of patents, trademarks, copyrights, or other intellectual property
rights in the ordinary course of business so long as (in each case under clauses
(i) and (ii)), (A) with respect to copyrights, such copyrights are not material
revenue generating copyrights, and (B) such lapse is not materially adverse to
the interests of the Lender Group,

 

(l)            the making of Restricted Payments that are expressly permitted to
be made pursuant to this Agreement,

 

(m)          the making of Permitted Investments,

 

(n)           so long as no Event of Default has occurred and is continuing or
would immediately result therefrom, transfers of assets (i) from any Loan Party
or any of its Subsidiaries (other than any Borrower) to a Loan Party (other than
Parent), and (ii) from any Subsidiary of any Loan Party that is not a Loan Party
to any other Subsidiary of any Loan Party,

 

(o)           dispositions of Equipment or Real Property to the extent that (i)
such property is exchanged for credit against the purchase price of similar
replacement property, or (ii) the proceeds of such disposition are promptly
applied to the purchase price of such replacement property; provided, that to
the extent the property being transferred constitutes Collateral, such
replacement property shall constitute Collateral,

 

(p)           dispositions of assets acquired by the Loan Parties and their
Subsidiaries pursuant to a Permitted Acquisition consummated within 12 months of
the date of the proposed disposition so long as (i) the consideration received
for the assets to be so disposed is at least equal to the fair market value of
such assets, (ii) the assets to be so disposed are not necessary or economically
desirable in connection with the business of the Loan Parties and their
Subsidiaries, and (iii) the assets to be so disposed are readily identifiable as
assets acquired pursuant to the subject Permitted Acquisition, and

 

(q)           sales or dispositions of fixed assets (including intangible
property related to such fixed assets) not otherwise permitted in clauses (a)
through (p) above so long as made at fair market value and the aggregate fair
market value of all assets disposed of in fiscal year (including the proposed
disposition) would not exceed $500,000;

 



  -36- 

 

 

“Permitted Indebtedness” means:

 

(a)           Indebtedness in respect of the Obligations,

 

(b)           Indebtedness as of the Closing Date set forth on Schedule 4.14 to
this Agreement and any Refinancing Indebtedness in respect of such Indebtedness,

 

(c)           Permitted Purchase Money Indebtedness and any Refinancing
Indebtedness in respect of such Indebtedness,

 

(d)           Indebtedness arising in connection with the endorsement of
instruments or other payment items for deposit,

 

(e)           Indebtedness consisting of (i) unsecured guarantees incurred in
the ordinary course of business with respect to surety and appeal bonds,
performance bonds, bid bonds, appeal bonds, completion guarantee and similar
obligations; and (ii) unsecured guarantees arising with respect to customary
indemnification obligations to purchasers in connection with Permitted
Dispositions,

 

(f)            unsecured Indebtedness of any Loan Party that is incurred on the
date of the consummation of a Permitted Acquisition solely for the purpose of
consummating such Permitted Acquisition so long as (i) no Event of Default has
occurred and is continuing or would result therefrom, (ii) such unsecured
Indebtedness is not incurred for working capital purposes, (iii) such unsecured
Indebtedness does not mature prior to the date that is 12 months after the
Maturity Date, (iv) such unsecured Indebtedness does not amortize until 12
months after the Maturity Date, (v) such unsecured Indebtedness does not provide
for the payment of interest thereon in cash or Cash Equivalents prior to the
date that is 12 months after the Maturity Date, and (vi) such Indebtedness is
subordinated in right of payment to the Obligations on terms and conditions
reasonably satisfactory to Agent and is otherwise on terms and conditions
(including economic terms and absence of covenants) reasonably satisfactory to
Agent,

 

(g)           Acquired Indebtedness in an amount not to exceed $2,000,000
outstanding at any one time,

 

(h)           Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, or appeal bonds,

 

(i)            Indebtedness owed to any Person providing property, casualty,
liability, or other insurance to any Loan Party or any of its Subsidiaries, so
long as the amount of such Indebtedness is not in excess of the amount of the
unpaid cost of, and shall be incurred only to defer the cost of, such insurance
for the year in which such Indebtedness is incurred and such Indebtedness is
outstanding only during such year,

 

(j)            the incurrence by any Loan Party or its Subsidiaries of
Indebtedness under Hedge Agreements that is incurred for the bona fide purpose
of hedging the interest rate, commodity, or foreign currency risks associated
with such Loan Party’s or such Subsidiary’s operations and not for speculative
purposes,

 

(k)           Indebtedness incurred in the ordinary course of business in
respect of credit cards, credit card processing services, debit cards, stored
value cards, commercial cards (including so-called “purchase cards”,
“procurement cards” or “p-cards”), or Cash Management Services,

 

(l)            unsecured Indebtedness of any Loan Party owing to employees,
former employees, former officers, directors, or former directors (or any
spouses, ex-spouses, or estates of any of the foregoing) incurred in connection
with the repurchase or redemption by such Loan Party of the Equity Interests of
Parent that has been issued to such Persons, so long as (i) no Default or Event
of Default has occurred and is continuing or would result from the incurrence of
such Indebtedness, (ii) the aggregate amount of all such Indebtedness
outstanding at any one time does not exceed $250,000, and (iii) such
Indebtedness is subordinated in right of payment to the Obligations on terms and
conditions reasonably acceptable to Agent,

 

  -37- 

 



 

(m)          contingent liabilities in respect of any indemnification
obligation, adjustment of purchase price, non-compete, or similar obligation of
any Loan Party incurred in connection with the consummation of one or more
Permitted Acquisitions,

 

(n)           Indebtedness comprising Permitted Investments,

 

(o)           unsecured Indebtedness incurred in respect of netting services,
overdraft protection, and other like services, in each case, incurred in the
ordinary course of business,

 

(p)           unsecured Indebtedness of any Loan Party or its Subsidiaries in
respect of Earn-Outs owing to sellers of assets or Equity Interests to such Loan
Party or its Subsidiaries that is incurred in connection with the consummation
of one or more Permitted Acquisitions so long as such unsecured Indebtedness is
on terms and conditions reasonably acceptable to Agent,

 

(q)           accrual of interest, accretion or amortization of original issue
discount, or the payment of interest in kind, in each case, on Indebtedness that
otherwise constitutes Permitted Indebtedness,

 

(r)            Indebtedness under the Term Loan pursuant to the Term Loan
Documents (other than any Refinancing Indebtedness) in an aggregate principal
amount not to exceed $88,112,500, minus the amount of any mandatory repayment,
prepayment or redemption on or prior to the date of any determination, so long
as such Indebtedness is subject to the terms of the Intercreditor Agreement, and

 

(s)            any other unsecured Indebtedness incurred by any Loan Party or
any of its Subsidiaries in an aggregate outstanding amount not to exceed
$2,000,000 at any one time.

 

“Permitted Intercompany Advances” means loans made by (a) a Loan Party to
another Loan Party other than Parent, (b) a Subsidiary of a Loan Party that is
not a Loan Party to another Subsidiary of a Loan Party that is not a Loan Party,
and (c) a Subsidiary of a Loan Party that is not a Loan Party to a Loan Party,
so long as the parties thereto are party to the Intercompany Subordination
Agreement.

 

“Permitted Investments” means:

 

(a)           Investments in cash and Cash Equivalents,

 

(b)           Investments in negotiable instruments deposited or to be deposited
for collection in the ordinary course of business,

 

(c)           advances made in connection with purchases of goods or services in
the ordinary course of business,

 

(d)           Investments received in settlement of amounts due to any Loan
Party or any of its Subsidiaries effected in the ordinary course of business or
owing to any Loan Party or any of its Subsidiaries as a result of Insolvency
Proceedings involving an Account Debtor or upon the foreclosure or enforcement
of any Lien in favor of a Loan Party or its Subsidiaries,

 

(e)            Investments owned by any Loan Party or any of its Subsidiaries on
the Closing Date and set forth on Schedule P-1 to this Agreement,

 

(f)            guarantees permitted under the definition of Permitted
Indebtedness,

 



  -38- 

 



 

(g)             Permitted Intercompany Advances,

 

(h)             Equity Interests or other securities acquired in connection with
the satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims,

 

(i)              deposits of cash made in the ordinary course of business to
secure performance of operating leases,

 

(j)              (i) non-cash loans and advances to employees, officers, and
directors of a Loan Party or any of its Subsidiaries for the purpose of
purchasing Equity Interests in Parent so long as the proceeds of such loans are
used in their entirety to purchase such Equity Interests in Parent, and (ii)
loans and advances to employees and officers of a Loan Party or any of its
Subsidiaries in the ordinary course of business for any other business purpose
and in an aggregate amount not to exceed $250,000 at any one time,

 

(k)              Permitted Acquisitions,

 

(l)              Investments in the form of capital contributions and the
acquisition of Equity Interests made by any Loan Party in any other Loan Party
(other than capital contributions to or the acquisition of Equity Interests of
Parent),

 

(m)             Investments resulting from entering into (i) Bank Product
Agreements, or (ii) agreements relative to obligations permitted under clause
(j) of the definition of Permitted Indebtedness,

 

(n)             equity Investments by any Loan Party in any Subsidiary of such
Loan Party which is required by law to maintain a minimum net capital
requirement or as may be otherwise required by applicable law,

 

(o)             Investments held by a Person acquired in a Permitted Acquisition
to the extent that such Investments were not made in contemplation of or in
connection with such Permitted Acquisition and were in existence on the date of
such Permitted Acquisition, and

 

(p)             so long as no Event of Default has occurred and is continuing or
would result therefrom, any other Investments in an aggregate amount not to
exceed $250,000 during the term of this Agreement.

 

“Permitted Liens” means:

 

(a)             Liens granted to, or for the benefit of, Agent to secure the
Obligations,

 

(b)             Liens for unpaid taxes, assessments, or other governmental
charges or levies that either (i) are not yet delinquent, or (ii) do not have
priority over Agent’s Liens and the underlying taxes, assessments, or charges or
levies are the subject of Permitted Protests,

 

(c)              judgment Liens arising solely as a result of the existence of
judgments, orders, or awards that do not constitute an Event of Default under
Section 8.3 of this Agreement,

 

(d)             Liens set forth on Schedule P-2 to this Agreement; provided,
that to qualify as a Permitted Lien, any such Lien described on Schedule P-2 to
this Agreement shall only secure the Indebtedness that it secures on the Closing
Date and any Refinancing Indebtedness in respect thereof,

 



  -39- 

 

 

(e)             the interests of lessors under operating leases and
non-exclusive licensors under license agreements,

 

(f)              purchase money Liens on fixed assets or the interests of
lessors under Capital Leases to the extent that such Liens or interests secure
Permitted Purchase Money Indebtedness and so long as (i) such Lien attaches only
to the fixed asset purchased or acquired and the proceeds thereof, and (ii) such
Lien only secures the Indebtedness that was incurred to acquire the fixed asset
purchased or acquired or any Refinancing Indebtedness in respect thereof,

 

(g)              Liens arising by operation of law in favor of warehousemen,
landlords, carriers, mechanics, materialmen, laborers, or suppliers, incurred in
the ordinary course of business and not in connection with the borrowing of
money, and which Liens either (i) are for sums not yet delinquent, or (ii) are
the subject of Permitted Protests,

 

(h)              Liens on amounts deposited to secure Parent’s and its
Subsidiaries’ obligations in connection with worker’s compensation or other
unemployment insurance,

 

(i)               Liens on amounts deposited to secure Parent’s and its
Subsidiaries’ obligations in connection with the making or entering into of
bids, tenders, or leases in the ordinary course of business and not in
connection with the borrowing of money,

 

(j)               Liens on amounts deposited to secure Parent’s and its
Subsidiaries’ reimbursement obligations with respect to surety or appeal bonds
obtained in the ordinary course of business,

 

(k)              with respect to any Real Property, easements, rights of way,
and zoning restrictions that do not materially interfere with or impair the use
or operation thereof,

 

(l)               non-exclusive licenses of patents, trademarks, copyrights, and
other intellectual property rights in the ordinary course of business,

 

(m)             Liens that are replacements of Permitted Liens to the extent
that the original Indebtedness is the subject of permitted Refinancing
Indebtedness and so long as the replacement Liens only encumber those assets
that secured the original Indebtedness,

 

(n)             rights of setoff or bankers’ liens upon deposits of funds in
favor of banks or other depository institutions, solely to the extent incurred
in connection with the maintenance of such Deposit Accounts in the ordinary
course of business,

 

(o)              Liens granted in the ordinary course of business on the
unearned portion of insurance premiums securing the financing of insurance
premiums to the extent the financing is permitted under the definition of
Permitted Indebtedness,

 

(p)              Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods,

 

(q)              Liens solely on any cash earnest money deposits made by a Loan
Party or any of its Subsidiaries in connection with any letter of intent or
purchase agreement with respect to a Permitted Acquisition,

 

(r)               Liens assumed by any Loan Party or its Subsidiaries in
connection with a Permitted Acquisition that secure Acquired Indebtedness that
is Permitted Indebtedness, and

 



  -40- 

 

 

(s)              Liens securing the Term Loan Obligations permitted under clause
(r) of the definition of Permitted Indebtedness; provided that such Liens are
subject to the Intercreditor Agreement.

 

“Permitted Protest” means the right of any Loan Party or any of its Subsidiaries
to protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment; provided, that (a) a reserve with respect
to such obligation is established on such Loan Party’s or its Subsidiaries’
books and records in such amount as is required under GAAP, (b) any such protest
is instituted promptly and prosecuted diligently by such Loan Party or its
Subsidiary, as applicable, in good faith, and (c) Agent is satisfied that, while
any such protest is pending, there will be no impairment of the enforceability,
validity, or priority of any of Agent’s Liens.

 

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations), incurred after the Closing Date and at the time of, or within 20
days after, the acquisition of any fixed assets for the purpose of financing all
or any part of the acquisition cost thereof, in an aggregate principal amount
outstanding at any one time not in excess of $6,500,000.

 

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

 

“Platform” has the meaning specified therefor in Section 17.9(c) of this
Agreement.

 

“Post-Increase Revolver Lenders” has the meaning specified therefor in Section
2.14 of this Agreement.

 

“Pre-Increase Revolver Lenders” has the meaning specified therefor in Section
2.14 of this Agreement.

 

“Projections” means Parent’s forecasted (a) balance sheets, (b) profit and loss
statements, and (c) cash flow statements, all prepared on a basis consistent
with Parent’s historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions.

 

“Pro Rata Share” means, as of any date of determination:

 

(a)             with respect to a Lender’s obligation to make all or a portion
of the Revolving Loans, with respect to such Lender’s right to receive payments
of interest, fees, and principal with respect to the Revolving Loans, and with
respect to all other computations and other matters related to the Revolver
Commitments or the Revolving Loans, the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender, by (ii) the aggregate Revolving Loan
Exposure of all Lenders,

 

(b)              with respect to a Lender’s obligation to participate in the
Letters of Credit, with respect to such Lender’s obligation to reimburse Issuing
Bank, and with respect to such Lender’s right to receive payments of Letter of
Credit Fees, and with respect to all other computations and other matters
related to the Letters of Credit, the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender, by (ii) the aggregate Revolving Loan
Exposure of all Lenders; provided, that if all of the Revolving Loans have been
repaid in full and all Revolver Commitments have been terminated, but Letters of
Credit remain outstanding, Pro Rata Share under this clause shall be the
percentage obtained by dividing (A) the Letter of Credit Exposure of such
Lender, by (B) the Letter of Credit Exposure of all Lenders, and

 



  -41- 

 

 

(c)             with respect to all other matters and for all other matters as
to a particular Lender (including the indemnification obligations arising under
Section 15.7 of this Agreement), the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender, by (ii) the aggregate Revolving Loan
Exposure of all Lenders, in any such case as the applicable percentage may be
adjusted by assignments permitted pursuant to Section 13.1; provided, that if
all of the Loans have been repaid in full and all Commitments have been
terminated, Pro Rata Share under this clause shall be the percentage obtained by
dividing (A) the Letter of Credit Exposure of such Lender, by (B) the Letter of
Credit Exposure of all Lenders.

 

“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i) of
this Agreement.

 

“Public Lender” has the meaning specified therefor in Section 17.9(c) of this
Agreement.

 

“Purchase Price” means, with respect to any Acquisition, an amount equal to the
aggregate consideration, whether cash, property or securities (including the
fair market value of any Equity Interests of Parent issued in connection with
such Acquisition and including the maximum amount of Earn-Outs), paid or
delivered by a Loan Party or one of its Subsidiaries in connection with such
Acquisition (whether paid at the closing thereof or payable thereafter and
whether fixed or contingent), but excluding therefrom (a) any cash of the seller
and its Affiliates used to fund any portion of such consideration, and (b) any
cash or Cash Equivalents acquired in connection with such Acquisition.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. § 5390(c)(8)(D).

 

“QFC Credit Support” has the meaning specified therefor in Section 17.16 of this
Agreement.

 

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Parent and its Subsidiaries that is in
Deposit Accounts or in Securities Accounts, or any combination thereof, and
which such Deposit Account or Securities Account is the subject of a Control
Agreement and is maintained by a branch office of the bank or securities
intermediary located within the United States.

 

“Qualified Equity Interests” means and refers to any Equity Interests issued by
Parent (and not by one or more of its Subsidiaries) that is not a Disqualified
Equity Interest.

 

“R-22 Inventory” means the Borrowers’ salable R-22 Refrigerant Gas Inventory. As
used in this definition, the term “salable” means R-22 Refrigerant Gas that
conforms to Standard 700.

 

“R-22 Refrigerant Gas” means chlorodifluoromethane or monochlorodifluoromethane.

 

“RCRA” means the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et
seq., as the same may be amended from time to time.

 

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by any Loan Party or one of its Subsidiaries and the
improvements thereto.

 

“Real Property Collateral” means (a) the Real Property identified on Schedule
R-1 to this Agreement, and (b) any Real Property hereafter acquired by any Loan
Party or one of its Subsidiaries with a fair market value in excess of
$1,000,000.

 



  -42- 

 

 

“Receivable Reserves” means, as of any date of determination, those reserves
that Agent deems necessary or appropriate, in its Permitted Discretion and
subject to Section 2.1(c), to establish and maintain (including Landlord
Reserves for books and records locations and reserves for rebates, discounts,
warranty claims, and returns) with respect to the Eligible Accounts or the
Maximum Revolver Amount.

 

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

 

“Reference Period” has the meaning set forth in the definition of EBITDA.

 

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:

 

(a)             such refinancings, renewals, or extensions do not result in an
increase in the principal amount of the Indebtedness so refinanced, renewed, or
extended, other than by the amount of premiums paid thereon and the fees and
expenses incurred in connection therewith and by the amount of unfunded
commitments with respect thereto,

 

(b)             such refinancings, renewals, or extensions do not result in a
shortening of the final stated maturity or the average weighted maturity
(measured as of the refinancing, renewal, or extension) of the Indebtedness so
refinanced, renewed, or extended, nor are they on terms or conditions that,
taken as a whole, are or could reasonably be expected to be materially adverse
to the interests of the Lenders,

 

(c)             if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness,

 

(d)             the Indebtedness that is refinanced, renewed, or extended is not
recourse to any Person that is liable on account of the Obligations other than
those Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed, or extended,

 

(e)             if the Indebtedness that is refinanced, renewed or extended was
unsecured, such refinancing, renewal or extension shall be unsecured, and

 

(f)              if the Indebtedness that is refinanced, renewed, or extended
was secured (i) such refinancing, renewal, or extension shall be secured by
substantially the same or less collateral as secured such refinanced, renewed or
extended Indebtedness on terms no less favorable to Agent or the Lender Group
and (ii) the Liens securing such refinancing, renewal or extension shall not
have a priority more senior than the Liens securing such Indebtedness that is
refinanced, renewed or extended.

 

“Register” has the meaning set forth in Section 13.1(h) of this Agreement.

 

“Registered Loan” has the meaning set forth in Section 13.1(h) of this
Agreement.

 

“Related Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.

 

“Releases” has the meaning specified therefor in Section 4.11 of this Agreement.

 



  -43- 

 

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.

 

“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
this Agreement.

 

“Report” has the meaning specified therefor in Section 15.16 of this Agreement.

 

“Required Availability” means that Excess Availability exceeds $15,000,000.

 

“Required Lenders” means, at any time, Lenders having or holding more than 50%
of the aggregate Revolving Loan Exposure of all Lenders; provided, that (i) the
Revolving Loan Exposure of any Defaulting Lender shall be disregarded in the
determination of the Required Lenders, and (ii) at any time there are two or
more Lenders (who are not Affiliates of one another or Defaulting Lenders),
“Required Lenders” must include at least two Lenders (who are not Affiliates of
one another).

 

“Reserves” means, as of any date of determination, Inventory Reserves
(including, without limitation, the Aspen Vendor Cylinder Deposit Liabilities
Reserve, Receivables Reserves, Bank Product Reserves and those other reserves
that Agent deems necessary or appropriate, in its Permitted Discretion and
subject to Section 2.1(c), to establish and maintain (including reserves with
respect to (a) sums that any Loan Party or its Subsidiaries are required to pay
under any Section of this Agreement or any other Loan Document (such as taxes,
assessments, insurance premiums, or, in the case of leased assets, rents or
other amounts payable under such leases) and has failed to pay, and (b) amounts
owing by any Loan Party or its Subsidiaries to any Person to the extent secured
by a Lien on, or trust over, any of the Collateral (other than a Permitted
Lien), which Lien or trust, in the Permitted Discretion of Agent likely would
have a priority superior to the Agent’s Liens (such as Liens or trusts in favor
of landlords, warehousemen, carriers, mechanics, materialmen, laborers, or
suppliers, or Liens or trusts for ad valorem, excise, sales, or other taxes
where given priority under applicable law) in and to such item of the
Collateral) with respect to the Borrowing Base or the Maximum Revolver Amount.

 

“Restricted Payment” means (a) any declaration or payment of any dividend (fixed
or otherwise) or the making of any other payment or distribution, directly or
indirectly, on account of Equity Interests (including, without limitation,
common or preferred Equity Interests) issued by Parent or any of its
Subsidiaries (including any payment in connection with any merger or
consolidation involving Parent or any of its Subsidiaries) or to the direct or
indirect holders of Equity Interests (including, without limitation, common or
preferred Equity Interests) issued by Parent or any of its Subsidiaries in their
capacity as such (other than dividends or distributions payable in Qualified
Equity Interests issued by Parent or any of its Subsidiaries) or (b) any
purchase, redemption, making of any sinking fund or similar payment, or other
acquisition or retirement for value (including in connection with any merger or
consolidation involving Parent or any of its Subsidiaries) any Equity Interests
(including, without limitation, common or preferred Equity Interests) issued by
Parent or any of its Subsidiaries, or (c) any making of any payment to retire,
or to obtain the surrender of, any outstanding warrants, options, or other
rights to acquire Equity Interests (including, without limitation, common or
preferred Equity Interests) of Parent or any of its Subsidiaries now or
hereafter outstanding.

 



  -44- 

 

 

“Revolver Commitment” means, with respect to each Revolving Lender, its Revolver
Commitment, and, with respect to all Revolving Lenders, their Revolver
Commitments, in each case as such Dollar amounts are set forth beside such
Revolving Lender’s name under the applicable heading on Schedule C-1 to this
Agreement or in the Assignment and Acceptance or Increase Joinder pursuant to
which such Revolving Lender became a Revolving Lender under this Agreement, as
such amounts may be reduced or increased from time to time pursuant to
assignments made in accordance with the provisions of Section 13.1 of this
Agreement, and as such amounts may be decreased by the amount of reductions in
the Revolver Commitments made in accordance with Section 2.4(c) hereof.

 

“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Revolving Loans (inclusive of Swing Loans and Protective
Advances), plus (b) the amount of the Letter of Credit Usage.

 

“Revolving Credit Priority Collateral” means the “Revolving Credit Priority
Collateral” as defined in the Intercreditor Agreement.

 

“Revolving Lender” means a Lender that has a Revolving Loan Exposure or Letter
of Credit Exposure.

 

“Revolving Loan Exposure” means, with respect to any Revolving Lender, as of any
date of determination (a) prior to the termination of the Revolver Commitments,
the amount of such Lender’s Revolver Commitment, and (b) after the termination
of the Revolver Commitments, the aggregate outstanding principal amount of the
Revolving Loans of such Lender.

 

“Revolving Loans” has the meaning specified therefor in Section 2.1(a) of this
Agreement.

 

“Sales/Inventory Report” has the meaning specified therefor in Section 5.22(b)
of this Agreement.

 

“Sanctioned Entity” means (a) a country or territory or a government of a
country or territory, (b) an agency of the government of a country or territory,
(c) an organization directly or indirectly controlled by a country or territory
or its government, or (d) a Person resident in or determined to be resident in a
country or territory, in each case of clauses (a) through (d) that is a target
of Sanctions, including a target of any country sanctions program administered
and enforced by OFAC.

 

“Sanctioned Person” means, at any time (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC, OFAC’s
consolidated Non-SDN list or any other Sanctions-related list maintained by any
Governmental Authority, (b) a Person or legal entity that is a target of
Sanctions, (c) any Person operating, organized or resident in a Sanctioned
Entity, or (d) any Person directly or indirectly owned or controlled
(individually or in the aggregate) by or acting on behalf of any such Person or
Persons described in clauses (a) through (c) above.

 

“Sanctions” means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by: (a) the United States of America, including those
administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, (c) the European Union or any European Union member
state, (d) Her Majesty’s Treasury of the United Kingdom, or (d) any other
Governmental Authority with jurisdiction over any member of Lender Group or any
Loan Party or any of their respective Subsidiaries or Affiliates.

 



  -45- 

 

 

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

 

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

 

“Securities Account” means a securities account (as that term is defined in the
Code).

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of this
Agreement.

 

“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of
this Agreement.

 

“Slow Moving Inventory” means Inventory (excluding R-22 Inventory) not sold,
processed, or blended into a saleable product within one (1) year of acquisition
thereof by the applicable Borrower.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

“Solvent” means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person’s debts (including
contingent liabilities) is less than all of such Person’s assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is “solvent” or not “insolvent”, as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

 

“Standard 700” means, as of any date of determination, Standard 700 of the
Air-Conditioning, Heating and Refrigeration Institute, as in effect on the
Closing Date.

 

“Standard Letter of Credit Practice” means, for Issuing Bank, any domestic or
foreign law or letter of credit practices applicable in the city in which
Issuing Bank issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.

 



  -46- 

 

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors of such corporation, partnership, limited liability
company, or other entity.

 

“Supermajority Lenders” means, at any time, Revolving Lenders having or holding
more than 66 2/3% of the aggregate Revolving Loan Exposure of all Revolving
Lenders; provided, that (i) the Revolving Loan Exposure of any Defaulting Lender
shall be disregarded in the determination of the Supermajority Lenders, and (ii)
at any time there are two or more Revolving Lenders (who are not Affiliates of
one another), “Supermajority Lenders” must include at least two Revolving
Lenders (who are not Affiliates of one another or Defaulting Lenders).

 

“Supported QFC” has the meaning specified therefor in Section 17.16 of this
Agreement.

 

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swing Lender” means Wells Fargo or any other Lender that, at the request of
Borrowers and with the consent of Agent agrees, in such Lender’s sole
discretion, to become the Swing Lender under Section 2.3(b) of this Agreement.

 

“Swing Loan” has the meaning specified therefor in Section 2.3(b) of this
Agreement.

 

“Swing Loan Exposure” means, as of any date of determination with respect to any
Lender, such Lender’s Pro Rata Share of the Swing Loans on such date.

 

“Tax Lender” has the meaning specified therefor in Section 14.2(a) of this
Agreement.

 

“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein, and all
interest, penalties or similar liabilities with respect thereto.

 

“Term Loan” means the “Loans” as defined in the Term Loan Agreement.

 

“Term Loan Agent” means (a) U.S. Bank National Association, a national banking
association, as administrative agent and collateral agent for the Term Loan
Lenders under the Term Loan Agreement, (b) any successor to U.S. Bank National
Association by assignment or otherwise, and (c) any other party that may become
agent under the Term Loan Agreement in connection with a refinancing, renewal or
replacement thereof.

 

“Term Loan Agreement” means that certain Term Loan Credit and Security
Agreement, dated as of October 10, 2017, by and among the Borrowers party
thereto, the Guarantors party thereto, the Term Loan Agent, the Term Loan
Lenders, and the other parties from time to time party thereto, as amended by
that certain Limited Waiver and First Amendment to Term Loan Credit and Security
Agreement and Certain Other Documents, dated as of June 29, 2018, as further
amended by that certain Waiver and Second Amendment to Term Loan Credit and
Security Agreement, dated as of August 14, 2018, as further amended by that
certain Waiver and Third Amendment to Term Loan Credit and Security Agreement,
dated as of November 30, 2018, as further amended by the Term Loan Fourth
Amendment, and as the same may be further amended, amended and restated,
restated, supplemented, modified or otherwise in effect from time to time in
accordance with terms of the Intercreditor Agreement.

 



  -47- 

 

 

“Term Loan Documents” means the Term Loan Agreement and each other agreement,
instrument or document executed or delivered pursuant to or in connection with
the Term Loan Agreement, as the same may be amended, amended and restated,
restated, supplemented, modified or otherwise in effect from time to time in
accordance with terms of the Intercreditor Agreement.

 

“Term Loan Fourth Amendment” means that certain Waiver and Fourth Amendment to
Term Loan Credit and Security Agreement, dated as of the Closing Date, by and
among the Borrowers party thereto, the Guarantors party thereto, the Term Loan
Agent, and the Term Loan Lenders party thereto.

 

“Term Loan Lenders” means the lenders from time to time party to the Term Loan
Agreement.

 

“Term Loan Maturity Date” means “Term” as defined in the Term Loan Agreement.

 

“Term Loan Obligations” means the “Obligations” as such term is defined in the
Term Loan Agreement.

 

“Term Loan Priority Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Trademark Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any version or revision thereof accepted by
Issuing Bank for use.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

“Unfinanced Capital Expenditures” means Capital Expenditures (a) not financed
with the proceeds of any incurrence of Indebtedness (other than the incurrence
of any Revolving Loans), the proceeds of any sale or issuance of Equity
Interests or equity contributions, the proceeds of any asset sale (other than
the sale of Inventory in the ordinary course of business) or any insurance
proceeds, and (b) that are not reimbursed by a third person (excluding any Loan
Party or any of its Affiliates) in the period such expenditures are made
pursuant to a written agreement.

 

“United States” means the United States of America (including, without
limitation, the Commonwealth of Puerto Rico).

 

“Unused Line Fee” has the meaning specified therefor in Section 2.10(b) of this
Agreement.

 

“U.S. Special Resolution Regimes” has the meaning specified therefor in Section
17.16 of this Agreement.

 

“Voidable Transfer” has the meaning specified therefor in Section 17.8 of this
Agreement.

 



  -48- 

 

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 

“Withdrawal Liability” means liability with respect to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2          Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP; provided, that if
Administrative Borrower notifies Agent that Borrowers request an amendment to
any provision hereof to eliminate the effect of any Accounting Change occurring
after the Closing Date or in the application thereof on the operation of such
provision (or if Agent notifies Administrative Borrower that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such Accounting
Change or in the application thereof, then Agent and Borrowers agree that they
will negotiate in good faith amendments to the provisions of this Agreement that
are directly affected by such Accounting Change with the intent of having the
respective positions of the Lenders and Borrowers after such Accounting Change
conform as nearly as possible to their respective positions immediately before
such Accounting Change took effect and, until any such amendments have been
agreed upon and agreed to by the Required Lenders, the provisions in this
Agreement shall be calculated as if no such Accounting Change had occurred. When
used herein, the term “financial statements” shall include the notes and
schedules thereto. Whenever the term “Parent” is used in respect of a financial
covenant or a related definition, it shall be understood to mean the Loan
Parties and their Subsidiaries on a consolidated basis, unless the context
clearly requires otherwise. Notwithstanding anything to the contrary contained
herein, (a) all financial covenants contained herein shall be calculated,
without giving effect to any election under the Statement of Financial
Accounting Standards Board’s Accounting Standards Codification Topic 825 (or any
similar accounting principle) permitting a Person to value its financial
liabilities or Indebtedness at the fair value thereof, and (b) the term
“unqualified opinion” as used herein to refer to opinions or reports provided by
accountants shall mean an opinion or report that is (i) unqualified, and (ii)
does not include any explanation, supplemental comment, or other comment
concerning the ability of the applicable Person to continue as a going concern
or concerning the scope of the audit.

 

1.3          Code. Any terms used in this Agreement that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein; provided, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 of the Code shall govern.

 



  -49- 

 

 

1.4          Construction. Unless the context of this Agreement or any other
Loan Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations shall mean (a) the payment or repayment in full in immediately
available funds of (i) the principal amount of, and interest accrued and unpaid
with respect to, all outstanding Loans, together with the payment of any premium
applicable to the repayment of the Loans, (ii) all Lender Group Expenses that
have accrued and are unpaid regardless of whether demand has been made therefor,
and (iii) all fees or charges that have accrued hereunder or under any other
Loan Document (including the Letter of Credit Fee and the Unused Line Fee) and
are unpaid, (b) in the case of contingent reimbursement obligations with respect
to Letters of Credit, providing Letter of Credit Collateralization, (c) in the
case of obligations with respect to Bank Products (other than Hedge
Obligations), providing Bank Product Collateralization, (d) the receipt by Agent
of cash collateral in order to secure any other contingent Obligations for which
a claim or demand for payment has been made on or prior to such time or in
respect of matters or circumstances known to Agent or a Lender at such time that
are reasonably expected to result in any loss, cost, damage, or expense
(including attorneys’ fees and legal expenses), such cash collateral to be in
such amount as Agent reasonably determines is appropriate to secure such
contingent Obligations, (e) the payment or repayment in full in immediately
available funds of all other outstanding Obligations (including the payment of
any termination amount then applicable (or which would or could become
applicable as a result of the repayment of the other Obligations) under Hedge
Agreements provided by Hedge Providers) other than (i) unasserted contingent
indemnification Obligations, (ii) any Bank Product Obligations (other than Hedge
Obligations) that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding without being required to be repaid or cash
collateralized, and (iii) any Hedge Obligations that, at such time, are allowed
by the applicable Hedge Provider to remain outstanding without being required to
be repaid, and (f) the termination of all of the Commitments of the Lenders. Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns. Any requirement of a writing contained herein or in any
other Loan Document shall be satisfied by the transmission of a Record.

 

1.5          Time References. Unless the context of this Agreement or any other
Loan Document clearly requires otherwise, all references to time of day refer to
Eastern standard time or Eastern daylight saving time, as in effect in New York,
New York on such day. For purposes of the computation of a period of time from a
specified date to a later specified date, unless otherwise expressly provided,
the word “from” means “from and including” and the words “to” and “until” each
means “to and including”; provided, that with respect to a computation of fees
or interest payable to Agent or any Lender, such period shall in any event
consist of at least one full day.

 

1.6          Schedules and Exhibits. All of the schedules and exhibits attached
to this Agreement shall be deemed incorporated herein by reference.

 

1.7          Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.

 



  -50- 

 

 

2.LOANS AND TERMS OF PAYMENT.

 

2.1          Revolving Loans.

 

(a)             Subject to the terms and conditions of this Agreement, and
during the term of this Agreement, each Revolving Lender agrees (severally, not
jointly or jointly and severally) to make revolving loans (“Revolving Loans”) to
Borrowers in an amount at any one time outstanding not to exceed the lesser of:

 

(i)        such Lender’s Revolver Commitment, or

 

(ii)       such Lender’s Pro Rata Share of an amount equal to the lesser of:

 

(A)             the amount equal to (1) the Maximum Revolver Amount, less (2)
the sum of (y) the Letter of Credit Usage at such time, plus (z) the principal
amount of Swing Loans outstanding at such time, or

 

(B)              the amount equal to (1) the Borrowing Base as of such date
(based upon the most recent Borrowing Base Certificate delivered by Borrowers to
Agent, as adjusted for Reserves established by Agent in accordance with Section
2.1(c)), less (2) the sum of (x) the Letter of Credit Usage at such time, plus
(y) the principal amount of Swing Loans outstanding at such time.

 

(b)             Amounts borrowed pursuant to this Section 2.1 may be repaid and,
subject to the terms and conditions of this Agreement, reborrowed at any time
during the term of this Agreement. The outstanding principal amount of the
Revolving Loans, together with interest accrued and unpaid thereon, shall
constitute Obligations and shall be due and payable on the Maturity Date or, if
earlier, on the date on which they otherwise become due and payable pursuant to
the terms of this Agreement.

 

(c)             Anything to the contrary in this Section 2.1 notwithstanding,
Agent shall have the right (but not the obligation) at any time, in the exercise
of its Permitted Discretion, to establish and increase or decrease Reserves
against the Borrowing Base or the Maximum Revolver Amount; provided, that Agent
shall endeavor to notify the Administrative Borrower at or before the time any
such Reserve in a material amount is to be established or increased, but a
non-willful failure of Agent to so notify the Administrative Borrower shall not
be a breach of this Agreement and shall not cause such establishment or increase
of any such Reserve to be ineffective. The amount of any Reserve established by
Agent, and any changes to the eligibility criteria set forth in the definitions
of Eligible Accounts, Eligible Inventory, Eligible In-Transit Inventory, and
Eligible R-22 Inventory shall have a reasonable relationship to the event,
condition, other circumstance, or fact that is the basis for such reserve or
change in eligibility and shall not be duplicative of any other reserve
established and currently maintained or eligibility criteria.

 

2.2          [Reserved].

 

2.3          Borrowing Procedures and Settlements.

 

(a)             Procedure for Borrowing Revolving Loans. Each Borrowing shall be
made by a written request by an Authorized Person delivered to Agent (which may
be delivered through Agent’s electronic platform or portal) and received by
Agent no later than 2:00 p.m. (i) on the Business Day that is the requested
Funding Date in the case of a request for a Swing Loan, (ii) on the Business Day
that is the requested Funding Date in the case of a request for a Base Rate
Loan, and (iii) on the Business Day that is three Business Days prior to the
requested Funding Date in the case of all other requests, specifying (A) the
amount of such Borrowing, and (B) the requested Funding Date (which shall be a
Business Day); provided, that Agent may, in its sole discretion, elect to accept
as timely requests that are received later than 2:00 p.m. on the applicable
Business Day. All Borrowing requests which are not made on-line via Agent’s
electronic platform or portal shall be subject to (and unless Agent elects
otherwise in the exercise of its sole discretion, such Borrowings shall not be
made until the completion of) Agent’s authentication process (with results
satisfactory to Agent) prior to the funding of any such requested Revolving
Loan.

 

  -51- 

 



 

(b)             Making of Swing Loans. In the case of a Revolving Loan and so
long as any of (i) the aggregate amount of Swing Loans made since the last
Settlement Date, minus all payments or other amounts applied to Swing Loans
since the last Settlement Date, plus the amount of the requested Swing Loan does
not exceed $5,000,000, or (ii) Swing Lender, in its sole discretion, agrees to
make a Swing Loan notwithstanding the foregoing limitation, Swing Lender shall
make a Revolving Loan (any such Revolving Loan made by Swing Lender pursuant to
this Section 2.3(b) being referred to as a “Swing Loan” and all such Revolving
Loans being referred to as “Swing Loans”) available to Borrowers on the Funding
Date applicable thereto by transferring immediately available funds in the
amount of such Borrowing to the Designated Account. Each Swing Loan shall be
deemed to be a Revolving Loan hereunder and shall be subject to all the terms
and conditions (including Section 3) applicable to other Revolving Loans, except
that all payments (including interest) on any Swing Loan shall be payable to
Swing Lender solely for its own account. Subject to the provisions of Section
2.3(d)(ii), Swing Lender shall not make and shall not be obligated to make any
Swing Loan if Swing Lender has actual knowledge that (i) one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied on
the requested Funding Date for the applicable Borrowing, or (ii) the requested
Borrowing would exceed the Availability on such Funding Date. Swing Lender shall
not otherwise be required to determine whether the applicable conditions
precedent set forth in Section 3 have been satisfied on the Funding Date
applicable thereto prior to making any Swing Loan. The Swing Loans shall be
secured by Agent’s Liens, constitute Revolving Loans and Obligations, and bear
interest at the rate applicable from time to time to Revolving Loans that are
Base Rate Loans.

 

(c)             Making of Revolving Loans.

 

(i)         In the event that Swing Lender is not obligated to make a Swing
Loan, then after receipt of a request for a Borrowing pursuant to Section
2.3(a)(i), Agent shall notify the Lenders by telecopy, telephone, email, or
other electronic form of transmission, of the requested Borrowing; such
notification to be sent on the Business Day that is (A) in the case of a Base
Rate Loan, at least one Business Day prior to the requested Funding Date, or (B)
in the case of a LIBOR Rate Loan, prior to 2:00 p.m. at least three Business
Days prior to the requested Funding Date. If Agent has notified the Lenders of a
requested Borrowing on the Business Day that is one Business Day prior to the
Funding Date, then each Lender shall make the amount of such Lender’s Pro Rata
Share of the requested Borrowing available to Agent in immediately available
funds, to Agent’s Account, not later than 1:00 p.m. on the Business Day that is
the requested Funding Date. After Agent’s receipt of the proceeds of such
Revolving Loans from the Lenders, Agent shall make the proceeds thereof
available to Borrowers on the applicable Funding Date by transferring
immediately available funds equal to such proceeds received by Agent to the
Designated Account; provided, that subject to the provisions of Section
2.3(d)(ii), no Lender shall have an obligation to make any Revolving Loan, if
(1) one or more of the applicable conditions precedent set forth in Section 3
will not be satisfied on the requested Funding Date for the applicable Borrowing
unless such condition has been waived, or (2) the requested Borrowing would
exceed the Availability on such Funding Date.

 

(ii)        Unless Agent receives notice from a Lender prior to 12:30 p.m. on
the Business Day that is the requested Funding Date relative to a requested
Borrowing as to which Agent has notified the Lenders of a requested Borrowing
that such Lender will not make available as and when required hereunder to Agent
for the account of Borrowers the amount of that Lender’s Pro Rata Share of the
Borrowing, Agent may assume that each Lender has made or will make such amount
available to Agent in immediately available funds on the Funding Date and Agent
may (but shall not be so required), in reliance upon such assumption, make
available to Borrowers a corresponding amount. If, on the requested Funding
Date, any Lender shall not have remitted the full amount that it is required to
make available to Agent in immediately available funds and if Agent has made
available to Borrowers such amount on the requested Funding Date, then such
Lender shall make the amount of such Lender’s Pro Rata Share of the requested
Borrowing available to Agent in immediately available funds, to Agent’s Account,
no later than 1:00 p.m. on the Business Day that is the first Business Day after
the requested Funding Date (in which case, the interest accrued on such Lender’s
portion of such Borrowing for the Funding Date shall be for Agent’s separate
account). If any Lender shall not remit the full amount that it is required to
make available to Agent in immediately available funds as and when required
hereby and if Agent has made available to Borrowers such amount, then that
Lender shall be obligated to immediately remit such amount to Agent, together
with interest at the Defaulting Lender Rate for each day until the date on which
such amount is so remitted. A notice submitted by Agent to any Lender with
respect to amounts owing under this Section 2.3(c)(ii) shall be conclusive,
absent manifest error. If the amount that a Lender is required to remit is made
available to Agent, then such payment to Agent shall constitute such Lender’s
Revolving Loan for all purposes of this Agreement. If such amount is not made
available to Agent on the Business Day following the Funding Date, Agent will
notify Administrative Borrower of such failure to fund and, upon demand by
Agent, Borrowers shall pay such amount to Agent for Agent’s account, together
with interest thereon for each day elapsed since the date of such Borrowing, at
a rate per annum equal to the interest rate applicable at the time to the
Revolving Loans composing such Borrowing.

 



  -52- 

 

 

(d)             Protective Advances and Optional Overadvances.

 

(i)         Any contrary provision of this Agreement or any other Loan Document
notwithstanding (but subject to Section 2.3(d)(iv)), at any time (A) after the
occurrence and during the continuance of a Default or an Event of Default, or
(B) that any of the other applicable conditions precedent set forth in Section 3
are not satisfied, Agent hereby is authorized by Borrowers and the Lenders, from
time to time, in Agent’s sole discretion, to make Revolving Loans to, or for the
benefit of, Borrowers, on behalf of the Revolving Lenders, that Agent, in its
Permitted Discretion, deems necessary or desirable (1) to preserve or protect
the Collateral, or any portion thereof, or (2) to enhance the likelihood of
repayment of the Obligations (other than the Bank Product Obligations) (the
Revolving Loans described in this Section 2.3(d)(i) shall be referred to as
“Protective Advances”).

 

(ii)        Any contrary provision of this Agreement or any other Loan Document
notwithstanding, the Lenders hereby authorize Agent or Swing Lender, as
applicable, and either Agent or Swing Lender, as applicable, may, but is not
obligated to, knowingly and intentionally, continue to make Revolving Loans
(including Swing Loans) to Borrowers notwithstanding that an Overadvance exists
or would be created thereby, so long as (A) after giving effect to such
Revolving Loans, the outstanding Revolver Usage does not exceed the Borrowing
Base by more than 10.0% of the Borrowing Base, and (B) subject to Section
2.3(d)(iv) below, after giving effect to such Revolving Loans, the outstanding
Revolver Usage (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) does not exceed the Maximum Revolver
Amount. In the event Agent obtains actual knowledge that the Revolver Usage
exceeds the amounts permitted by this Section 2.3(d), regardless of the amount
of, or reason for, such excess, Agent shall notify the Lenders as soon as
practicable (and prior to making any (or any additional) intentional
Overadvances (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) unless Agent determines that prior
notice would result in imminent harm to the Collateral or its value, in which
case Agent may make such Overadvances and provide notice as promptly as
practicable thereafter), and the Lenders with Revolver Commitments thereupon
shall, together with Agent, jointly determine the terms of arrangements that
shall be implemented with Borrowers intended to reduce, within a reasonable
time, the outstanding principal amount of the Revolving Loans to Borrowers to an
amount permitted by the preceding sentence. In such circumstances, if any Lender
with a Revolver Commitment objects to the proposed terms of reduction or
repayment of any Overadvance, the terms of reduction or repayment thereof shall
be implemented according to the determination of the Required Lenders. The
foregoing provisions are meant for the benefit of the Lenders and Agent and are
not meant for the benefit of Borrowers, which shall continue to be bound by the
provisions of Section 2.4(e)(i).

 



  -53- 

 

 

(iii)       Each Protective Advance and each Overadvance (each, an
“Extraordinary Advance”) shall be deemed to be a Revolving Loan hereunder,
except that no Extraordinary Advance shall be eligible to be a LIBOR Rate Loan.
Prior to Settlement of any Extraordinary Advance, all payments with respect
thereto, including interest thereon, shall be payable to Agent solely for its
own account. Each Revolving Lender shall be obligated to settle with Agent as
provided in Section 2.3(e) (or Section 2.3(g), as applicable) for the amount of
such Lender’s Pro Rata Share of any Extraordinary Advance. The Extraordinary
Advances shall be repayable on demand, secured by Agent’s Liens, constitute
Obligations hereunder, and bear interest at the rate applicable from time to
time to Revolving Loans that are Base Rate Loans. The provisions of this Section
2.3(d) are for the exclusive benefit of Agent, Swing Lender, and the Lenders and
are not intended to benefit Borrowers (or any other Loan Party) in any way.

 

(iv)      Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary, no Extraordinary Advance may be made by Agent if such
Extraordinary Advance would cause the aggregate Revolver Usage to exceed the
Maximum Revolver Amount or any Lender’s Pro Rata Share of the Revolver Usage to
exceed such Lender’s Revolver Commitments; provided that Agent may make
Extraordinary Advances in excess of the foregoing limitations so long as such
Extraordinary Advances that cause the aggregate Revolver Usage to exceed the
Maximum Revolver Amount or a Lender’s Pro Rata Share of the Revolver Usage to
exceed such Lender’s Revolver Commitments are for Agent’s sole and separate
account and not for the account of any Lender. No Lender shall have an
obligation to settle with Agent for such Extraordinary Advances that cause the
aggregate Revolver Usage to exceed the Maximum Revolver Amount or a Lender’s Pro
Rata Share of the Revolver Usage to exceed such Lender’s Revolver Commitments as
provided in Section 2.3(e) (or Section 2.3(g), as applicable).

 

(e)             Settlement. It is agreed that each Lender’s funded portion of
the Revolving Loans is intended by the Lenders to equal, at all times, such
Lender’s Pro Rata Share of the outstanding Revolving Loans. Such agreement
notwithstanding, Agent, Swing Lender, and the other Lenders agree (which
agreement shall not be for the benefit of Borrowers) that in order to facilitate
the administration of this Agreement and the other Loan Documents, settlement
among the Lenders as to the Revolving Loans (including Swing Loans and
Extraordinary Advances) shall take place on a periodic basis in accordance with
the following provisions:

 

(i)         Agent shall request settlement (“Settlement”) with the Lenders on a
weekly basis, or on a more frequent basis if so determined by Agent in its sole
discretion (1) on behalf of Swing Lender, with respect to the outstanding Swing
Loans, (2) for itself, with respect to the outstanding Extraordinary Advances,
and (3) with respect to any Loan Party’s or any of their Subsidiaries’ payments
or other amounts received, as to each by notifying the Lenders by telecopy,
telephone, or other similar form of transmission, of such requested Settlement,
no later than 5:00 p.m. on the Business Day immediately prior to the date of
such requested Settlement (the date of such requested Settlement being the
“Settlement Date”). Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Revolving Loans (including Swing Loans
and Extraordinary Advances) for the period since the prior Settlement Date.
Subject to the terms and conditions contained herein (including Section 2.3(g)):
(y) if the amount of the Revolving Loans (including Swing Loans and
Extraordinary Advances) made by a Lender that is not a Defaulting Lender exceeds
such Lender’s Pro Rata Share of the Revolving Loans (including Swing Loans and
Extraordinary Advances) as of a Settlement Date, then Agent shall, by no later
than 3:00 p.m. on the Settlement Date, transfer in immediately available funds
to a Deposit Account of such Lender (as such Lender may designate), an amount
such that each such Lender shall, upon receipt of such amount, have as of the
Settlement Date, its Pro Rata Share of the Revolving Loans (including Swing
Loans and Extraordinary Advances), and (z) if the amount of the Revolving Loans
(including Swing Loans and Extraordinary Advances) made by a Lender is less than
such Lender’s Pro Rata Share of the Revolving Loans (including Swing Loans and
Extraordinary Advances) as of a Settlement Date, such Lender shall no later than
3:00 p.m. on the Settlement Date transfer in immediately available funds to
Agent’s Account, an amount such that each such Lender shall, upon transfer of
such amount, have as of the Settlement Date, its Pro Rata Share of the Revolving
Loans (including Swing Loans and Extraordinary Advances). Such amounts made
available to Agent under clause (z) of the immediately preceding sentence shall
be applied against the amounts of the applicable Swing Loans or Extraordinary
Advances and, together with the portion of such Swing Loans or Extraordinary
Advances representing Swing Lender’s Pro Rata Share thereof, shall constitute
Revolving Loans of such Lenders. If any such amount is not made available to
Agent by any Lender on the Settlement Date applicable thereto to the extent
required by the terms hereof, Agent shall be entitled to recover for its account
such amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate.

 



  -54- 

 

 

(ii)        In determining whether a Lender’s balance of the Revolving Loans
(including Swing Loans and Extraordinary Advances) is less than, equal to, or
greater than such Lender’s Pro Rata Share of the Revolving Loans (including
Swing Loans and Extraordinary Advances) as of a Settlement Date, Agent shall, as
part of the relevant Settlement, apply to such balance the portion of payments
actually received in good funds by Agent with respect to principal, interest,
fees payable by Borrowers and allocable to the Lenders hereunder, and proceeds
of Collateral.

 

(iii)       Between Settlement Dates, Agent, to the extent Extraordinary
Advances or Swing Loans are outstanding, may pay over to Agent or Swing Lender,
as applicable, any payments or other amounts received by Agent, that in
accordance with the terms of this Agreement would be applied to the reduction of
the Revolving Loans, for application to the Extraordinary Advances or Swing
Loans. Between Settlement Dates, Agent, to the extent no Extraordinary Advances
or Swing Loans are outstanding, may pay over to Swing Lender any payments or
other amounts received by Agent, that in accordance with the terms of this
Agreement would be applied to the reduction of the Revolving Loans, for
application to Swing Lender’s Pro Rata Share of the Revolving Loans. If, as of
any Settlement Date, payments or other amounts of the Loan Parties or their
Subsidiaries received since the then immediately preceding Settlement Date have
been applied to Swing Lender’s Pro Rata Share of the Revolving Loans other than
to Swing Loans, as provided for in the previous sentence, Swing Lender shall pay
to Agent for the accounts of the Lenders, and Agent shall pay to the Lenders
(other than a Defaulting Lender if Agent has implemented the provisions of
Section 2.3(g)), to be applied to the outstanding Revolving Loans of such
Lenders, an amount such that each such Lender shall, upon receipt of such
amount, have, as of such Settlement Date, its Pro Rata Share of the Revolving
Loans. During the period between Settlement Dates, Swing Lender with respect to
Swing Loans, Agent with respect to Extraordinary Advances, and each Lender with
respect to the Revolving Loans other than Swing Loans and Extraordinary
Advances, shall be entitled to interest at the applicable rate or rates payable
under this Agreement on the daily amount of funds employed by Swing Lender,
Agent, or the Lenders, as applicable.

 

(iv)       Anything in this Section 2.3(e) to the contrary notwithstanding, in
the event that a Lender is a Defaulting Lender, Agent shall be entitled to
refrain from remitting settlement amounts to the Defaulting Lender and, instead,
shall be entitled to elect to implement the provisions set forth in Section
2.3(g).

 

(f)              Notation. Consistent with Section 13.1(h), Agent, as a
non-fiduciary agent for Borrowers, shall maintain a register showing the
principal amount and stated interest of the Revolving Loans, owing to each
Lender, including the Swing Loans owing to Swing Lender, and Extraordinary
Advances owing to Agent, and the interests therein of each Lender, from time to
time and such register shall, absent manifest error, conclusively be presumed to
be correct and accurate.

 



  -55- 

 

 

(g)             Defaulting Lenders.

 

(i)         Notwithstanding the provisions of Section 2.4(b)(iii), Agent shall
not be obligated to transfer to a Defaulting Lender any payments made by
Borrowers to Agent for the Defaulting Lender’s benefit or any proceeds of
Collateral that would otherwise be remitted hereunder to the Defaulting Lender,
and, in the absence of such transfer to the Defaulting Lender, Agent shall
transfer any such payments (A) first, to Agent to the extent of any
Extraordinary Advances that were made by Agent and that were required to be, but
were not, paid by Defaulting Lender, (B) second, to Swing Lender to the extent
of any Swing Loans that were made by Swing Lender and that were required to be,
but were not, paid by the Defaulting Lender, (C) third, to Issuing Bank, to the
extent of the portion of a Letter of Credit Disbursement that was required to
be, but was not, paid by the Defaulting Lender, (D) fourth, to each
Non-Defaulting Lender ratably in accordance with their Commitments (but, in each
case, only to the extent that such Defaulting Lender’s portion of a Revolving
Loan (or other funding obligation) was funded by such other Non-Defaulting
Lender), (E) fifth, in Agent’s sole discretion, to a suspense account maintained
by Agent, the proceeds of which shall be retained by Agent and may be made
available to be re-advanced to or for the benefit of Borrowers (upon the request
of Borrowers and subject to the conditions set forth in Section 3.2) as if such
Defaulting Lender had made its portion of Revolving Loans (or other funding
obligations) hereunder, and (F) sixth, from and after the date on which all
other Obligations have been paid in full, to such Defaulting Lender in
accordance with tier (L) of Section 2.4(b)(iii). Subject to the foregoing, Agent
may hold and, in its discretion, re-lend to Borrowers for the account of such
Defaulting Lender the amount of all such payments received and retained by Agent
for the account of such Defaulting Lender. Solely for the purposes of voting or
consenting to matters with respect to the Loan Documents (including the
calculation of Pro Rata Share in connection therewith) and for the purpose of
calculating the fee payable under Section 2.10(b), such Defaulting Lender shall
be deemed not to be a “Lender” and such Lender’s Commitment shall be deemed to
be zero; provided, that the foregoing shall not apply to any of the matters
governed by Section 14.1(a)(i) through (iii). The provisions of this Section
2.3(g) shall remain effective with respect to such Defaulting Lender until the
earlier of (y) the date on which all of the Non-Defaulting Lenders, Agent,
Issuing Bank, and Borrowers shall have waived, in writing, the application of
this Section 2.3(g) to such Defaulting Lender, or (z) the date on which such
Defaulting Lender makes payment of all amounts that it was obligated to fund
hereunder, pays to Agent all amounts owing by Defaulting Lender in respect of
the amounts that it was obligated to fund hereunder, and, if requested by Agent,
provides adequate assurance of its ability to perform its future obligations
hereunder (on which earlier date, so long as no Event of Default has occurred
and is continuing, any remaining cash collateral held by Agent pursuant to
Section 2.3(g)(ii) shall be released to Borrowers). The operation of this
Section 2.3(g) shall not be construed to increase or otherwise affect the
Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder,
or to relieve or excuse the performance by any Borrower of its duties and
obligations hereunder to Agent, Issuing Bank, or to the Lenders other than such
Defaulting Lender. Any failure by a Defaulting Lender to fund amounts that it
was obligated to fund hereunder shall constitute a material breach by such
Defaulting Lender of this Agreement and shall entitle Borrowers, at their
option, upon written notice to Agent, to arrange for a substitute Lender to
assume the Commitment of such Defaulting Lender, such substitute Lender to be
reasonably acceptable to Agent. In connection with the arrangement of such a
substitute Lender, the Defaulting Lender shall have no right to refuse to be
replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being paid its share of the outstanding Obligations (other
than Bank Product Obligations, but including (1) all interest, fees, and other
amounts that may be due and payable in respect thereof, and (2) an assumption of
its Pro Rata Share of its participation in the Letters of Credit); provided,
that any such assumption of the Commitment of such Defaulting Lender shall not
be deemed to constitute a waiver of any of the Lender Groups’ or Borrowers’
rights or remedies against any such Defaulting Lender arising out of or in
relation to such failure to fund. In the event of a direct conflict between the
priority provisions of this Section 2.3(g) and any other provision contained in
this Agreement or any other Loan Document, it is the intention of the parties
hereto that such provisions be read together and construed, to the fullest
extent possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.3(g) shall control and govern.

 



  -56- 

 

 

(ii)        If any Swing Loan or Letter of Credit is outstanding at the time
that a Lender becomes a Defaulting Lender then:

 

(A)             such Defaulting Lender’s Swing Loan Exposure and Letter of
Credit Exposure shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Pro Rata Shares but only to the extent (x) the
sum of all Non-Defaulting Lenders’ Pro Rata Share of Revolver Usage plus such
Defaulting Lender’s Swing Loan Exposure and Letter of Credit Exposure does not
exceed the total of all Non-Defaulting Lenders’ Revolver Commitments and (y) the
conditions set forth in Section 3.2 are satisfied at such time;

 

(B)              if the reallocation described in clause (A) above cannot, or
can only partially, be effected, Borrowers shall within one Business Day
following notice by the Agent (x) first, prepay such Defaulting Lender’s Swing
Loan Exposure (after giving effect to any partial reallocation pursuant to
clause (A) above), and (y) second, cash collateralize such Defaulting Lender’s
Letter of Credit Exposure (after giving effect to any partial reallocation
pursuant to clause (A) above), pursuant to a cash collateral agreement to be
entered into in form and substance reasonably satisfactory to the Agent, for so
long as such Letter of Credit Exposure is outstanding; provided, that Borrowers
shall not be obligated to cash collateralize any Defaulting Lender’s Letter of
Credit Exposure if such Defaulting Lender is also Issuing Bank;

 

(C)              if Borrowers cash collateralize any portion of such Defaulting
Lender’s Letter of Credit Exposure pursuant to this Section 2.3(g)(ii),
Borrowers shall not be required to pay any Letter of Credit Fees to Agent for
the account of such Defaulting Lender pursuant to Section 2.6(b) with respect to
such cash collateralized portion of such Defaulting Lender’s Letter of Credit
Exposure during the period such Letter of Credit Exposure is cash
collateralized;

 

(D)              to the extent the Letter of Credit Exposure of the
Non-Defaulting Lenders is reallocated pursuant to this Section 2.3(g)(ii), then
the Letter of Credit Fees payable to the Non-Defaulting Lenders pursuant to
Section 2.6(b) shall be adjusted in accordance with such Non-Defaulting Lenders’
Letter of Credit Exposure;

 

(E)               to the extent any Defaulting Lender’s Letter of Credit
Exposure is neither cash collateralized nor reallocated pursuant to this Section
2.3(g)(ii), then, without prejudice to any rights or remedies of Issuing Bank or
any Lender hereunder, all Letter of Credit Fees that would have otherwise been
payable to such Defaulting Lender under Section 2.6(b) with respect to such
portion of such Letter of Credit Exposure shall instead be payable to Issuing
Bank until such portion of such Defaulting Lender’s Letter of Credit Exposure is
cash collateralized or reallocated;

 

(F)               so long as any Lender is a Defaulting Lender, the Swing Lender
shall not be required to make any Swing Loan and Issuing Bank shall not be
required to issue, amend, or increase any Letter of Credit, in each case, to the
extent (x) the Defaulting Lender’s Pro Rata Share of such Swing Loans or Letter
of Credit cannot be reallocated pursuant to this Section 2.3(g)(ii), or (y) the
Swing Lender or Issuing Bank, as applicable, has not otherwise entered into
arrangements reasonably satisfactory to the Swing Lender or Issuing Bank, as
applicable, and Borrowers to eliminate the Swing Lender’s or Issuing Bank’s risk
with respect to the Defaulting Lender’s participation in Swing Loans or Letters
of Credit; and

 

(G)              Agent may release any cash collateral provided by Borrowers
pursuant to this Section 2.3(g)(ii) to Issuing Bank and Issuing Bank may apply
any such cash collateral to the payment of such Defaulting Lender’s Pro Rata
Share of any Letter of Credit Disbursement that is not reimbursed by Borrowers
pursuant to Section 2.11(d). Subject to Section 17.14, no reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 



  -57- 

 

 

(h)             Independent Obligations. All Revolving Loans (other than Swing
Loans and Extraordinary Advances) shall be made by the Lenders contemporaneously
and in accordance with their Pro Rata Shares. It is understood that (i) no
Lender shall be responsible for any failure by any other Lender to perform its
obligation to make any Revolving Loan (or other extension of credit) hereunder,
nor shall any Commitment of any Lender be increased or decreased as a result of
any failure by any other Lender to perform its obligations hereunder, and (ii)
no failure by any Lender to perform its obligations hereunder shall excuse any
other Lender from its obligations hereunder.

 

2.4          Payments; Reductions of Commitments; Prepayments.

 

(a)             Payments by Borrowers.

 

(i)         Except as otherwise expressly provided herein, all payments by
Borrowers shall be made to Agent’s Account for the account of the Lender Group
and shall be made in immediately available funds, no later than 1:30 p.m. on the
date specified herein; provided that, for the avoidance of doubt, any payments
deposited into a Controlled Account (as defined in the Guaranty and Security
Agreement) shall be deemed not to be received by Agent on any Business Day
unless immediately available funds have been credited to Agent’s Account prior
to 1:30 p.m. on such Business Day. Any payment received by Agent in immediately
available funds in Agent’s Account later than 1:30 p.m. shall be deemed to have
been received (unless Agent, in its sole discretion, elects to credit it on the
date received) on the following Business Day and any applicable interest or fee
shall continue to accrue until such following Business Day.

 

(ii)        Unless Agent receives notice from Borrowers prior to the date on
which any payment is due to the Lenders that Borrowers will not make such
payment in full as and when required, Agent may assume that Borrowers have made
(or will make) such payment in full to Agent on such date in immediately
available funds and Agent may (but shall not be so required), in reliance upon
such assumption, distribute to each Lender on such due date an amount equal to
the amount then due such Lender. If and to the extent Borrowers do not make such
payment in full to Agent on the date when due, each Lender severally shall repay
to Agent on demand such amount distributed to such Lender, together with
interest thereon at the Defaulting Lender Rate for each day from the date such
amount is distributed to such Lender until the date repaid.

 

(b)             Apportionment and Application.

 

(i)         So long as no Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
principal and interest payments received by Agent shall be apportioned ratably
among the Lenders (according to the unpaid principal balance of the Obligations
to which such payments relate held by each Lender) and all payments of fees and
expenses received by Agent (other than fees or expenses that are for Agent’s
separate account or for the separate account of Issuing Bank) shall be
apportioned ratably among the Lenders having a Pro Rata Share of the type of
Commitment or Obligation to which a particular fee or expense relates.

 

(ii)        Subject to Section 2.4(b)(v) and Section 2.4(e), all payments to be
made hereunder by Borrowers shall be remitted to Agent and all such payments,
and all proceeds of Collateral received by Agent, shall be applied, so long as
no Application Event has occurred and is continuing and except as otherwise
provided herein with respect to Defaulting Lenders, to reduce the balance of the
Revolving Loans outstanding and, thereafter, to Borrowers (to be wired to the
Designated Account) or such other Person entitled thereto under applicable law.

 



  -58- 

 

 

(iii)       At any time that an Application Event has occurred and is continuing
and except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:

 

(A)              first, to pay any Lender Group Expenses (including cost or
expense reimbursements) or indemnities then due to Agent under the Loan
Documents and to pay interest and principal on Extraordinary Advances that are
held solely by Agent pursuant to the terms of Section 2.3(d)(iv), until paid in
full,

 

(B)              second, to pay any fees or premiums then due to Agent under the
Loan Documents, until paid in full,

 

(C)              third, to pay interest due in respect of all Protective
Advances, until paid in full,

 

(D)              fourth, to pay the principal of all Protective Advances, until
paid in full,

 

(E)               fifth, ratably, to pay any Lender Group Expenses (including
cost or expense reimbursements) or indemnities then due to any of the Lenders
under the Loan Documents, until paid in full,

 

(F)               sixth, ratably, to pay any fees or premiums then due to any of
the Lenders under the Loan Documents, until paid in full,

 

(G)              seventh, to pay interest accrued in respect of the Swing Loans,
until paid in full,

 

(H)              eighth, to pay the principal of all Swing Loans, until paid in
full,

 

(I)                 ninth, ratably, to pay interest accrued in respect of the
Revolving Loans (other than Protective Advances and Swing Loans), until paid in
full,

 

(J)                 tenth,

 

i.                 ratably, to pay the principal of all Revolving Loans (other
than Protective Advances and Swing Loans), until paid in full,

 

ii.                to Agent, to be held by Agent, for the benefit of Issuing
Bank (and for the ratable benefit of each of the Lenders that have an obligation
to pay to Agent, for the account of Issuing Bank, a share of each Letter of
Credit Disbursement), as cash collateral in an amount up to 105% of the Letter
of Credit Usage (to the extent permitted by applicable law, such cash collateral
shall be applied to the reimbursement of any Letter of Credit Disbursement as
and when such disbursement occurs and, if a Letter of Credit expires undrawn,
the cash collateral held by Agent in respect of such Letter of Credit shall, to
the extent permitted by applicable law, be reapplied pursuant to this Section
2.4(b)(iii), beginning with tier (A) hereof),

 

iii.               ratably, to (y) the Bank Product Providers based upon amounts
then certified by each applicable Bank Product Provider to Agent (in form and
substance satisfactory to Agent) to be due and payable to such Bank Product
Provider on account of Bank Product Obligations, and (z) with any balance to be
paid to Agent, to be held by Agent, for the ratable benefit of the Bank Product
Providers, as cash collateral (which cash collateral may be released by Agent to
the applicable Bank Product Provider and applied by such Bank Product Provider
to the payment or reimbursement of any amounts due and payable with respect to
Bank Product Obligations owed to the applicable Bank Product Provider as and
when such amounts first become due and payable and, if and at such time as all
such Bank Product Obligations are paid or otherwise satisfied in full, the cash
collateral held by Agent in respect of such Bank Product Obligations shall be
reapplied pursuant to this Section 2.4(b)(iii), beginning with tier (A) hereof,

 



  -59- 

 

 

(K)              eleventh, to pay any other Obligations other than Obligations
owed to Defaulting Lenders (including being paid, ratably, to the Bank Product
Providers on account of all amounts then due and payable in respect of Bank
Product Obligations, with any balance to be paid to Agent, to be held by Agent,
for the ratable benefit of the Bank Product Providers, as cash collateral (which
cash collateral may be released by Agent to the applicable Bank Product Provider
and applied by such Bank Product Provider to the payment or reimbursement of any
amounts due and payable with respect to Bank Product Obligations owed to the
applicable Bank Product Provider as and when such amounts first become due and
payable and, if and at such time as all such Bank Product Obligations are paid
or otherwise satisfied in full, the cash collateral held by Agent in respect of
such Bank Product Obligations shall be reapplied pursuant to this Section
2.4(b)(iii), beginning with tier (A) hereof),

 

(L)               twelfth, ratably to pay any Obligations owed to Defaulting
Lenders; and

 

(M)             thirteenth, to Borrowers (to be wired to the Designated Account)
or such other Person entitled thereto under applicable law.

 

(iv)      Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).

 

(v)        In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(ii) shall not apply to any payment made by Borrowers
to Agent and specified by Borrowers to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement or any other Loan Document.

 

(vi)       For purposes of Section 2.4(b)(iii), “paid in full” of a type of
Obligation means payment in cash or immediately available funds of all amounts
owing on account of such type of Obligation, including interest accrued after
the commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

 

(vii)      In the event of a direct conflict between the priority provisions of
this Section 2.4 and any other provision contained in this Agreement or any
other Loan Document, it is the intention of the parties hereto that such
provisions be read together and construed, to the fullest extent possible, to be
in concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, if the conflict relates to the provisions
of Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g)
shall control and govern, and if otherwise, then the terms and provisions of
this Section 2.4 shall control and govern.

 

(c)              Reduction of Commitments. The Revolver Commitments shall
terminate on the Maturity Date or earlier termination thereof pursuant to the
terms of this Agreement. Borrowers may reduce the Revolver Commitments, without
premium or penalty, to an amount not less than the sum of (A) the Revolver Usage
as of such date, plus (B) the principal amount of all Revolving Loans not yet
made as to which a request has been given by Borrowers under Section 2.3(a),
plus (C) the amount of all Letters of Credit not yet issued as to which a
request has been given by Borrowers pursuant to Section 2.11(a). Each such
reduction shall be in an amount which is not less than $5,000,000, shall be made
by providing not less than ten Business Days prior written notice to Agent, and
shall be irrevocable. The Revolver Commitments, once reduced, may not be
increased. Each such reduction of the Revolver Commitments shall reduce the
Revolver Commitments of each Lender proportionately in accordance with its
ratable share thereof. In connection with any reduction in the Revolver
Commitments prior to the Maturity Date, if any Loan Party or any of its
Subsidiaries owns any Margin Stock, Borrowers shall deliver to Agent an updated
Form U-1 (with sufficient additional originals thereof for each Lender), duly
executed and delivered by the Borrowers, together with such other documentation
as Agent shall reasonably request, in order to enable Agent and the Lenders to
comply with any of the requirements under Regulations T, U or X of the Federal
Reserve Board.

 



  -60- 

 

 

(d)           Optional Prepayments. Borrowers may prepay the principal of any
Revolving Loan at any time in whole or in part, without premium or penalty.

 

(e)           Mandatory Prepayments.

 

(i)            Borrowing Base. If, at any time, (A) the Revolver Usage on such
date exceeds (B) the lesser of (x) the Borrowing Base reflected in the Borrowing
Base Certificate most recently delivered by Borrowers to Agent, or (y) the
Maximum Revolver Amount, in all cases as adjusted for Reserves established by
Agent in accordance with Section 2.1(c), then Borrowers shall immediately prepay
the Obligations in accordance with Section 2.4(f) in an aggregate amount equal
to the amount of such excess.

 

(ii)           Indebtedness. Subject to the terms of the Intercreditor
Agreement, on the date of incurrence of any Indebtedness by any Loan Party or
any of its Subsidiaries (other than Permitted Indebtedness, but including any
refinancing of the Term Loan Obligations), Borrowers shall prepay the
Obligations in full in accordance with Section 2.4(f)(ii). The provisions of
this Section 2.4(e) shall not be deemed to be implied consent to any such
incurrence of Indebtedness otherwise prohibited by the terms of this Agreement.

 

(f)              Application of Payments.

 

(i)             Each prepayment pursuant to Section 2.4(e)(i) shall, (1) so long
as no Application Event shall have occurred and be continuing, be applied,
first, to the outstanding principal amount of the Revolving Loans until paid in
full, and second, to cash collateralize the Letters of Credit in an amount equal
to 105% of the then outstanding Letter of Credit Usage, and (2) if an
Application Event shall have occurred and be continuing, be applied in the
manner set forth in Section 2.4(b)(iii).

 

(ii)            Each prepayment pursuant to Section 2.4(e)(ii) shall, (1) so
long as no Application Event shall have occurred and be continuing, be applied,
first, to the outstanding principal amount of the Revolving Loans until paid in
full (at the sole election of the Agent, with a corresponding permanent
reduction in the Maximum Revolver Amount), and second, to cash collateralize the
Letters of Credit in an amount equal to 105% of the then outstanding Letter of
Credit Usage, and (2) if an Application Event shall have occurred and be
continuing, be applied in the manner set forth in Section 2.4(b)(iii).

 

2.5           Promise to Pay; Promissory Notes.

 

(a)              Borrowers agree to pay the Lender Group Expenses on the earlier
of (i) the first day of the month following the date on which the applicable
Lender Group Expenses were first incurred, or (ii) the date on which demand
therefor is made by Agent (it being acknowledged and agreed that any charging of
such costs, expenses or Lender Group Expenses to the Loan Account pursuant to
the provisions of Section 2.6(d) shall be deemed to constitute a demand for
payment thereof for the purposes of this subclause (ii)). Borrowers promise to
pay all of the Obligations (including principal, interest, premiums, if any,
fees, costs, and expenses (including Lender Group Expenses)) in full on the
Maturity Date or, if earlier, on the date on which the Obligations (other than
the Bank Product Obligations) become due and payable pursuant to the terms of
this Agreement. Borrowers agree that their obligations contained in the first
sentence of this Section 2.5(a) shall survive payment or satisfaction in full of
all other Obligations.

 



  -61- 

 

 

(b)             Any Lender may request that any portion of its Commitments or
the Loans made by it be evidenced by one or more promissory notes. In such
event, Borrowers shall execute and deliver to such Lender the requested
promissory notes payable to the order of such Lender in a form furnished by
Agent and reasonably satisfactory to Borrowers. Thereafter, the portion of the
Commitments and Loans evidenced by such promissory notes and interest thereon
shall at all times be represented by one or more promissory notes in such form
payable to the order of the payee named therein.

 

2.6               Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.

 

(a)                Interest Rates. Except as provided in Section 2.6(c) and
Section 2.12(d), all Obligations (except for undrawn Letters of Credit) that
have been charged to the Loan Account pursuant to the terms hereof shall bear
interest as follows:

 

(i)         if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate
equal to the LIBOR Rate plus the LIBOR Rate Margin, and

 

(ii)        otherwise, at a per annum rate equal to the Base Rate plus the Base
Rate Margin.

 

(b)             Letter of Credit Fee. Borrowers shall pay Agent (for the ratable
benefit of the Revolving Lenders), a Letter of Credit fee (the “Letter of Credit
Fee”) (which fee shall be in addition to the fronting fees and commissions,
other fees, charges and expenses set forth in Section 2.11(k)) that shall accrue
at a per annum rate equal to the LIBOR Rate Margin times the average amount of
the Letter of Credit Usage during the immediately preceding month.

 

(c)             Default Rate. (i) Automatically upon the occurrence and during
the continuation of an Event of Default under Section 8.4 or 8.5 and (ii) upon
the occurrence and during the continuation of any other Event of Default (other
than an Event of Default under Section 8.4 or 8.5), at the direction of Agent or
the Required Lenders, and upon written notice by Agent to Borrowers of such
direction (provided, that such notice shall not be required for any Event of
Default under Section 8.1), (A) all Loans and all Obligations (except for
undrawn Letters of Credit) that have been charged to the Loan Account pursuant
to the terms hereof shall bear interest at a per annum rate equal to two
percentage points above the per annum rate otherwise applicable thereunder, and
(B) the Letter of Credit Fee shall be increased to two percentage points above
the per annum rate otherwise applicable hereunder.

 

(d)             Payment. Except to the extent provided to the contrary in
Section 2.10, Section 2.11(k) or Section 2.12(a), (i) all interest and all other
fees payable hereunder or under any of the other Loan Documents (other than
Letter of Credit Fees) shall be due and payable, in arrears, on the first day of
each month, (ii) all Letter of Credit Fees payable hereunder, and all fronting
fees and all commissions, other fees, charges and expenses provided for in
Section 2.11(k) shall be due and payable, in arrears, on the first Business Day
of each month, and (iii) all costs and expenses payable hereunder or under any
of the other Loan Documents, and all other Lender Group Expenses shall be due
and payable on (x) with respect to Lender Group Expenses outstanding as of the
Closing Date, the Closing Date, and (y) otherwise, the earlier of (A) the first
day of the month following the date on which the applicable costs, expenses, or
Lender Group Expenses were first incurred, or (B) the date on which demand
therefor is made by Agent (it being acknowledged and agreed that any charging of
such costs, expenses or Lender Group Expenses to the Loan Account pursuant to
the provisions of the following sentence shall be deemed to constitute a demand
for payment thereof for the purposes of this subclause (y)). Borrowers hereby
authorize Agent, from time to time without prior notice to Borrowers, to charge
to the Loan Account (A) on the first day of each month, all interest accrued
during the prior month on the Revolving Loans hereunder, (B) on the first
Business Day of each month, all Letter of Credit Fees accrued or chargeable
hereunder during the prior month, (C) as and when incurred or accrued, all fees
and costs provided for in Section 2.10(a) or (c), (D) on the first day of each
month, the Unused Line Fee accrued during the prior month pursuant to Section
2.10(b), (E) as and when due and payable, all other fees payable hereunder or
under any of the other Loan Documents, (F) on the Closing Date and thereafter as
and when incurred or accrued, all other Lender Group Expenses, and (G) as and
when due and payable all other payment obligations payable under any Loan
Document or any Bank Product Agreement (including any amounts due and payable to
the Bank Product Providers in respect of Bank Products). All amounts (including
interest, fees, costs, expenses, Lender Group Expenses, or other amounts payable
hereunder or under any other Loan Document or under any Bank Product Agreement)
charged to the Loan Account shall thereupon constitute Revolving Loans
hereunder, shall constitute Obligations hereunder, and shall initially accrue
interest at the rate then applicable to Revolving Loans that are Base Rate Loans
(unless and until converted into LIBOR Rate Loans in accordance with the terms
of this Agreement).

 



  -62- 

 

 

(e)             Computation. All interest and fees chargeable under the Loan
Documents shall be computed on the basis of a 360 day year, in each case, for
the actual number of days elapsed in the period during which the interest or
fees accrue. In the event the Base Rate is changed from time to time hereafter,
the rates of interest hereunder based upon the Base Rate automatically and
immediately shall be increased or decreased by an amount equal to such change in
the Base Rate.

 

(f)              Intent to Limit Charges to Maximum Lawful Rate. In no event
shall the interest rate or rates payable under this Agreement, plus any other
amounts paid in connection herewith, exceed the highest rate permissible under
any law that a court of competent jurisdiction shall, in a final determination,
deem applicable. Borrowers and the Lender Group, in executing and delivering
this Agreement, intend legally to agree upon the rate or rates of interest and
manner of payment stated within it; provided, that anything contained herein to
the contrary notwithstanding, if such rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrowers are and shall be liable only for the
payment of such maximum amount as is allowed by law, and payment received from
Borrowers in excess of such legal maximum, whenever received, shall be applied
to reduce the principal balance of the Obligations to the extent of such excess.

 

2.7          Crediting Payments. The receipt of any payment item by Agent shall
not be required to be considered a payment on account unless such payment item
is a wire transfer of immediately available funds made to Agent’s Account or
unless and until such payment item is honored when presented for payment. Should
any payment item not be honored when presented for payment, then Borrowers shall
be deemed not to have made such payment. Anything to the contrary contained
herein notwithstanding, any payment item shall be deemed received by Agent only
if it is received into Agent’s Account on a Business Day on or before 4:30 p.m.
If any payment item is received into Agent’s Account on a non-Business Day or
after 4:30 p.m. on a Business Day (unless Agent, in its sole discretion, elects
to credit it on the date received), it shall be deemed to have been received by
Agent as of the opening of business on the immediately following Business Day.

 

2.8          Designated Account. Agent is authorized to make the Revolving
Loans, and Issuing Bank is authorized to issue the Letters of Credit, under this
Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person or, without instructions, if pursuant to
Section 2.6(d). Borrowers agree to establish and maintain the Designated Account
with the Designated Account Bank for the purpose of receiving the proceeds of
the Revolving Loans requested by Borrowers and made by Agent or the Lenders
hereunder. Unless otherwise agreed by Agent and Borrowers, any Revolving Loan or
Swing Loan requested by Borrowers and made by Agent or the Lenders hereunder
shall be made to the Designated Account.

 



  -63- 

 

 

2.9           Maintenance of Loan Account; Statements of Obligations. Agent
shall maintain an account on its books in the name of Borrowers (the “Loan
Account”) on which Borrowers will be charged with all Revolving Loans (including
Extraordinary Advances and Swing Loans) made by Agent, Swing Lender, or the
Lenders to Borrowers or for Borrowers’ account, the Letters of Credit issued or
arranged by Issuing Bank for Borrowers’ account, and with all other payment
Obligations hereunder or under the other Loan Documents, including, accrued
interest, fees and expenses, and Lender Group Expenses. In accordance with
Section 2.7, the Loan Account will be credited with all payments received by
Agent from Borrowers or for Borrowers’ account. Agent shall make available to
Borrowers monthly statements regarding the Loan Account, including the principal
amount of the Revolving Loans, interest accrued hereunder, fees accrued or
charged hereunder or under the other Loan Documents, and a summary itemization
of all charges and expenses constituting Lender Group Expenses accrued hereunder
or under the other Loan Documents, and each such statement, absent manifest
error, shall be conclusively presumed to be correct and accurate and constitute
an account stated between Borrowers and the Lender Group unless, within 30 days
after Agent first makes such a statement available to Borrowers, Borrowers shall
deliver to Agent written objection thereto describing the error or errors
contained in such statement.

 

2.10         Fees.

 

(a)              Agent Fees. Borrowers shall pay to Agent, for the account of
Agent, as and when due and payable under the terms of the Fee Letter, the fees
set forth in the Fee Letter.

 

(b)             Unused Line Fee. Borrowers shall pay to Agent, for the ratable
account of the Revolving Lenders, an unused line fee (the “Unused Line Fee”) in
an amount equal to the Applicable Unused Line Fee Percentage per annum times the
result of (i) the aggregate amount of the Revolver Commitments, less (ii) the
Average Revolver Usage during the immediately preceding month (or portion
thereof), which Unused Line Fee shall be due and payable, in arrears, on the
first day of each month, from and after the Closing Date up to the first day of
the month prior to the date on which the Obligations are paid in full and on the
date on which the Obligations are paid in full.

 

(c)             Field Examination and Other Fees. Subject to any limitations set
forth in Section 5.7(c), Borrowers shall pay to Agent, field examination,
appraisal, electronic collateral reporting establishment and valuation fees and
charges, as and when incurred or chargeable, as follows (i) a fee of $1,000 per
day, per examiner, plus out-of-pocket expenses (including travel, meals, and
lodging) for each field examination of any Loan Party or its Subsidiaries
performed by or on behalf of Agent or for the establishment of electronic
collateral reporting systems, and (ii) the fees, charges or expenses paid or
incurred by Agent if it elects to employ the services of one or more third
Persons to appraise the Collateral, or any portion thereof, to establish
electronic collateral reporting systems, or to assess any Loan Party’s or its
Subsidiaries’ business valuation.

 

2.11        Letters of Credit.

 

(a)             Subject to the terms and conditions of this Agreement, upon the
request of Borrowers made in accordance herewith, and prior to the Maturity
Date, Issuing Bank agrees to issue a requested standby Letter of Credit or a
sight commercial Letter of Credit for the account of Borrowers. By submitting a
request to Issuing Bank for the issuance of a Letter of Credit, Borrowers shall
be deemed to have requested that Issuing Bank issue the requested Letter of
Credit. Each request for the issuance of a Letter of Credit, or the amendment,
renewal, or extension of any outstanding Letter of Credit, shall be (i)
irrevocable and made in writing by an Authorized Person, (ii) delivered to Agent
and Issuing Bank via telefacsimile or other electronic method of transmission
reasonably acceptable to Agent and Issuing Bank and reasonably in advance of the
requested date of issuance, amendment, renewal, or extension, and (iii) subject
to Issuing Bank’s authentication procedures with results satisfactory to Issuing
Bank. Each such request shall be in form and substance reasonably satisfactory
to Agent and Issuing Bank and (i) shall specify (A) the amount of such Letter of
Credit, (B) the date of issuance, amendment, renewal, or extension of such
Letter of Credit, (C) the proposed expiration date of such Letter of Credit, (D)
the name and address of the beneficiary of the Letter of Credit, and (E) such
other information (including, the conditions to drawing, and, in the case of an
amendment, renewal, or extension, identification of the Letter of Credit to be
so amended, renewed, or extended) as shall be necessary to prepare, amend,
renew, or extend such Letter of Credit, and (ii) shall be accompanied by such
Issuer Documents as Agent or Issuing Bank may request or require, to the extent
that such requests or requirements are consistent with the Issuer Documents that
Issuing Bank generally requests for Letters of Credit in similar circumstances.
Issuing Bank’s records of the content of any such request will be conclusive.
Anything contained herein to the contrary notwithstanding, Issuing Bank may, but
shall not be obligated to, issue a Letter of Credit that supports the
obligations of a Loan Party or one of its Subsidiaries in respect of (x) a lease
of real property, or (y) an employment contract.

 



  -64- 

 

 

(b)             Issuing Bank shall have no obligation to issue a Letter of
Credit if any of the following would result after giving effect to the requested
issuance:

 

(i)         the Letter of Credit Usage would exceed the Letter of Credit
Sublimit, or

 

(ii)        the Letter of Credit Usage would exceed the Maximum Revolver Amount
less the outstanding amount of Revolving Loans (including Swing Loans), or

 

(iii)       the Letter of Credit Usage would exceed the Borrowing Base at such
time less the outstanding principal balance of the Revolving Loans (inclusive of
Swing Loans) at such time.

 

(c)              In the event there is a Defaulting Lender as of the date of any
request for the issuance of a Letter of Credit, Issuing Bank shall not be
required to issue or arrange for such Letter of Credit to the extent (i) the
Defaulting Lender’s Letter of Credit Exposure with respect to such Letter of
Credit may not be reallocated pursuant to Section 2.3(g)(ii), or (ii) Issuing
Bank has not otherwise entered into arrangements reasonably satisfactory to it
and Borrowers to eliminate Issuing Bank’s risk with respect to the participation
in such Letter of Credit of the Defaulting Lender, which arrangements may
include Borrowers cash collateralizing such Defaulting Lender’s Letter of Credit
Exposure in accordance with Section 2.3(g)(ii). Additionally, Issuing Bank shall
have no obligation to issue or extend a Letter of Credit if (A) any order,
judgment, or decree of any Governmental Authority or arbitrator shall, by its
terms, purport to enjoin or restrain Issuing Bank from issuing such Letter of
Credit, or any law applicable to Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over Issuing Bank shall prohibit or request that Issuing Bank
refrain from the issuance of letters of credit generally or such Letter of
Credit in particular, (B) the issuance of such Letter of Credit would violate
one or more policies of Issuing Bank applicable to letters of credit generally,
or (C) if amounts demanded to be paid under any Letter of Credit will not or may
not be in Dollars.

 

(d)             Any Issuing Bank (other than Wells Fargo or any of its
Affiliates) shall notify Agent in writing no later than the Business Day prior
to the Business Day on which such Issuing Bank issues any Letter of Credit. In
addition, each Issuing Bank (other than Wells Fargo or any of its Affiliates)
shall, on the first Business Day of each week, submit to Agent a report
detailing the daily undrawn amount of each Letter of Credit issued by such
Issuing Bank during the prior calendar week. Each Letter of Credit shall be in
form and substance reasonably acceptable to Issuing Bank, including the
requirement that the amounts payable thereunder must be payable in Dollars. If
Issuing Bank makes a payment under a Letter of Credit, Borrowers shall pay to
Agent an amount equal to the applicable Letter of Credit Disbursement on the
Business Day such Letter of Credit Disbursement is made and, in the absence of
such payment, the amount of the Letter of Credit Disbursement immediately and
automatically shall be deemed to be a Revolving Loan hereunder (notwithstanding
any failure to satisfy any condition precedent set forth in Section 3) and,
initially, shall bear interest at the rate then applicable to Revolving Loans
that are Base Rate Loans. If a Letter of Credit Disbursement is deemed to be a
Revolving Loan hereunder, Borrowers’ obligation to pay the amount of such Letter
of Credit Disbursement to Issuing Bank shall be automatically converted into an
obligation to pay the resulting Revolving Loan. Promptly following receipt by
Agent of any payment from Borrowers pursuant to this paragraph, Agent shall
distribute such payment to Issuing Bank or, to the extent that Revolving Lenders
have made payments pursuant to Section 2.11(e) to reimburse Issuing Bank, then
to such Revolving Lenders and Issuing Bank as their interests may appear.

 



  -65- 

 

 

(e)              Promptly following receipt of a notice of a Letter of Credit
Disbursement pursuant to Section 2.11(d), each Revolving Lender agrees to fund
its Pro Rata Share of any Revolving Loan deemed made pursuant to Section 2.11(d)
on the same terms and conditions as if Borrowers had requested the amount
thereof as a Revolving Loan and Agent shall promptly pay to Issuing Bank the
amounts so received by it from the Revolving Lenders. By the issuance of a
Letter of Credit (or an amendment, renewal, or extension of a Letter of Credit)
and without any further action on the part of Issuing Bank or the Revolving
Lenders, Issuing Bank shall be deemed to have granted to each Revolving Lender,
and each Revolving Lender shall be deemed to have purchased, a participation in
each Letter of Credit issued by Issuing Bank, in an amount equal to its Pro Rata
Share of such Letter of Credit, and each such Revolving Lender agrees to pay to
Agent, for the account of Issuing Bank, such Revolving Lender’s Pro Rata Share
of any Letter of Credit Disbursement made by Issuing Bank under the applicable
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to Agent,
for the account of Issuing Bank, such Revolving Lender’s Pro Rata Share of each
Letter of Credit Disbursement made by Issuing Bank and not reimbursed by
Borrowers on the date due as provided in Section 2.11(d), or of any
reimbursement payment that is required to be refunded (or that Agent or Issuing
Bank elects, based upon the advice of counsel, to refund) to Borrowers for any
reason. Each Revolving Lender acknowledges and agrees that its obligation to
deliver to Agent, for the account of Issuing Bank, an amount equal to its
respective Pro Rata Share of each Letter of Credit Disbursement pursuant to this
Section 2.11(e) shall be absolute and unconditional and such remittance shall be
made notwithstanding the occurrence or continuation of an Event of Default or
Default or the failure to satisfy any condition set forth in Section 3. If any
such Revolving Lender fails to make available to Agent the amount of such
Revolving Lender’s Pro Rata Share of a Letter of Credit Disbursement as provided
in this Section, such Revolving Lender shall be deemed to be a Defaulting Lender
and Agent (for the account of Issuing Bank) shall be entitled to recover such
amount on demand from such Revolving Lender together with interest thereon at
the Defaulting Lender Rate until paid in full.

 

(f)              Each Borrower agrees to indemnify, defend and hold harmless
each member of the Lender Group (including Issuing Bank and its branches,
Affiliates, and correspondents) and each such Person’s respective directors,
officers, employees, attorneys and agents (each, including Issuing Bank, a
“Letter of Credit Related Person”) (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any such Letter of Credit Related Person (other than Taxes,
which shall be governed by Section 16) (the “Letter of Credit Indemnified
Costs”), and which arise out of or in connection with, or as a result of:

 

(i)         any Letter of Credit or any pre-advice of its issuance;

 



  -66- 

 

 

(ii)        any transfer, sale, delivery, surrender or endorsement (or lack
thereof) of any Drawing Document at any time(s) held by any such Letter of
Credit Related Person in connection with any Letter of Credit;

 

(iii)       any action or proceeding arising out of, or in connection with, any
Letter of Credit (whether administrative, judicial or in connection with
arbitration), including any action or proceeding to compel or restrain any
presentation or payment under any Letter of Credit, or for the wrongful dishonor
of, or honoring a presentation under, any Letter of Credit;

 

(iv)       any independent undertakings issued by the beneficiary of any Letter
of Credit;

 

(v)        any unauthorized instruction or request made to Issuing Bank in
connection with any Letter of Credit or requested Letter of Credit, or any
error, omission, interruption or delay in such instruction or request, whether
transmitted by mail, courier, electronic transmission, SWIFT, or any other
telecommunication including communications through a correspondent;

 

(vi)       an adviser, confirmer or other nominated person seeking to be
reimbursed, indemnified or compensated;

 

(vii)      any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of Letter of Credit proceeds
or holder of an instrument or document;

 

(viii)     the fraud, forgery or illegal action of parties other than the Letter
of Credit Related Person;

 

(ix)       any prohibition on payment or delay in payment of any amount payable
by Issuing Bank to a beneficiary or transferee beneficiary of a Letter of Credit
arising out of Anti-Corruption Laws, Anti-Money Laundering Laws, or Sanctions;

 

(x)         Issuing Bank’s performance of the obligations of a confirming
institution or entity that wrongfully dishonors a confirmation;

 

(xi)        any foreign language translation provided to Issuing Bank in
connection with any Letter of Credit;

 

(xii)       any foreign law or usage as it relates to Issuing Bank’s issuance of
a Letter of Credit in support of a foreign guaranty including the expiration of
such guaranty after the related Letter of Credit expiration date and any
resulting drawing paid by Issuing Bank in connection therewith; or

 

(xiii)       the acts or omissions, whether rightful or wrongful, of any present
or future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person;

 

provided, that such indemnity shall not be available to any Letter of Credit
Related Person claiming indemnification under clauses (i) through (xiii) above
to the extent that such Letter of Credit Indemnified Costs may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction to have resulted directly from the gross negligence or willful
misconduct of the Letter of Credit Related Person claiming indemnity. Borrowers
hereby agree to pay the Letter of Credit Related Person claiming indemnity on
demand from time to time all amounts owing under this Section 2.11(f). If and to
the extent that the obligations of Borrowers under this Section 2.11(f) are
unenforceable for any reason, Borrowers agree to make the maximum contribution
to the Letter of Credit Indemnified Costs permissible under applicable law. This
indemnification provision shall survive termination of this Agreement and all
Letters of Credit.

 



  -67- 

 

 

(g)             The liability of Issuing Bank (or any other Letter of Credit
Related Person) under, in connection with or arising out of any Letter of Credit
(or pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrowers that are
caused directly by Issuing Bank’s gross negligence or willful misconduct in (i)
honoring a presentation under a Letter of Credit that on its face does not at
least substantially comply with the terms and conditions of such Letter of
Credit, (ii) failing to honor a presentation under a Letter of Credit that
strictly complies with the terms and conditions of such Letter of Credit, or
(iii) retaining Drawing Documents presented under a Letter of Credit. Borrowers’
aggregate remedies against Issuing Bank and any Letter of Credit Related Person
for wrongfully honoring a presentation under any Letter of Credit or wrongfully
retaining honored Drawing Documents shall in no event exceed the aggregate
amount paid by Borrowers to Issuing Bank in respect of the honored presentation
in connection with such Letter of Credit under Section 2.11(d), plus interest at
the rate then applicable to Base Rate Loans hereunder. Borrowers shall take
commercially reasonable action to avoid and mitigate the amount of any damages
claimed against Issuing Bank or any other Letter of Credit Related Person,
including by enforcing its rights against the beneficiaries of the Letters of
Credit. Any claim by Borrowers under or in connection with any Letter of Credit
shall be reduced by an amount equal to the sum of (x) the amount (if any) saved
by Borrowers as a result of the breach or alleged wrongful conduct complained
of, and (y) the amount (if any) of the loss that would have been avoided had
Borrowers taken commercially reasonable steps to mitigate any loss, and in case
of a claim of wrongful dishonor, by specifically and timely authorizing Issuing
Bank to effect a cure.

 

(h)             Borrowers are responsible for the final text of the Letter of
Credit as issued by Issuing Bank, irrespective of any assistance Issuing Bank
may provide such as drafting or recommending text or by Issuing Bank’s use or
refusal to use text submitted by Borrowers. Borrowers understand that the final
form of any Letter of Credit may be subject to such revisions and changes as are
deemed necessary or appropriate by Issuing Bank, and Borrowers hereby consent to
such revisions and changes not materially different from the application
executed in connection therewith. Borrowers are solely responsible for the
suitability of the Letter of Credit for Borrowers’ purposes. If Borrowers
request Issuing Bank to issue a Letter of Credit for an affiliated or
unaffiliated third party (an “Account Party”), (i) such Account Party shall have
no rights against Issuing Bank; (ii) Borrowers shall be responsible for the
application and obligations under this Agreement; and (iii) communications
(including notices) related to the respective Letter of Credit shall be among
Issuing Bank and Borrowers. Borrowers will examine the copy of the Letter of
Credit and any other documents sent by Issuing Bank in connection therewith and
shall promptly notify Issuing Bank (not later than three (3) Business Days
following Borrowers’ receipt of documents from Issuing Bank) of any
non-compliance with Borrowers’ instructions and of any discrepancy in any
document under any presentment or other irregularity. Borrowers understand and
agree that Issuing Bank is not required to extend the expiration date of any
Letter of Credit for any reason. With respect to any Letter of Credit containing
an “automatic amendment” to extend the expiration date of such Letter of Credit,
Issuing Bank, in its sole and absolute discretion, may give notice of nonrenewal
of such Letter of Credit and, if Borrowers do not at any time want the then
current expiration date of such Letter of Credit to be extended, Borrowers will
so notify Agent and Issuing Bank at least 30 calendar days before Issuing Bank
is required to notify the beneficiary of such Letter of Credit or any advising
bank of such non-extension pursuant to the terms of such Letter of Credit.

 

(i)              Borrowers’ reimbursement and payment obligations under this
Section 2.11 are absolute, unconditional and irrevocable and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever, including:

 



  -68- 

 

 

(i)           any lack of validity, enforceability or legal effect of any Letter
of Credit, any Issuer Document, this Agreement, or any Loan Document, or any
term or provision therein or herein;

 

(ii)          payment against presentation of any draft, demand or claim for
payment under any Drawing Document that does not comply in whole or in part with
the terms of the applicable Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Letter of Credit;

 

(iii)         Issuing Bank or any of its branches or Affiliates being the
beneficiary of any Letter of Credit;

 

(iv)         Issuing Bank or any correspondent honoring a drawing against a
Drawing Document up to the amount available under any Letter of Credit even if
such Drawing Document claims an amount in excess of the amount available under
the Letter of Credit;

 

(v)          the existence of any claim, set-off, defense or other right that
any Loan Party or any of its Subsidiaries may have at any time against any
beneficiary or transferee beneficiary, any assignee of proceeds, Issuing Bank or
any other Person;

 

(vi)         Issuing Bank or any correspondent honoring a drawing upon receipt
of an electronic presentation under a Letter of Credit requiring the same,
regardless of whether the original Drawing Documents arrive at Issuing Bank’s
counters or are different from the electronic presentation;

 

(vii)        any other event, circumstance or conduct whatsoever, whether or not
similar to any of the foregoing that might, but for this Section 2.11(i),
constitute a legal or equitable defense to or discharge of, or provide a right
of set-off against, any Borrower’s or any of its Subsidiaries’ reimbursement and
other payment obligations and liabilities, arising under, or in connection with,
any Letter of Credit, whether against Issuing Bank, the beneficiary or any other
Person; or

 

(viii)       the fact that any Default or Event of Default shall have occurred
and be continuing;

 

provided, that subject to Section 2.11(g) above, the foregoing shall not release
Issuing Bank from such liability to Borrowers as may be finally determined in a
final, non-appealable judgment of a court of competent jurisdiction against
Issuing Bank following reimbursement or payment of the obligations and
liabilities, including reimbursement and other payment obligations, of Borrowers
to Issuing Bank arising under, or in connection with, this Section 2.11 or any
Letter of Credit.

 

(j)              Without limiting any other provision of this Agreement, Issuing
Bank and each other Letter of Credit Related Person (if applicable) shall not be
responsible to Borrowers for, and Issuing Bank’s rights and remedies against
Borrowers and the obligation of Borrowers to reimburse Issuing Bank for each
drawing under each Letter of Credit shall not be impaired by:

 

(i)         honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;

 

(ii)        honor of a presentation of any Drawing Document that appears on its
face to have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;

 



  -69- 

 

 

 

(iii)          acceptance as a draft of any written or electronic demand or
request for payment under a Letter of Credit, even if nonnegotiable or not in
the form of a draft or notwithstanding any requirement that such draft, demand
or request bear any or adequate reference to the Letter of Credit;

 

(iv)          the identity or authority of any presenter or signer of any
Drawing Document or the form, accuracy, genuineness or legal effect of any
Drawing Document (other than Issuing Bank’s determination that such Drawing
Document appears on its face substantially to comply with the terms and
conditions of the Letter of Credit);

 

(v)           acting upon any instruction or request relative to a Letter of
Credit or requested Letter of Credit that Issuing Bank in good faith believes to
have been given by a Person authorized to give such instruction or request;

 

(vi)          any errors, omissions, interruptions or delays in transmission or
delivery of any message, advice or document (regardless of how sent or
transmitted) or for errors in interpretation of technical terms or in
translation or any delay in giving or failing to give notice to any Borrower;

 

(vii)         any acts, omissions or fraud by, or the insolvency of, any
beneficiary, any nominated person or entity or any other Person or any breach of
contract between any beneficiary and any Borrower or any of the parties to the
underlying transaction to which the Letter of Credit relates;

 

(viii)        assertion or waiver of any provision of the ISP or UCP that
primarily benefits an issuer of a letter of credit, including any requirement
that any Drawing Document be presented to it at a particular hour or place;

 

(ix)           payment to any presenting bank (designated or permitted by the
terms of the applicable Letter of Credit) claiming that it rightfully honored or
is entitled to reimbursement or indemnity under Standard Letter of Credit
Practice applicable to it;

 

(x)            acting or failing to act as required or permitted under Standard
Letter of Credit Practice applicable to where Issuing Bank has issued,
confirmed, advised or negotiated such Letter of Credit, as the case may be;

 

(xi)           honor of a presentation after the expiration date of any Letter
of Credit notwithstanding that a presentation was made prior to such expiration
date and dishonored by Issuing Bank if subsequently Issuing Bank or any court or
other finder of fact determines such presentation should have been honored;

 

(xii)          dishonor of any presentation that does not strictly comply or
that is fraudulent, forged or otherwise not entitled to honor; or

 

(xiii)         honor of a presentation that is subsequently determined by
Issuing Bank to have been made in violation of international, federal, state or
local restrictions on the transaction of business with certain prohibited
Persons.

 

(k)           Borrowers shall pay immediately upon demand to Agent for the
account of Issuing Bank as non-refundable fees, commissions, and charges (it
being acknowledged and agreed that any charging of such fees, commissions, and
charges to the Loan Account pursuant to the provisions of Section 2.6(d) shall
be deemed to constitute a demand for payment thereof for the purposes of this
Section 2.11(k)): (i) a fronting fee which shall be imposed by Issuing Bank
equal to 0.25% per annum times the average amount of the Letter of Credit Usage
during the immediately preceding month, plus (ii) any and all other customary
commissions, fees and charges then in effect imposed by, and any and all
expenses incurred by, Issuing Bank, or by any adviser, confirming institution or
entity or other nominated person, relating to Letters of Credit, at the time of
issuance of any Letter of Credit and upon the occurrence of any other activity
with respect to any Letter of Credit (including transfers, assignments of
proceeds, amendments, drawings, renewals or cancellations).

 

-70-

 

 



(l)            If by reason of (x) any Change in Law, or (y) compliance by
Issuing Bank or any other member of the Lender Group with any direction,
request, or requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Board of Governors as from time to time in effect (and any successor thereto):

 

(i)             any reserve, deposit, or similar requirement is or shall be
imposed or modified in respect of any Letter of Credit issued or caused to be
issued hereunder or hereby, or any Loans or obligations to make Loans hereunder
or hereby, or

 

(ii)            there shall be imposed on Issuing Bank or any other member of
the Lender Group any other condition regarding any Letter of Credit, Loans, or
obligations to make Loans hereunder,

 

and the result of the foregoing is to increase, directly or indirectly, the cost
to Issuing Bank or any other member of the Lender Group of issuing, making,
participating in, or maintaining any Letter of Credit or to reduce the amount
receivable in respect thereof, then, and in any such case, Agent may, at any
time within a reasonable period after the additional cost is incurred or the
amount received is reduced, notify Borrowers, and Borrowers shall pay within 30
days after demand therefor, such amounts as Agent may specify to be necessary to
compensate Issuing Bank or any other member of the Lender Group for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder; provided, that (A) Borrowers shall not
be required to provide any compensation pursuant to this Section 2.11(l) for any
such amounts incurred more than 180 days prior to the date on which the demand
for payment of such amounts is first made to Borrowers, and (B) if an event or
circumstance giving rise to such amounts is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof. The determination by Agent of any amount due pursuant to this Section
2.11(l), as set forth in a certificate setting forth the calculation thereof in
reasonable detail, shall, in the absence of manifest or demonstrable error, be
final and conclusive and binding on all of the parties hereto.

 

(m)          Each standby Letter of Credit shall expire not later than the date
that is 12 months after the date of the issuance of such Letter of Credit;
provided, that any standby Letter of Credit may provide for the automatic
extension thereof for any number of additional periods each of up to one year in
duration; provided further, that with respect to any Letter of Credit which
extends beyond the Maturity Date, Letter of Credit Collateralization shall be
provided therefor on or before the date that is five Business Days prior to the
Maturity Date. Each commercial Letter of Credit shall expire on the earlier of
(i) 120 days after the date of the issuance of such commercial Letter of Credit
and (ii) five Business Days prior to the Maturity Date.

 

(n)           If (i) any Event of Default shall occur and be continuing, or (ii)
Availability shall at any time be less than zero, then on the Business Day
following the date when the Administrative Borrower receives notice from Agent
or the Required Lenders (or, if the maturity of the Obligations has been
accelerated, Revolving Lenders with Letter of Credit Exposure representing
greater than 50% of the total Letter of Credit Exposure) demanding Letter of
Credit Collateralization pursuant to this Section 2.11(n) upon such demand,
Borrowers shall provide Letter of Credit Collateralization with respect to the
then existing Letter of Credit Usage. If Borrowers fail to provide Letter of
Credit Collateralization as required by this Section 2.11(n), the Revolving
Lenders may (and, upon direction of Agent, shall) advance, as Revolving Loans
the amount of the cash collateral required pursuant to the Letter of Credit
Collateralization provision so that the then existing Letter of Credit Usage is
cash collateralized in accordance with the Letter of Credit Collateralization
provision (whether or not the Revolver Commitments have terminated, an
Overadvance exists or the conditions in Section 3 are satisfied).

 

-71-

 

 



(o)           Unless otherwise expressly agreed by Issuing Bank and Borrowers
when a Letter of Credit is issued, (i) the rules of the ISP shall apply to each
standby Letter of Credit, and (ii) the rules of the UCP shall apply to each
commercial Letter of Credit.

 

(p)           Issuing Bank shall be deemed to have acted with due diligence and
reasonable care if Issuing Bank’s conduct is in accordance with Standard Letter
of Credit Practice or in accordance with this Agreement.

 

(q)           In the event of a direct conflict between the provisions of this
Section 2.11 and any provision contained in any Issuer Document, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.11 shall control and
govern.

 

(r)            The provisions of this Section 2.11 shall survive the termination
of this Agreement and the repayment in full of the Obligations with respect to
any Letters of Credit that remain outstanding.

 

(s)           At Borrowers’ costs and expense, Borrowers shall execute and
deliver to Issuing Bank such additional certificates, instruments and/or
documents and take such additional action as may be reasonably requested by
Issuing Bank to enable Issuing Bank to issue any Letter of Credit pursuant to
this Agreement and related Issuer Document, to protect, exercise and/or enforce
Issuing Banks’ rights and interests under this Agreement or to give effect to
the terms and provisions of this Agreement or any Issuer Document. Each Borrower
irrevocably appoints Issuing Bank as its attorney-in-fact and authorizes Issuing
Bank, without notice to Borrowers, to execute and deliver ancillary documents
and letters customary in the letter of credit business that may include but are
not limited to advisements, indemnities, checks, bills of exchange and issuance
documents. The power of attorney granted by the Borrowers is limited solely to
such actions related to the issuance, confirmation or amendment of any Letter of
Credit and to ancillary documents or letters customary in the letter of credit
business. This appointment is coupled with an interest.

 

2.12         LIBOR Option.

 

(a)           Interest and Interest Payment Dates. In lieu of having interest
charged at the rate based upon the Base Rate, Borrowers shall have the option,
subject to Section 2.12(b) below (the “LIBOR Option”) to have interest on all or
a portion of the Revolving Loans be charged (whether at the time when made
(unless otherwise provided herein), upon conversion from a Base Rate Loan to a
LIBOR Rate Loan, or upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan)
at a rate of interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans
shall be payable on the earliest of (i) the last day of the Interest Period
applicable thereto; provided, that subject to the following clauses (ii) and
(iii), in the case of any Interest Period greater than three months in duration,
interest shall be payable at three month intervals after the commencement of the
applicable Interest Period and on the last day of such Interest Period), (ii)
the date on which all or any portion of the Obligations are accelerated pursuant
to the terms hereof, or (iii) the date on which this Agreement is terminated
pursuant to the terms hereof. On the last day of each applicable Interest
Period, unless Borrowers have properly exercised the LIBOR Option with respect
thereto, the interest rate applicable to such LIBOR Rate Loan automatically
shall convert to the rate of interest then applicable to Base Rate Loans of the
same type hereunder. At any time that an Event of Default has occurred and is
continuing, at the written election of Agent or the Required Lenders, Borrowers
no longer shall have the option to request that Revolving Loans bear interest at
a rate based upon the LIBOR Rate.

 

-72-

 

 



(b)           LIBOR Election.

 

(i)            Borrowers may, at any time and from time to time, so long as
Borrowers have not received a notice from Agent (which notice Agent may elect to
give or not give in its discretion unless Agent is directed to give such notice
by Required Lenders, in which case, it shall give the notice to Borrowers),
after the occurrence and during the continuance of an Event of Default, to
terminate the right of Borrowers to exercise the LIBOR Option during the
continuance of such Event of Default, elect to exercise the LIBOR Option by
notifying Agent prior to 2:00 p.m. at least three Business Days prior to the
commencement of the proposed Interest Period (the “LIBOR Deadline”). Notice of
Borrowers’ election of the LIBOR Option for a permitted portion of the Revolving
Loans and an Interest Period pursuant to this Section shall be made by delivery
to Agent of a LIBOR Notice received by Agent before the LIBOR Deadline. Promptly
upon its receipt of each such LIBOR Notice, Agent shall provide a copy thereof
to each of the affected Lenders.

 

(ii)            Each LIBOR Notice shall be irrevocable and binding on Borrowers.
In connection with each LIBOR Rate Loan, each Borrower shall indemnify, defend,
and hold Agent and the Lenders harmless against any loss, cost, or expense
actually incurred by Agent or any Lender as a result of (A) the payment or
required assignment of any principal of any LIBOR Rate Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (B) the conversion of any LIBOR Rate Loan other than on the
last day of the Interest Period applicable thereto, or (C) the failure to
borrow, convert, continue or prepay any LIBOR Rate Loan on the date specified in
any LIBOR Notice delivered pursuant hereto (such losses, costs, or expenses,
“Funding Losses”). A certificate of Agent or a Lender delivered to Borrowers
setting forth in reasonable detail any amount or amounts that Agent or such
Lender is entitled to receive pursuant to this Section 2.12 shall be conclusive
absent manifest error. Borrowers shall pay such amount to Agent or the Lender,
as applicable, within 30 days of the date of its receipt of such certificate. If
a payment of a LIBOR Rate Loan on a day other than the last day of the
applicable Interest Period would result in a Funding Loss, Agent may, in its
sole discretion at the request of Borrowers, hold the amount of such payment as
cash collateral in support of the Obligations until the last day of such
Interest Period and apply such amounts to the payment of the applicable LIBOR
Rate Loan on such last day, it being agreed that Agent has no obligation to so
defer the application of payments to any LIBOR Rate Loan and that, in the event
that Agent does not defer such application, Borrowers shall be obligated to pay
any resulting Funding Losses.

 

(iii)          Unless Agent, in its sole discretion, agrees otherwise, Borrowers
shall have not more than five LIBOR Rate Loans in effect at any given time.
Borrowers may only exercise the LIBOR Option for proposed LIBOR Rate Loans of at
least $1,000,000.

 

(c)           Conversion; Prepayment. Borrowers may convert LIBOR Rate Loans to
Base Rate Loans or prepay LIBOR Rate Loans at any time; provided, that in the
event that LIBOR Rate Loans are converted or prepaid on any date that is not the
last day of the Interest Period applicable thereto, including as a result of any
prepayment through the required application by Agent of any payments or proceeds
of Collateral in accordance with Section 2.4(b) or for any other reason,
including early termination of the term of this Agreement or acceleration of all
or any portion of the Obligations pursuant to the terms hereof, each Borrower
shall indemnify, defend, and hold Agent and the Lenders and their Participants
harmless against any and all Funding Losses in accordance with Section 2.12
(b)(ii).

 

(d)           Special Provisions Applicable to LIBOR Rate.

 

(i)            The LIBOR Rate may be adjusted by Agent with respect to any
Lender on a prospective basis to take into account any additional or increased
costs to such Lender of maintaining or obtaining any eurodollar deposits or
increased costs (other than Taxes which shall be governed by Section 16), in
each case, due to changes in applicable law occurring subsequent to the
commencement of the then applicable Interest Period, including any Changes in
Law and changes in the reserve requirements imposed by the Board of Governors,
which additional or increased costs would increase the cost of funding or
maintaining loans bearing interest at the LIBOR Rate. In any such event, the
affected Lender shall give Borrowers and Agent notice of such a determination
and adjustment and Agent promptly shall transmit the notice to each other Lender
and, upon its receipt of the notice from the affected Lender, Borrowers may, by
notice to such affected Lender (A) require such Lender to furnish to Borrowers a
statement setting forth in reasonable detail the basis for adjusting such LIBOR
Rate and the method for determining the amount of such adjustment, or (B) repay
the LIBOR Rate Loans of such Lender with respect to which such adjustment is
made (together with any amounts due under Section 2.12(b)(ii)).

 

-73-

 

 



(ii)           Subject to the provisions set forth in Section 2.12(d)(iii)
below, in the event that any change in market conditions or any Change in Law
shall at any time after the date hereof, in the reasonable opinion of any
Lender, make it unlawful or impractical for such Lender to fund or maintain
LIBOR Rate Loans or to continue such funding or maintaining, or to determine or
charge interest rates at the LIBOR Rate, such Lender shall give notice of such
changed circumstances to Agent and Borrowers and Agent promptly shall transmit
the notice to each other Lender and (y) in the case of any LIBOR Rate Loans of
such Lender that are outstanding, the date specified in such Lender’s notice
shall be deemed to be the last day of the Interest Period of such LIBOR Rate
Loans, and interest upon the LIBOR Rate Loans of such Lender thereafter shall
accrue interest at the rate then applicable to Base Rate Loans, and (z)
Borrowers shall not be entitled to elect the LIBOR Option until such Lender
determines that it would no longer be unlawful or impractical to do so.

 

(iii)           Effect of Benchmark Transition Event.

 

(A)          Benchmark Replacement. Notwithstanding anything to the contrary
herein or in any other Loan Document, upon the occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, Agent and
Administrative Borrower may amend this Agreement to replace the LIBOR Rate with
a Benchmark Replacement. Any such amendment with respect to a Benchmark
Transition Event will become effective at 5:00 p.m. on the fifth (5th) Business
Day after Agent has posted such proposed amendment to all Lenders and
Administrative Borrower so long as Agent has not received, by such time, written
notice of objection to such amendment from Lenders comprising the Required
Lenders. Any such amendment with respect to an Early Opt-in Election will become
effective on the date that Lenders comprising the Required Lenders have
delivered to Agent written notice that such Required Lenders accept such
amendment. No replacement of the LIBOR Rate with a Benchmark Replacement
pursuant to this Section 2.12(d)(iii) will occur prior to the applicable
Benchmark Transition Start Date.

 

(B)           Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.

 

(C)           Notices; Standards for Decisions and Determinations. Agent will
promptly notify Administrative Borrower and the Lenders of (1) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (2) the
implementation of any Benchmark Replacement, (3) the effectiveness of any
Benchmark Replacement Conforming Changes and (4) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by Agent or Lenders pursuant to this Section 2.12(d)(iii)
including any determination with respect to a tenor, rate or adjustment or of
the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 2.12(d)(iii).

 

-74-

 

 



(D)           Benchmark Unavailability Period. Upon Administrative Borrower’s
receipt of notice of the commencement of a Benchmark Unavailability Period,
Administrative Borrower may revoke any request for a LIBOR Borrowing of,
conversion to or continuation of LIBOR Rate Loans to be made, converted or
continued during any Benchmark Unavailability Period and, failing that,
Administrative Borrower will be deemed to have converted any such request into a
request for a Borrowing of or conversion to Base Rate Loans. During any
Benchmark Unavailability Period, the component of Base Rate based upon the LIBOR
Rate will not be used in any determination of the Base Rate.

 

(e)           No Requirement of Matched Funding. Anything to the contrary
contained herein notwithstanding, neither Agent, nor any Lender, nor any of
their Participants, is required actually to acquire eurodollar deposits to fund
or otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.

 

2.13         Capital Requirements.

 

(a)           If, after the date hereof, Issuing Bank or any Lender determines
that (i) any Change in Law regarding capital, liquidity or reserve requirements
for banks or bank holding companies, or (ii) compliance by Issuing Bank or such
Lender, or their respective parent bank holding companies, with any guideline,
request or directive of any Governmental Authority regarding capital adequacy or
liquidity requirements (whether or not having the force of law), has the effect
of reducing the return on Issuing Bank’s, such Lender’s, or such holding
companies’ capital or liquidity as a consequence of Issuing Bank’s or such
Lender’s commitments, Loans, participations or other obligations hereunder to a
level below that which Issuing Bank, such Lender, or such holding companies
could have achieved but for such Change in Law or compliance (taking into
consideration Issuing Bank’s, such Lender’s, or such holding companies’ then
existing policies with respect to capital adequacy or liquidity requirements and
assuming the full utilization of such entity’s capital) by any amount deemed by
Issuing Bank or such Lender to be material, then Issuing Bank or such Lender may
notify Borrowers and Agent thereof. Following receipt of such notice, Borrowers
agree to pay Issuing Bank or such Lender on demand the amount of such reduction
of return of capital as and when such reduction is determined, payable within 30
days after presentation by Issuing Bank or such Lender of a statement in the
amount and setting forth in reasonable detail Issuing Bank’s or such Lender’s
calculation thereof and the assumptions upon which such calculation was based
(which statement shall be deemed true and correct absent manifest error). In
determining such amount, Issuing Bank or such Lender may use any reasonable
averaging and attribution methods. Failure or delay on the part of Issuing Bank
or any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of Issuing Bank’s or such Lender’s right to demand such
compensation; provided, that Borrowers shall not be required to compensate
Issuing Bank or a Lender pursuant to this Section for any reductions in return
incurred more than 180 days prior to the date that Issuing Bank or such Lender
notifies Borrowers of such Change in Law giving rise to such reductions and of
such Lender’s intention to claim compensation therefor; provided further, that
if such claim arises by reason of the Change in Law that is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

(b)           If Issuing Bank or any Lender requests additional or increased
costs referred to in Section 2.11(l) or Section 2.12(d)(i) or amounts under
Section 2.13(a) or sends a notice under Section 2.12(d)(ii) relative to changed
circumstances (such Issuing Bank or Lender, an “Affected Lender”), then, at the
request of Administrative Borrower, such Affected Lender shall use reasonable
efforts to promptly designate a different one of its lending offices or to
assign its rights and obligations hereunder to another of its offices or
branches, if (i) in the reasonable judgment of such Affected Lender, such
designation or assignment would eliminate or reduce amounts payable pursuant to
Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a), as applicable, or would
eliminate the illegality or impracticality of funding or maintaining LIBOR Rate
Loans, and (ii) in the reasonable judgment of such Affected Lender, such
designation or assignment would not subject it to any material unreimbursed cost
or expense and would not otherwise be materially disadvantageous to it.
Borrowers agree to pay all reasonable out-of-pocket costs and expenses incurred
by such Affected Lender in connection with any such designation or assignment.
If, after such reasonable efforts, such Affected Lender does not so designate a
different one of its lending offices or assign its rights to another of its
offices or branches so as to eliminate Borrowers’ obligation to pay any future
amounts to such Affected Lender pursuant to Section 2.11(l), Section 2.12(d)(i)
or Section 2.13(a), as applicable, or to enable Borrowers to obtain LIBOR Rate
Loans, then Borrowers (without prejudice to any amounts then due to such
Affected Lender under Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a), as
applicable) may, unless prior to the effective date of any such assignment the
Affected Lender withdraws its request for such additional amounts under Section
2.11(l), Section 2.12(d)(i) or Section 2.13(a), as applicable, or indicates that
it is no longer unlawful or impractical to fund or maintain LIBOR Rate Loans,
may designate a different Issuing Bank or substitute a Lender or prospective
Lender, in each case, reasonably acceptable to Agent to purchase the Obligations
owed to such Affected Lender and such Affected Lender’s commitments hereunder (a
“Replacement Lender”), and if such Replacement Lender agrees to such purchase,
such Affected Lender shall assign to the Replacement Lender its Obligations and
commitments, and upon such purchase by the Replacement Lender, which such
Replacement Lender shall be deemed to be “Issuing Bank” or a “Lender” (as the
case may be) for purposes of this Agreement and such Affected Lender shall cease
to be “Issuing Bank” or a “Lender” (as the case may be) for purposes of this
Agreement.

 

-75-

 

 



(c)           Notwithstanding anything herein to the contrary, the protection of
Sections 2.11(l), 2.12(d), and 2.13 shall be available to Issuing Bank and each
Lender (as applicable) regardless of any possible contention of the invalidity
or inapplicability of the law, rule, regulation, judicial ruling, judgment,
guideline, treaty or other change or condition which shall have occurred or been
imposed, so long as it shall be customary for issuing banks or lenders affected
thereby to comply therewith. Notwithstanding any other provision herein, neither
Issuing Bank nor any Lender shall demand compensation pursuant to this Section
2.13 if it shall not at the time be the general policy or practice of Issuing
Bank or such Lender (as the case may be) to demand such compensation in similar
circumstances under comparable provisions of other credit agreements, if any.

 

2.14         Incremental Facilities.

 

(a)           At any time during the period from and after the Closing Date
through but excluding the date that is the two year anniversary of the Closing
Date, at the option of Borrowers (but subject to the conditions set forth in
clause (b) below), the Revolver Commitments and the Maximum Revolver Amount may
be increased by an amount in the aggregate for all such increases of the
Revolver Commitments and the Maximum Revolver Amount not to exceed the Available
Increase Amount (each such increase, an “Increase”); provided, that in no event
shall the Revolver Commitments and the Maximum Revolver Amount be increased by
an amount in excess of the Available Increase Amount. Agent shall invite each
Lender to increase its Revolver Commitments (it being understood that no Lender
shall be obligated to increase its Revolver Commitments) in connection with a
proposed Increase at the interest margin proposed by Borrowers, and if
sufficient Lenders do not agree to increase their Revolver Commitments in
connection with such proposed Increase, then Agent or Borrowers may invite any
prospective lender who is reasonably satisfactory to Agent and Borrowers to
become a Lender in connection with a proposed Increase. Any Increase shall be in
an amount of at least $5,000,000 and integral multiples of $5,000,000 in excess
thereof. In no event may the Revolver Commitments and the Maximum Revolver
Amount be increased pursuant to this Section 2.14 on more than three (3)
occasions in the aggregate for all such Increases. Additionally, for the
avoidance of doubt, it is understood and agreed that in no event shall the
aggregate amount of the Increases to the Revolver Commitments exceed
$15,000,000.

 

-76-

 

 



(b)           Each of the following shall be conditions precedent to any
Increase of the Revolver Commitments and the Maximum Revolver Amount in
connection therewith:

 

(i)            Agent or Borrowers have obtained the commitment of one or more
Lenders (or other prospective lenders) reasonably satisfactory to Agent and
Borrowers to provide the applicable Increase and any such Lenders (or
prospective lenders), Borrowers, and Agent have signed a joinder agreement to
this Agreement (an “Increase Joinder”), in form and substance reasonably
satisfactory to Agent, to which such Lenders (or prospective lenders),
Borrowers, and Agent are party,

 

(ii)           each of the conditions precedent set forth in Section 3.2 are
satisfied,

 

(iii)          in connection with any Increase, if any Loan Party or any of its
Subsidiaries owns or will acquire any Margin Stock, Borrowers shall deliver to
Agent an updated Form U-1 (with sufficient additional originals thereof for each
Lender), duly executed and delivered by the Borrowers, together with such other
documentation as Agent shall reasonably request, in order to enable Agent and
the Lenders to comply with any of the requirements under Regulations T, U or X
of the Federal Reserve Board,

 

(iv)          Borrowers have delivered to Agent updated pro forma Projections
(after giving effect to the applicable Increase) for the Loan Parties and their
Subsidiaries evidencing compliance on a pro forma basis with Section 7 for the
twelve months (on a month-by-month basis) immediately following the proposed
date of the applicable Increase (calculated as if a Covenant Testing Period was
in effect during the entire twelve month period),

 

(v)           The interest rate margins with respect to the Revolving Loans to
be made pursuant to the increased Revolver Commitments shall be the same as the
interest rate margin applicable to Revolving Loans hereunder immediately prior
to the date of the effectiveness of the increased Revolver Commitments and the
Maximum Revolver Amount (the “Increase Date”). Any Increase Joinder may, with
the consent of Agent, Borrowers and the Lenders or prospective lenders agreeing
to the proposed Increase, effect such amendments to this Agreement and the other
Loan Documents as may be necessary to effectuate the provisions of this Section
2.14, and

 

(c)           Unless otherwise specifically provided herein, all references in
this Agreement and any other Loan Document to Revolving Loans shall be deemed,
unless the context otherwise requires, to include Revolving Loans made pursuant
to the increased Revolver Commitments and Maximum Revolver Amount pursuant to
this Section 2.14.

 

(d)           Each of the Lenders having a Revolver Commitment prior to the
Increase Date (the “Pre-Increase Revolver Lenders”) shall assign to any Lender
which is acquiring a new or additional Revolver Commitment on the Increase Date
(the “Post-Increase Revolver Lenders”), and such Post-Increase Revolver Lenders
shall purchase from each Pre-Increase Revolver Lender, at the principal amount
thereof, such interests in the Revolving Loans and participation interests in
Letters of Credit on such Increase Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Loans
and participation interests in Letters of Credit will be held by Pre-Increase
Revolver Lenders and Post-Increase Revolver Lenders ratably in accordance with
their Pro Rata Share after giving effect to such increased Revolver Commitments.

 

-77-

 

 



(e)           The Revolving Loans, Revolver Commitments, and Maximum Revolver
Amount established pursuant to this Section 2.14 shall constitute Revolving
Loans, Revolver Commitments, and Maximum Revolver Amount under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from any guarantees and the security interests created by the Loan
Documents. Borrowers shall take any actions reasonably required by Agent to
ensure and demonstrate that the Liens and security interests granted by the Loan
Documents continue to be perfected under the Code or otherwise after giving
effect to the establishment of any such new Revolver Commitments and Maximum
Revolver Amount.

 

2.15         Joint and Several Liability of Borrowers.

 

(a)           Each Borrower is accepting joint and several liability hereunder
and under the other Loan Documents in consideration of the financial
accommodations to be provided by the Lender Group under this Agreement, for the
mutual benefit, directly and indirectly, of each Borrower and in consideration
of the undertakings of the other Borrowers to accept joint and several liability
for the Obligations.

 

(b)           Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 2.15), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them. Accordingly, each Borrower hereby waives
any and all suretyship defenses that would otherwise be available to such
Borrower under applicable law.

 

(c)           If and to the extent that any Borrower shall fail to make any
payment with respect to any of the Obligations as and when due, whether upon
maturity, acceleration, or otherwise, or to perform any of the Obligations in
accordance with the terms thereof, then in each such event the other Borrowers
will make such payment with respect to, or perform, such Obligations until such
time as all of the Obligations are paid in full, and without the need for
demand, protest, or any other notice or formality.

 

(d)           The Obligations of each Borrower under the provisions of this
Section 2.15 constitute the absolute and unconditional, full recourse
Obligations of each Borrower enforceable against each Borrower to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of the provisions of this Agreement (other than this Section
2.15(d)) or any other circumstances whatsoever.

 



 -78- 

 

 

(e)           Without limiting the generality of the foregoing and except as
otherwise expressly provided in this Agreement, each Borrower hereby waives
presentments, demands for performance, protests and notices, including notices
of acceptance of its joint and several liability, notice of any Revolving Loans
or any Letters of Credit issued under or pursuant to this Agreement, notice of
the occurrence of any Default, Event of Default, notices of nonperformance,
notices of protest, notices of dishonor, notices of acceptance of this
Agreement, notices of the existence, creation, or incurring of new or additional
Obligations or other financial accommodations or of any demand for any payment
under this Agreement, notice of any action at any time taken or omitted by Agent
or Lenders under or in respect of any of the Obligations, any right to proceed
against any other Borrower or any other Person, to proceed against or exhaust
any security held from any other Borrower or any other Person, to protect,
secure, perfect, or insure any security interest or Lien on any property subject
thereto or exhaust any right to take any action against any other Borrower, any
other Person, or any collateral, to pursue any other remedy in any member of the
Lender Group’s or any Bank Product Provider’s power whatsoever, any requirement
of diligence or to mitigate damages and, generally, to the extent permitted by
applicable law, all demands, notices and other formalities of every kind in
connection with this Agreement (except as otherwise provided in this Agreement),
any right to assert against any member of the Lender Group or any Bank Product
Provider, any defense (legal or equitable), set-off, counterclaim, or claim
which each Borrower may now or at any time hereafter have against any other
Borrower or any other party liable to any member of the Lender Group or any Bank
Product Provider, any defense, set-off, counterclaim, or claim, of any kind or
nature, arising directly or indirectly from the present or future lack of
perfection, sufficiency, validity, or enforceability of the Obligations or any
security therefor, and any right or defense arising by reason of any claim or
defense based upon an election of remedies by any member of the Lender Group or
any Bank Product Provider including any defense based upon an impairment or
elimination of such Borrower’s rights of subrogation, reimbursement,
contribution, or indemnity of such Borrower against any other Borrower. Without
limiting the generality of the foregoing, each Borrower hereby assents to, and
waives notice of, any extension or postponement of the time for the payment of
any of the Obligations, the acceptance of any payment of any of the Obligations,
the acceptance of any partial payment thereon, any waiver, consent or other
action or acquiescence by Agent or Lenders at any time or times in respect of
any default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower. Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of any Agent or Lender with
respect to the failure by any Borrower to comply with any of its respective
Obligations, including any failure strictly or diligently to assert any right or
to pursue any remedy or to comply fully with applicable laws or regulations
thereunder, which might, but for the provisions of this Section 2.15 afford
grounds for terminating, discharging or relieving any Borrower, in whole or in
part, from any of its Obligations under this Section 2.15, it being the
intention of each Borrower that, so long as any of the Obligations hereunder
remain unsatisfied, the Obligations of each Borrower under this Section 2.15
shall not be discharged except by performance and then only to the extent of
such performance. The Obligations of each Borrower under this Section 2.15 shall
not be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any other Borrower or any Agent or Lender. Each of the Borrowers waives, to the
fullest extent permitted by law, the benefit of any statute of limitations
affecting its liability hereunder or the enforcement hereof. Any payment by any
Borrower or other circumstance which operates to toll any statute of limitations
as to any Borrower shall operate to toll the statute of limitations as to each
of the Borrowers. Each of the Borrowers waives any defense based on or arising
out of any defense of any Borrower or any other Person, other than payment of
the Obligations to the extent of such payment, based on or arising out of the
disability of any Borrower or any other Person, or the validity, legality, or
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any Borrower other than payment of
the Obligations to the extent of such payment. Agent may, at the election of the
Required Lenders, foreclose upon any Collateral held by Agent by one or more
judicial or nonjudicial sales or other dispositions, whether or not every aspect
of any such sale is commercially reasonable or otherwise fails to comply with
applicable law or may exercise any other right or remedy Agent, any other member
of the Lender Group, or any Bank Product Provider may have against any Borrower
or any other Person, or any security, in each case, without affecting or
impairing in any way the liability of any of the Borrowers hereunder except to
the extent the Obligations have been paid.

 



(f)            Each Borrower represents and warrants to Agent and Lenders that
such Borrower is currently informed of the financial condition of Borrowers and
of all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower further represents
and warrants to Agent and Lenders that such Borrower has read and understands
the terms and conditions of the Loan Documents. Each Borrower hereby covenants
that such Borrower will continue to keep informed of Borrowers’ financial
condition and of all other circumstances which bear upon the risk of nonpayment
or nonperformance of the Obligations.

 



 -79- 

 

 



(g)           The provisions of this Section 2.15 are made for the benefit of
Agent, each member of the Lender Group, each Bank Product Provider, and their
respective successors and assigns, and may be enforced by it or them from time
to time against any or all Borrowers as often as occasion therefor may arise and
without requirement on the part of Agent, any member of the Lender Group, any
Bank Product Provider, or any of their successors or assigns first to marshal
any of its or their claims or to exercise any of its or their rights against any
Borrower or to exhaust any remedies available to it or them against any Borrower
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section 2.15 shall remain in effect until all of the Obligations shall have been
paid in full or otherwise fully satisfied. If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by Agent or any Lender upon the insolvency,
bankruptcy or reorganization of any Borrower, or otherwise, the provisions of
this Section 2.15 will forthwith be reinstated in effect, as though such payment
had not been made.

 

(h)           Each Borrower hereby agrees that it will not enforce any of its
rights that arise from the existence, payment, performance or enforcement of the
provisions of this Section 2.15, including rights of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of Agent, any other member of the Lender Group, or any Bank
Product Provider against any Borrower, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including the
right to take or receive from any Borrower, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security solely
on account of such claim, remedy or right, unless and until such time as all of
the Obligations have been paid in full in cash. Any claim which any Borrower may
have against any other Borrower with respect to any payments to any Agent or any
member of the Lender Group hereunder or under any of the Bank Product Agreements
are hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor. If any amount shall be paid to any Borrower in
violation of the immediately preceding sentence, such amount shall be held in
trust for the benefit of Agent, for the benefit of the Lender Group and the Bank
Product Providers, and shall forthwith be paid to Agent to be credited and
applied to the Obligations and all other amounts payable under this Agreement,
whether matured or unmatured, in accordance with the terms of this Agreement, or
to be held as Collateral for any Obligations or other amounts payable under this
Agreement thereafter arising.  Notwithstanding anything to the contrary
contained in this Agreement, no Borrower may exercise any rights of subrogation,
contribution, indemnity, reimbursement or other similar rights against, and may
not proceed or seek recourse against or with respect to any property or asset
of, any other Borrower (the “Foreclosed Borrower”), including after payment in
full of the Obligations, if all or any portion of the Obligations have been
satisfied in connection with an exercise of remedies in respect of the Equity
Interests of such Foreclosed Borrower whether pursuant to this Agreement or
otherwise.

 

3.             CONDITIONS; TERM OF AGREEMENT.

 

3.1           Conditions Precedent to the Initial Extension of Credit. The
obligation of each Lender to make the initial extensions of credit provided for
hereunder is subject to the fulfillment, to the satisfaction of Agent and each
Lender, of each of the conditions precedent set forth on Schedule 3.1 to this
Agreement (the making of such initial extensions of credit by a Lender being
conclusively deemed to be its satisfaction or waiver of the conditions
precedent).

 

-80-

 

 



3.2           Conditions Precedent to all Extensions of Credit. The obligation
of the Lender Group (or any member thereof) to make any Revolving Loans
hereunder (or to extend any other credit hereunder, including the issuance of
any Letter of Credit) at any time shall be subject to the following conditions
precedent:

 

(a)           the representations and warranties of each Loan Party or its
Subsidiaries contained in this Agreement or in the other Loan Documents shall be
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date of such extension of credit, as though made on and as of such date
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date); and

 

(b)           no Default or Event of Default shall have occurred and be
continuing on the date of such extension of credit, nor shall either result from
the making thereof.

 

3.3           Maturity. The Commitments shall continue in full force and effect
for a term ending on the Maturity Date (unless terminated earlier in accordance
with the terms hereof).

 

3.4           Effect of Maturity. On the Maturity Date, all commitments of the
Lender Group to provide additional credit hereunder shall automatically be
terminated and all of the Obligations (other than Hedge Obligations) immediately
shall become due and payable without notice or demand and Borrowers shall be
required to repay all of the Obligations (other than Hedge Obligations) in full.
No termination of the obligations of the Lender Group (other than payment in
full of the Obligations and termination of the Commitments) shall relieve or
discharge any Loan Party of its duties, obligations, or covenants hereunder or
under any other Loan Document and Agent’s Liens in the Collateral shall continue
to secure the Obligations and shall remain in effect until all Obligations have
been paid in full and the Commitments have been terminated. When all of the
Obligations have been paid in full and the Lender Group’s obligations to provide
additional credit under the Loan Documents have been terminated irrevocably,
Agent will, at Borrowers’ sole expense, execute and deliver any termination
statements, lien releases, discharges of security interests, and other similar
discharge or release documents (and, if applicable, in recordable form) as are
reasonably necessary to release, as of record, Agent’s Liens and all notices of
security interests and liens previously filed by Agent.

 

3.5           Early Termination by Borrowers. Borrowers have the option, at any
time upon ten Business Days prior written notice to Agent, to repay all of the
Obligations in full and terminate the Commitments. The foregoing
notwithstanding, (a) Borrowers may rescind termination notices relative to
proposed payments in full of the Obligations with the proceeds of third party
Indebtedness if the closing for such issuance or incurrence does not happen on
or before the date of the proposed termination (in which case, a new notice
shall be required to be sent in connection with any subsequent termination), and
(b) Borrowers may extend the date of termination at any time with the consent of
Agent (which consent shall not be unreasonably withheld, conditioned or
delayed).

 

3.6           Conditions Subsequent. The obligation of the Lender Group (or any
member thereof) to continue to make Revolving Loans (or otherwise extend credit
hereunder) is subject to the fulfillment, on or before the date applicable
thereto (as such date may be extended by the Agent in its sole discretion), of
the conditions subsequent set forth on Schedule 3.6 to this Agreement (the
failure by Borrowers to so perform or cause to be performed such conditions
subsequent as and when required by the terms thereof (unless such date is
extended, in writing, by Agent, which Agent may do without obtaining the consent
of the other members of the Lender Group), shall constitute an Event of
Default).

 

-81-

 

 

4.             REPRESENTATIONS AND WARRANTIES.

 

In order to induce the Lender Group to enter into this Agreement, each of Parent
and each Borrower makes the following representations and warranties to the
Lender Group which shall be true, correct, and complete, in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), as of the Closing Date, and shall be true,
correct, and complete, in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof), as of the
date of the making of each Revolving Loan (or any other extension of credit
hereunder, including the issuance of any Letter of Credit) made thereafter, as
though made on and as of the date of such Revolving Loan (or any other extension
of credit, including the issuance of any Letter of Credit) (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date), and such
representations and warranties shall survive the execution and delivery of this
Agreement:

 

4.1           Due Organization and Qualification; Subsidiaries.

 

(a)           Each Loan Party and each of its Subsidiaries (other than the
Immaterial Subsidiaries) (i) is duly organized and existing and in good standing
under the laws of the jurisdiction of its organization, (ii) is qualified to do
business in any state where the failure to be so qualified could reasonably be
expected to result in a Material Adverse Effect, and (iii) has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted, to enter into the Loan
Documents to which it is a party and to carry out the transactions contemplated
thereby.

 

(b)           Set forth on Schedule 4.1(b) to this Agreement (as such Schedule
may be updated from time to time to reflect changes resulting from transactions
permitted under this Agreement) is a complete and accurate description of the
authorized Equity Interests of each Loan Party, by class, and, as of the Closing
Date, a description of the number of shares of each such class that are issued
and outstanding.

 

(c)           Set forth on Schedule 4.1(c) to this Agreement (as such Schedule
may be updated from time to time to reflect changes resulting from transactions
permitted under this Agreement), is a complete and accurate list of the Loan
Parties’ direct and indirect Subsidiaries (other than the Immaterial
Subsidiaries). All of the outstanding Equity Interests of each such Subsidiary
(other than any Immaterial Subsidiary) has been validly issued and is fully paid
and non-assessable.

 

(d)           Except with respect to Parent, there are no subscriptions,
options, warrants, or calls relating to any shares of any Loan Party’s or any of
its Subsidiaries’ Equity Interests, including any right of conversion or
exchange under any outstanding security or other instrument. No Loan Party is
subject to any obligation (contingent or otherwise) to repurchase or otherwise
acquire or retire any shares of its Equity Interests or any security convertible
into or exchangeable for any of its Equity Interests.

 

4.2           Due Authorization; No Conflict.

 

(a)           As to each Loan Party, the execution, delivery, and performance by
such Loan Party of the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of such Loan Party.

 

-82-

 

 



(b)           As to each Loan Party, the execution, delivery, and performance by
such Loan Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any material agreement (including any
Material Contract) of any Loan Party or its Subsidiaries where any such
conflict, breach or default could individually or in the aggregate reasonably be
expected to have a Material Adverse Effect, (iii) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any assets of
any Loan Party, other than Permitted Liens, or (iv) require any approval of any
holder of Equity Interests of a Loan Party or any approval or consent of any
Person under any material agreement (including any Material Contract) of any
Loan Party, other than consents or approvals that have been obtained and that
are still in force and effect and except, in the case of material agreements
(including Material Contracts), for consents or approvals, the failure to obtain
could not individually or in the aggregate reasonably be expected to cause a
Material Adverse Effect.

 

4.3           Governmental Consents. The execution, delivery, and performance by
each Loan Party of the Loan Documents to which such Loan Party is a party and
the consummation of the transactions contemplated by the Loan Documents do not
and will not require any registration with, consent, or approval of, or notice
to, or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect and except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Agent for filing or recordation, as of the Closing Date.

 

4.4           Binding Obligations; Perfected Liens.

 

(a)            Each Loan Document has been duly executed and delivered by each
Loan Party that is a party thereto and is the legally valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its respective terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors’ rights generally.

 

(b)           Agent’s Liens are validly created, perfected (other than (i) in
respect of motor vehicles that are subject to a certificate of title, (ii)
money, (iii) letter-of-credit rights (other than supporting obligations), (iv)
commercial tort claims (other than those that, by the terms of the Guaranty and
Security Agreement, are required to be perfected), and (v) any Deposit Accounts
and Securities Accounts not subject to a Control Agreement as permitted by
Section 7(k)(iv) of the Guaranty and Security Agreement, and subject only to the
filing of financing statements, the recordation of the Copyright Security
Agreement, and the recordation of the Mortgages, in each case, in the
appropriate filing offices), and first priority Liens, subject only to Permitted
Liens which are non-consensual Permitted Liens, the terms of the Intercreditor
Agreement, permitted purchase money Liens, or the interests of lessors under
Capital Leases.

 

4.5           Title to Assets; No Encumbrances. Each of the Loan Parties and its
Subsidiaries has (a) good, sufficient and legal title to (in the case of fee
interests in Real Property), (b) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (c) good and marketable
title to (in the case of all other personal property), all of their respective
assets reflected in their most recent financial statements delivered pursuant to
Section 5.1, in each case except for assets disposed of since the date of such
financial statements to the extent permitted hereby. All of such assets are free
and clear of Liens except for Permitted Liens.

 

-83-

 

 



4.6           Litigation. There are no actions, suits, or proceedings pending
or, to the knowledge of Parent or any Borrower, threatened in writing against a
Loan Party or any of its Subsidiaries that either individually or in the
aggregate could reasonably be expected to result in a Material Adverse Effect.

 

4.7           Compliance with Laws. No Loan Party nor any of its Subsidiaries
(a) is in violation of any applicable laws, rules, regulations, executive
orders, or codes (including Environmental Laws) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect,
or (b) is subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

 

4.8           No Material Adverse Effect. All historical financial statements
relating to the Loan Parties and their Subsidiaries that have been delivered by
Borrowers to Agent have been prepared in accordance with GAAP (except, in the
case of unaudited financial statements, for the lack of footnotes and being
subject to year-end audit adjustments) and present fairly in all material
respects, the Loan Parties’ and their Subsidiaries’ consolidated financial
condition as of the date thereof and results of operations for the period then
ended. Except as set forth on Schedule 4.8 to this Agreement, since June 30,
2019, no event, circumstance, or change has occurred that has or could
reasonably be expected to result in a Material Adverse Effect.

 

4.9           Solvency.

 

(a)           Each Loan Party is Solvent.

 

(b)           No transfer of property is being made by any Loan Party and no
obligation is being incurred by any Loan Party in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of such
Loan Party.

 

4.10         Employee Benefits.

 

(a)           Except as set forth on Schedule 4.10, no Loan Party, none of their
Subsidiaries, nor any of their ERISA Affiliates maintains or contributes to any
Benefit Plan.

 

(b)           Each Loan Party and each of the ERISA Affiliates has complied in
all material respects with ERISA, the IRC and all applicable laws regarding each
Employee Benefit Plan.

 

(c)           Each Employee Benefit Plan is, and has been, maintained in
substantial compliance with ERISA, the IRC, all applicable laws and the terms of
each such Employee Benefit Plan.

 

(d)           Each Employee Benefit Plan that is intended to qualify under
Section 401(a) of the IRC has received a favorable determination letter from the
Internal Revenue Service or is entitled to rely on an opinion letter provided
under a volume submitted program. To the best knowledge of each Loan Party and
the ERISA Affiliates, nothing has occurred which would prevent, or cause the
loss of, such qualification.

 

(e)           No liability to the PBGC (other than for the payment of current
premiums which are not past due) by any Loan Party or ERISA Affiliate has been
incurred or is expected by any Loan Party or ERISA Affiliate to be incurred with
respect to any Pension Plan.

 

(f)            No Notification Event exists or has occurred in the past six (6)
years.

 

(g)           No Loan Party or ERISA Affiliate has provided any security under
Section 436 of the IRC.

 

-84-

 

 



4.11         Environmental Condition. Except as set forth on Schedule 4.11 to
this Agreement, (a) to Parent’s and each Borrower’s knowledge, no Loan Party’s
nor any of its Subsidiaries’ properties or assets has ever been used by a Loan
Party or its Subsidiaries in the disposal of, or to produce, store, handle,
treat, release, or transport, any Hazardous Materials, where such disposal,
production, storage, handling, treatment, release or transport was in violation,
in any material respect, of any applicable Environmental Law, (b) to Parent’s
and each Borrower’s knowledge, no Loan Party’s nor any of its Subsidiaries’
properties or assets has ever been designated or identified in any manner
pursuant to any environmental protection statute as a Hazardous Materials
disposal site, (c) no Loan Party nor any of its Subsidiaries has received notice
that a Lien arising under any Environmental Law has attached to any revenues or
to any Real Property owned or operated by a Loan Party or its Subsidiaries, (d)
no Loan Party nor any of its Subsidiaries nor any of their respective facilities
or operations is subject to any outstanding written order, consent decree, or
settlement agreement with any Person relating to any Environmental Law or
Environmental Liability that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect, and (e) (i) there are no
visible signs of release, spills, discharges, leaks or disposal (collectively
referred to as “Releases”) of Hazardous Materials at, upon, under or within any
Real Property or any premises leased by the Loan Parties and/or their respective
Subsidiaries, (ii) there are no underground storage tanks or polychlorinated
biphenyls on the Real Property or any premises leased by the Loan Parties and/or
their respective Subsidiaries, and (iii) no Hazardous Materials are present on
any Real Property or any premises leased by the Loan Parties and/or their
respective Subsidiaries, excepting such quantities as are handled in accordance
with all applicable manufacturer’s instructions and governmental regulations and
in proper storage containers and as are necessary for the operation of the
commercial business of the Loan Parties and their respective Subsidiaries or of
their tenants.

 

4.12         Complete Disclosure. All factual information taken as a whole
(other than forward-looking information and projections and information of a
general economic nature and general information about the industry of any Loan
Party or its Subsidiaries) furnished by or on behalf of a Loan Party or its
Subsidiaries in writing to Agent or any Lender (including all information
contained in the Schedules hereto or in the other Loan Documents or Parent’s
Exchange Act filings) for purposes of or in connection with this Agreement or
the other Loan Documents, and all other such factual information taken as a
whole (other than forward-looking information and projections and information of
a general economic nature and general information about the industry of any Loan
Party or its Subsidiaries) hereafter furnished by or on behalf of a Loan Party
or its Subsidiaries in writing to Agent or any Lender will be, true and
accurate, in all material respects, on the date as of which such information is
dated or certified and not incomplete by omitting to state any fact necessary to
make such information (taken as a whole) not misleading in any material respect
at such time in light of the circumstances under which such information was
provided. The Projections delivered to Agent on November 13, 2019 represent, and
as of the date on which any other Projections are delivered to Agent, such
additional Projections represent, Borrowers’ good faith estimate, on the date
such Projections are delivered, of the Loan Parties’ and their Subsidiaries’
future performance for the periods covered thereby based upon assumptions
believed by Borrowers to be reasonable at the time of the delivery thereof to
Agent (it being understood that such Projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Loan Parties and their Subsidiaries, and no assurances can be given that such
Projections will be realized, and although reflecting Borrowers’ good faith
estimate, projections or forecasts based on methods and assumptions which
Borrowers believed to be reasonable at the time such Projections were prepared,
are not to be viewed as facts, and that actual results during the period or
periods covered by the Projections may differ materially from projected or
estimated results). As of the Closing Date, the information included in the
Beneficial Ownership Certification is true and correct in all respects.

 

-85-

 

 



4.13         Patriot Act. To the extent applicable, each Loan Party is in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (b) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001, as amended) (the “Patriot
Act”).

 

4.14         Indebtedness. Set forth on Schedule 4.14 to this Agreement is a
true and complete list of all Indebtedness of each Loan Party and each of its
Subsidiaries outstanding immediately prior to the Closing Date ‎(other than
unsecured Permitted Indebtedness outstanding immediately prior to the Closing
Date with respect to any ‎one transaction or a series of related transactions in
an amount not to exceed $100,000; provided, that all ‎such Permitted
Indebtedness, in the aggregate, shall not exceed $250,000) that is to remain
outstanding immediately after giving effect to the closing hereunder on the
Closing Date and such Schedule accurately sets forth the aggregate principal
amount of such Indebtedness as of the Closing Date.

 

4.15         Payment of Taxes. Except as otherwise permitted under Section 5.5,
all Tax returns and reports of each Loan Party and its Subsidiaries required to
be filed by any of them have been timely filed, and all Taxes shown on such Tax
returns to be due and payable and all other Taxes upon a Loan Party and its
Subsidiaries and upon their respective assets, income, businesses and franchises
that are due and payable have been paid when due and payable. Each Loan Party
and each of its Subsidiaries have made adequate provision in accordance with
GAAP for all Taxes not yet due and payable. No Borrower knows of any proposed
Tax assessment against a Loan Party or any of its Subsidiaries that is not being
actively contested by such Loan Party or such Subsidiary diligently, in good
faith, and by appropriate proceedings; provided, that such reserves or other
appropriate provisions, if any, as shall be required in conformity with GAAP
shall have been made or provided therefor.

 

4.16         Margin Stock. Neither any Loan Party nor any of its Subsidiaries
owns any Margin Stock or is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any Margin Stock. No part of the proceeds of the Loans made to
Borrowers will be used to purchase or carry any Margin Stock or to extend credit
to others for the purpose of purchasing or carrying any Margin Stock or for any
purpose that violates the provisions of Regulation T, U or X of the Board of
Governors. Neither any Loan Party nor any of its Subsidiaries expects to acquire
any Margin Stock.

 

4.17         Governmental Regulation. No Loan Party nor any of its Subsidiaries
is subject to regulation under the Federal Power Act or the Investment Company
Act of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. No Loan Party nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

 

4.18         OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws.
No Loan Party or any of its Subsidiaries is in violation of any Sanctions. No
Loan Party nor any of its Subsidiaries nor, to the knowledge of such Loan Party,
any director, officer, employee, agent or Affiliate of such Loan Party or such
Subsidiary (a) is a Sanctioned Person or a Sanctioned Entity, (b) has any assets
located in Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. Each of the Loan
Parties and its Subsidiaries has implemented and maintains in effect policies
and procedures designed to ensure compliance with all Sanctions, Anti-Corruption
Laws and Anti-Money Laundering Laws. Each of the Loan Parties and its
Subsidiaries, and to the knowledge of each such Loan Party, each director,
officer, employee, agent and Affiliate of each such Loan Party and each such
Subsidiary, is in compliance with all Sanctions, Anti-Corruption Laws and
Anti-Money Laundering Laws. No proceeds of any Loan made or Letter of Credit
issued hereunder will be used to fund any operations in, finance any investments
or activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity, or otherwise used in any manner that would result in a violation of any
Sanction, Anti-Corruption Law or Anti-Money Laundering Law by any Person
(including any Lender, Bank Product Provider, or other individual or entity
participating in any transaction).

 

-86-

 

 



4.19         Employee and Labor Matters. Except as set forth in Schedule 4.19
attached hereto, there is (i) no unfair labor practice complaint pending or, to
the knowledge of any Borrower, threatened against any Loan Party or its
Subsidiaries before any Governmental Authority and no grievance or arbitration
proceeding pending or threatened against any Loan Party or its Subsidiaries
which arises out of or under any collective bargaining agreement and that could
reasonably be expected to result in a material liability, (ii) no strike, labor
dispute, slowdown, stoppage or similar action or grievance pending or threatened
in writing against any Loan Party or its Subsidiaries that could reasonably be
expected to result in a material liability, or (iii) to the knowledge of any
Borrower, no union representation question existing with respect to the
employees of any Loan Party or its Subsidiaries and no union organizing activity
taking place with respect to any of the employees of any Loan Party or its
Subsidiaries. None of any Loan Party or its Subsidiaries has incurred any
liability or obligation under the Worker Adjustment and Retraining Notification
Act or similar state law, which remains unpaid or unsatisfied. The hours worked
and payments made to employees of each Loan Party and its Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable legal
requirements, except to the extent such violations could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
All material payments due from any Loan Party or its Subsidiaries on account of
wages and employee health and welfare insurance and other benefits have been
paid or accrued as a liability on the books of Parent, except where the failure
to do so could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.

 

4.20         Parent as a Holding Company. Parent is a holding company and does
not have any material liabilities (other than liabilities arising under the Loan
Documents and the Term Loan Documents or with respect to ordinary course
Exchange Act compliance and corporate governance), own any material assets
(other than the Equity Interests of Borrowers) or engage in any operations or
business (other than the ownership of Borrowers and their Subsidiaries).

 

4.21         Leases. Each Loan Party and its Subsidiaries enjoy peaceful and
undisturbed possession under all leases material to their business and to which
they are parties or under which they are operating, and, subject to Permitted
Protests, all of such material leases are valid and subsisting and no material
default by the applicable Loan Party or its Subsidiaries exists under any of
them.

 

4.22         Eligible Accounts. As to each Account that is identified by
Borrowers as an Eligible Account in a Borrowing Base Certificate submitted to
Agent, such Account is (a) a bona fide existing payment obligation of the
applicable Account Debtor created by the sale and delivery of Inventory or the
rendition of services to such Account Debtor in the ordinary course of a
Borrower’s business, (b) owed to a Borrower without any known defenses,
disputes, offsets, counterclaims, or rights of return or cancellation, and (c)
not excluded as ineligible by virtue of one or more of the excluding criteria
(other than any Agent-discretionary criteria) set forth in the definition of
Eligible Accounts.

 

4.23         Eligible Inventory. As to each item of Inventory that is identified
by Borrowers as Eligible Inventory, Eligible In-Transit Inventory, or Eligible
R-22 Inventory in a Borrowing Base Certificate submitted to Agent, such
Inventory is (a) of good and merchantable quality, free from known defects, and
(b) not excluded as ineligible by virtue of one or more of the excluding
criteria (other than any Agent-discretionary criteria) set forth in the
definition of Eligible Inventory (in the case of Eligible In-Transit Inventory,
after giving effect to any exclusions therefrom specified in the definition of
Eligible In-Transit Inventory).

 

-87-

 

 



4.24         Location of Inventory. Except as set forth in Schedule 4.24, the
Inventory of the Loan Parties and their Subsidiaries is not stored with a
bailee, warehouseman, or similar party and is located only at, or in-transit
between, the locations identified on Schedule 4.24 to this Agreement (as such
Schedule may be updated pursuant to Section 5.14).

 

4.25         Inventory Records. Each Loan Party keeps correct and accurate
records itemizing and describing the type, quality, and quantity of its and its
Subsidiaries’ Inventory and the book value thereof.

 

4.26         Term Loan Documents. Borrowers have delivered to Agent a complete
and correct copy of the Term Loan Documents. The execution, delivery and
performance of each of the Term Loan Documents has been duly authorized by all
necessary corporate or limited liability company action on the part of each
Borrower who is a party thereto. Each Term Loan Document is the legal, valid and
binding obligation of each Borrower who is a party thereto, enforceable against
each such Borrower in accordance with its terms, in each case, except (i) as may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting generally the enforcement of
creditors' rights and (ii) the availability of the remedy of specific
performance or injunctive or other equitable relief is subject to the discretion
of the court before which any proceeding therefor may be brought. Neither Parent
nor any Borrower is in default in the performance or compliance with any
provisions thereof.

 

4.27         Hedge Agreements. On each date that any Hedge Agreement is executed
by any Hedge Provider, Borrower and each other Loan Party satisfy all
eligibility, suitability and other requirements under the Commodity Exchange Act
(7 U.S.C. § 1, et seq., as in effect from time to time) and the Commodity
Futures Trading Commission regulations.

 

4.28         Material Contracts. Set forth on Schedule 4.28 (as such Schedule
may be updated from time to time in accordance herewith) is a list of the
Material Contracts of each Loan Party and its Subsidiaries as of the most recent
date on which Parent provided the Compliance Certificate pursuant to Section
5.1; provided, that Borrowers may amend Schedule 4.28 to add additional Material
Contracts so long as such amendment occurs by written notice to Agent on the
date that Parent provides the Compliance Certificate. Except for matters which,
either individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, each Material Contract (other than those
that have expired at the end of their normal terms) (a) is in full force and
effect and is binding upon and enforceable against the applicable Loan Party or
its Subsidiary and, to Parent’s and each Borrower’s knowledge, each other Person
that is a party thereto in accordance with its terms, (b) has not been otherwise
amended or modified (other than amendments or modifications permitted by Section
6.6(b)), and (c) is not in default due to the action or inaction of the
applicable Loan Party or its Subsidiary.

 

4.29         Non-Loan Party Subsidiaries. No Subsidiary of Parent that is not a
Loan Party owns any intellectual property that is material to the business of
the Loan Parties.

 

4.30         Immaterial Subsidiaries. No Immaterial Subsidiary (a) owns any
assets (other than assets of a de minimis nature), (b) has any liabilities
(other than liabilities of a de minimis nature), or (c) engages in any business
activity.

 

-88-

 

 



5.             AFFIRMATIVE COVENANTS.

 

 Each of Parent and each Borrower covenants and agrees that, until the
termination of all of the Commitments and payment in full of the Obligations:

 

5.1           Financial Statements, Reports, Certificates. Borrowers (a) will
deliver to Agent, with copies to each Lender, each of the financial statements,
reports, and other items set forth on Schedule 5.1 to this Agreement no later
than the times specified therein, (b) agree that no Subsidiary of a Loan Party
will have a fiscal year different from that of Parent, (c) agree to maintain a
system of accounting that enables Borrowers to produce financial statements in
accordance with GAAP, and (d) agree that they will, and will cause each other
Loan Party to, (i) keep a reporting system that shows all additions, sales,
claims, returns, and allowances with respect to their and their Subsidiaries’
sales, and (ii) maintain their billing systems and practices substantially as in
effect as of the Closing Date and shall only make material modifications thereto
with notice to, and with the consent of, Agent; provided that it is hereby
agreed and acknowledged that the billing systems and practices of Aspen may be
changed to integrate and conform with the billing systems and practices of the
other Borrowers.

 

5.2           Reporting. Borrowers (a) will deliver to Agent (and if so
requested by Agent, with copies for each Lender) each of the reports set forth
on Schedule 5.2 to this Agreement at the times specified therein, and (b) agree
to use commercially reasonable efforts in cooperation with Agent to facilitate
and implement a system of electronic collateral reporting in order to provide
electronic reporting of each of the items set forth on such Schedule. Borrowers
and Agent hereby agree that the delivery of the Borrowing Base Certificate
through the Agent’s electronic platform or portal, subject to Agent’s
authentication process, by such other electronic method as may be approved by
Agent from time to time in its sole discretion, or by such other electronic
input of information necessary to calculate the Borrowing Base as may be
approved by Agent from time to time in its sole discretion, shall in each case
be deemed to satisfy the obligation of Borrowers to deliver such Borrowing Base
Certificate, with the same legal effect as if such Borrowing Base Certificate
had been manually executed by Borrowers and delivered to Agent.

 

5.3           Existence. Except as otherwise permitted under Section 6.3 or
Section 6.4, each Loan Party will, and will cause each of its Subsidiaries to,
at all times preserve and keep in full force and effect such Person’s valid
existence and good standing in its jurisdiction of organization and, except as
could not reasonably be expected to result in a Material Adverse Effect, good
standing with respect to all other jurisdictions in which it is qualified to do
business and any rights, franchises, permits, licenses, accreditations,
authorizations, or other approvals material to their businesses.

 

5.4           Maintenance of Properties. Each Loan Party will, and will cause
each of its Subsidiaries to, maintain and preserve all of its assets that are
necessary or useful in the proper conduct of its business in good working order
and condition, ordinary wear, tear, casualty, and condemnation and Permitted
Dispositions excepted.

 

5.5           Taxes. Each Loan Party will, and will cause each of its
Subsidiaries to, pay in full before delinquency or before the expiration of any
extension period all Taxes imposed, levied, or assessed against it, or any of
its assets or in respect of any of its income, businesses, or franchises, other
than Taxes not in excess of $50,000 outstanding at any time and other than to
the extent that the validity of such Tax is the subject of a Permitted Protest.

 

5.6           Insurance.

 

(a)           Each Loan Party will, and will cause each of its Subsidiaries to,
at Borrowers’ expense, maintain insurance respecting each of each Loan Party’s
and its Subsidiaries’ assets wherever located, covering liabilities, losses or
damages as are customarily are insured against by other Persons engaged in same
or similar businesses and similarly situated and located. All such policies of
insurance shall be with financially sound and reputable insurance companies
reasonably acceptable to Agent (it being agreed that, as of the Closing Date,
the Loan Parties’ existing insurance providers as set forth in the certificates
of insurance delivered to Agent on or about the Closing Date shall be deemed to
be reasonably acceptable to Agent) and in such amounts as is carried generally
in accordance with sound business practice by companies in similar businesses
similarly situated and located and, in any event, in amount, adequacy, and scope
reasonably satisfactory to Agent (it being agreed that the amount, adequacy, and
scope of the policies of insurance of Borrowers in effect as of the Closing Date
are reasonably acceptable to Agent). All property insurance policies are to be
made payable to Agent for the benefit of Agent and the Lenders, as their
interests may appear, in case of loss, pursuant to a standard lender’s loss
payable endorsement with a standard non-contributory “lender” or “secured party”
clause and are to contain such other provisions as Agent may reasonably require
to fully protect the Lenders’ interest in the Collateral and to any payments to
be made under such policies. All certificates of property and general liability
insurance are to be delivered to Agent, with the lender’s loss payable and
additional insured endorsements in favor of Agent and shall provide for not less
than thirty days (ten days in the case of non-payment) prior written notice to
Agent of the exercise of any right of cancellation. If any Loan Party or its
Subsidiaries fails to maintain such insurance, Agent may arrange for such
insurance, but at Borrowers’ expense and without any responsibility on Agent’s
part for obtaining the insurance, the solvency of the insurance companies, the
adequacy of the coverage, or the collection of claims. Notwithstanding the
foregoing, subject to the terms of the Intercreditor Agreement, if requested by
the Loan Parties in writing within fifteen (15) days after Agent’s receipt of
any insurance proceeds or condemnation awards relating to any loss or
destruction of Equipment or Real Property, Loan Parties may use such proceeds or
awards to repair or replace such Equipment or Real Property (and until so used,
the proceeds shall be held by Agent as cash Collateral) so long as (i) no Event
of Default exists; (ii) such repair or replacement is promptly undertaken and
concluded within one hundred eighty (180) days from the date of receipt of such
proceeds, in accordance with plans satisfactory to Agent determined in good
faith; (iii) replacement buildings are constructed on the sites of the original
casualties and are of comparable size, quality and utility to the destroyed
buildings; (iv) the repaired or replaced Collateral is free of Liens, other than
Permitted Liens; and (v) Loan Parties comply with disbursement procedures for
such repair or replacement as Agent may reasonably require.

 

-89-

 

 



(b)           Borrowers shall give Agent prompt notice of any loss exceeding
$250,000 covered by the casualty or business interruption insurance of any Loan
Party or its Subsidiaries. Upon the occurrence and during the continuance of an
Event of Default, Agent shall have the sole right to file claims under any
property and general liability insurance policies in respect of the Collateral,
to receive, receipt and give acquittance for any payments that may be payable
thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.

 

(c)           If at any time the area in which any Real Property that is subject
to a Mortgage is located is designated a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), obtain flood insurance in such total amount and on terms that
are satisfactory to Agent and all Lenders from time to time, and otherwise
comply with the Flood Laws or as is otherwise satisfactory to Agent and all
Lenders.

 

5.7           Inspection.

 

(a)           Each Loan Party will, and will cause each of its Subsidiaries to,
permit Agent, any Lender, and each of their respective duly authorized
representatives or agents to visit any of its properties and inspect any of its
assets or books and records, to examine and make copies of its books and
records, and to discuss its affairs, finances, and accounts with, and to be
advised as to the same by, its officers and employees (provided, that an
authorized representative of a Borrower shall be allowed to be present) at such
reasonable times and intervals as Agent or any Lender, as applicable, may
designate and, so long as no Default or Event of Default has occurred and is
continuing, with reasonable prior notice to Borrowers and during regular
business hours, at Borrowers’ expense in accordance with the provisions of the
Fee Letter, subject to the limitations set forth below in Section 5.7(c).

 

-90-

 

 



(b)           Each Loan Party will, and will cause each of its Subsidiaries to,
permit Agent and each of its duly authorized representatives or agents to
conduct field examinations, appraisals or valuations at such reasonable times
and intervals as Agent may designate, at Borrowers’ expense in accordance with
the provisions of the Fee Letter, subject to the limitations set forth below in
Section 5.7(c).

 

(c)           So long as no Event of Default shall have occurred and be
continuing during a calendar year, Borrowers shall not be obligated to reimburse
Agent for more than (i) with respect to the first calendar year from and after
the Closing Date, two (2) field examinations in such calendar year, and for each
calendar year thereafter, one (1) field examination in such calendar year
(increasing to two (2) field examinations if at any time during such calendar
year Excess Availability is less than 20.0% of the Maximum Revolver Amount), and
(ii) two (2) inventory appraisals in such calendar year (increasing to three (3)
inventory appraisals if at any time during such calendar year Excess
Availability is less than 20.0% of the Maximum Revolver Amount), in each case
except for field examinations and appraisals conducted in connection with a
proposed Permitted Acquisition (whether or not consummated) or any field
examinations and inventory appraisals conducted prior to the Closing Date.
Additional field examinations and inventory appraisals beyond those reimbursed
pursuant to this Agreement may be permitted at Agent’s reasonable request and
expense.

 

5.8           Compliance with Laws. Each Loan Party will, and will cause each of
its Subsidiaries to, comply with the requirements of all applicable laws, rules,
regulations, and orders of any Governmental Authority, other than laws, rules,
regulations, and orders the non-compliance with which, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

5.9           Environmental.

 

(a)           Each Loan Party will, and will cause each of its Subsidiaries to,
keep any property either owned or operated by any Loan Party or its Subsidiaries
free of any Environmental Liens or post bonds or other financial assurances
sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,

 

(b)           Each Loan Party will, and will cause each of its Subsidiaries to,
ensure that the Real Property and all operations and businesses conducted
thereon remains in material compliance with all with Environmental Laws and such
Loan Party will not, and will cause its Subsidiaries not to, place or permit to
be placed any Hazardous Materials on any Real Property except as permitted by
applicable law or appropriate Governmental Authorities,

 

(c)           Each Loan Party will, and will cause each of its Subsidiaries to,
establish and maintain a system to assure and monitor continued compliance with
all applicable Environmental Laws which system shall include periodic review of
such compliance,

 

(d)           Each Loan Party will, and will cause each of its Subsidiaries to,
(i) employ in connection with the use of any Real Property appropriate
technology necessary to maintain material compliance with any applicable
Environmental Laws and (ii) dispose of any and all Hazardous Materials generated
at the Real Property only at facilities and with carriers that maintain valid
permits under RCRA and any other applicable Environmental Laws. The Loan Parties
shall, and shall cause their respective Subsidiaries to, use best efforts to
obtain certificates of disposal, such as hazardous waste manifest receipts, from
all treatment, transport, storage or disposal facilities or operators employed
by such Loan Parties or their respective Subsidiaries in connection with the
transport or disposal of any Hazardous Materials generated at any Real Property,

 

-91-

 

 



(e)           Each Loan Party will, and will cause each of its Subsidiaries to,
promptly notify Agent of any Release of which any Loan Party has knowledge of a
Hazardous Material in any reportable quantity from or onto any Real Property
owned or operated by any Loan Party or its Subsidiaries and take any Remedial
Actions required to abate said release or otherwise to come into compliance, in
all material respects, with applicable Environmental Law,

 

(f)            Each Loan Party will, and will cause each of its Subsidiaries to,
promptly, but in any event within five Business Days of its receipt thereof,
provide Agent with written notice of any of the following: (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of a Loan Party or its Subsidiaries, (ii) commencement of any Environmental
Action or written notice that an Environmental Action will be filed against a
Loan Party or its Subsidiaries, and (iii) written notice of a violation,
citation, or other administrative order from a Governmental Authority,

 

(g)           Each Loan Party will, and will cause each of its Subsidiaries to,
promptly forward to Agent copies of any request for information, notification of
potential liability, demand letter relating to potential responsibility with
respect to the investigation or cleanup of Hazardous Materials at any other site
owned, operated or used by the Loan Parties and/or their respective Subsidiaries
to dispose of Hazardous Materials and shall continue to forward copies of
correspondence between the applicable Loan Party or Subsidiary, and the
Governmental Authority regarding such claims to Agent until the claim is
settled. The Loan Parties shall promptly forward to Agent copies of all
documents and reports concerning any Release or threat of Release of a
reportable quantity of any Hazardous Substances at the Real Property (any such
event being hereinafter referred to as a “Hazardous Discharge”) that the Loan
Parties and/or their respective Subsidiaries are required to file under any
Environmental Laws. Such information is to be provided solely to allow Agent to
protect Agent's security interest in and Lien on the Real Property and the
Collateral.

 

(h)           Each Loan Party will, and will cause each of its Subsidiaries to,
respond promptly to any Hazardous Discharge or Environmental Action and take all
necessary Remedial Actions in order to safeguard the health of any Person and to
avoid subjecting the Collateral or Real Property to any Environmental Lien. If
the Loan Parties shall fail to, or fail to cause their respective Subsidiaries
to, respond promptly to any Hazardous Discharge or Environmental Action or the
Loan Parties shall fail to, or fail to cause their respective Subsidiaries to,
comply with any of the requirements of any Environmental Laws, Agent on behalf
of Lenders may, but without the obligation to do so, for the sole purpose of
protecting Agent's interest in the Collateral: (A) give such notices or (B)
enter onto the Real Property (or authorize third parties to enter onto the Real
Property) and take such actions as Agent (or such third parties as directed by
Agent) deem reasonably necessary or advisable, to clean up, remove, mitigate or
otherwise deal with any such Hazardous Discharge or Environmental Action. All
reasonable costs and expenses incurred by Agent and Lenders (or such third
parties) in the exercise of any such rights, including any sums paid in
connection with any judicial or administrative investigation or proceedings,
fines and penalties, together with interest thereon from the date expended at
the Default Rate for Base Rate Loans constituting Revolving Loans shall be paid
upon demand by the Loan Parties, and until paid shall be added to and become a
part of the Obligations secured by the Liens created by the terms of this
Agreement or any other agreement between Agent, any Lender and the Loan Parties.

 

(i)            Promptly upon the written request of Agent subsequent to a
Hazardous Discharge, the Loan Parties shall provide Agent, at the Loan Parties’
sole expense, with an environmental site assessment or environmental audit
report prepared by an environmental engineering firm acceptable in the
reasonable opinion of Agent, to assess with a reasonable degree of certainty the
existence of a Hazardous Discharge and the potential costs in connection with
abatement, cleanup and removal of any Hazardous Materials found on, under, at or
within the Real Property. Any report or investigation of such Hazardous
Discharge proposed and acceptable to an appropriate Governmental Authority that
is charged to oversee the clean-up of such Hazardous Discharge shall be
acceptable to Agent. If such estimates, individually or in the aggregate, exceed
$100,000, Agent shall have the right to require Loan Parties to post a bond,
letter of credit or other security reasonably satisfactory to Agent to secure
payment of these costs and expenses.

 

-92-

 

 



(j)            The Loan Parties shall defend and indemnify each Indemnified
Person harmless from and against all loss, liability, damage and expense,
claims, costs, fines and penalties, including attorney's fees, suffered or
incurred by Agent or Lenders under or on account of any Environmental Laws,
including the assertion of any Lien thereunder, with respect to any Hazardous
Discharge, the presence of any Hazardous Materials affecting the Real Property,
whether or not the same originates or emerges from the Real Property or any
contiguous real estate, including any loss of value of the Real Property as a
result of the foregoing except to the extent such loss, liability, damage and
expense is attributable to any Hazardous Discharge resulting from actions on the
part of Agent or any Lender. The Loan Parties’ obligations under this Section
5.9(j) shall arise upon the discovery of the presence of any Hazardous Materials
at the Real Property, whether or not any federal, state, or local environmental
agency has taken or threatened any action in connection with the presence of any
Hazardous Materials. The Loan Parties’ obligation and the indemnifications
hereunder shall survive the termination of this Agreement. For the avoidance of
doubt, this clause (j) shall be supplemental to the provisions of Section 10.3.

 

(k)           For purposes of Section 4.11 and 5.9, all references to Real
Property shall be deemed to include all of Loan Parties’ and their respective
Subsidiaries’ right, title and interest in and to its owned and leased premises.

 

5.10         Disclosure Updates. Each Loan Party will, promptly and in no event
later than five Business Days after obtaining knowledge thereof, notify Agent if
any written information, exhibit, or report furnished to Agent or the Lenders
contained, at the time it was furnished, any untrue statement of a material fact
or omitted to state any material fact necessary to make the statements contained
therein not misleading in light of the circumstances in which made. The
foregoing to the contrary notwithstanding, any notification pursuant to the
foregoing provision will not cure or remedy the effect of the prior untrue
statement of a material fact or omission of any material fact nor shall any such
notification have the effect of amending or modifying this Agreement or any of
the Schedules hereto.

 

5.11         Formation of Subsidiaries. Each Loan Party will, at the time that
any Loan Party forms any direct or indirect Subsidiary, acquires any direct or
indirect Subsidiary after the Closing Date, within ten days of such event (or
such later date as permitted by Agent in its sole discretion) (a) cause such new
Subsidiary (i) if such Subsidiary is a Domestic Subsidiary and Administrative
Borrower requests, subject to the consent of Agent, that such Domestic
Subsidiary be joined as a Borrower hereunder, to provide to Agent a Joinder to
this Agreement, and (ii) to provide to Agent a joinder to the Guaranty and
Security Agreement, in each case, together with such other security agreements
(including Mortgages with respect to any Real Property owned in fee of such new
Subsidiary with a fair market value of greater than $1,000,000), as well as
appropriate financing statements (and with respect to all property subject to a
Mortgage, fixture filings), all in form and substance reasonably satisfactory to
Agent (including being sufficient to grant Agent a first priority Lien (subject
to Permitted Liens) in and to the assets, subject to the Intercreditor
Agreement, of such newly formed or acquired Subsidiary); (b) provide, or cause
the applicable Loan Party to provide, to Agent a pledge agreement (or an
addendum to the Guaranty and Security Agreement) and appropriate certificates
and powers or financing statements, pledging all of the direct or beneficial
ownership interest in such new Subsidiary in form and substance reasonably
satisfactory to Agent; provided, that only 65% of the total outstanding voting
Equity Interests of any first tier Subsidiary of a Loan Party that is a CFC (and
none of the Equity Interests of any Subsidiary of such CFC) shall be required to
be pledged if pledging a greater amount would result in material adverse tax
consequences or the costs to the Loan Parties of providing such pledge are
unreasonably excessive (as determined by Agent in consultation with Borrowers)
in relation to the benefits to Agent and the Lenders of the security afforded
thereby (which pledge, if reasonably requested by Agent, shall be governed by
the laws of the jurisdiction of such Subsidiary), and (c) provide to Agent all
other documentation, including the Governing Documents of such Subsidiary and
one or more opinions of counsel reasonably satisfactory to Agent, which, in its
opinion, is appropriate with respect to the execution and delivery of the
applicable documentation referred to above (including policies of title
insurance, flood certification documentation or other documentation with respect
to all Real Property owned in fee and subject to a mortgage). Any document,
agreement, or instrument executed or issued pursuant to this Section 5.11 shall
constitute a Loan Document.

 

-93-

 

 



5.12         Further Assurances. Each Loan Party will, and will cause each of
the other Loan Parties to, at any time upon the reasonable request of Agent,
execute or deliver to Agent any and all financing statements, fixture filings,
security agreements, pledges, assignments, mortgages, deeds of trust, customary
opinions of counsel, and all other documents (the “Additional Documents”) that
Agent may reasonably request in form and substance reasonably satisfactory to
Agent, to create, perfect, and continue perfected or to better perfect Agent’s
Liens in all of the assets of each of the Loan Parties (whether now owned or
hereafter arising or acquired, tangible or intangible, real or personal) (other
than any assets expressly excluded from the Collateral (as defined in the
Guaranty and Security Agreement) pursuant to Section 3 of the Guaranty and
Security Agreement), to create and perfect Liens in favor of Agent in any Real
Property acquired by any other Loan Party with a fair market value in excess of
$1,000,000, and in order to fully consummate all of the transactions
contemplated hereby and under the other Loan Documents; provided, that the
foregoing shall not apply to any Subsidiary of a Loan Party that is a CFC if
providing such documents would result in material adverse tax consequences or
the costs to the Loan Parties of providing such documents are unreasonably
excessive (as determined by Agent in consultation with Borrowers) in relation to
the benefits to Agent and the Lenders of the security afforded thereby. To the
maximum extent permitted by applicable law, if any Borrower or any other Loan
Party refuses or fails to execute or deliver any reasonably requested Additional
Documents within a reasonable period of time not to exceed 15 Business Days
following the request to do so, each Borrower and each other Loan Party hereby
authorizes Agent to execute any such Additional Documents in the applicable Loan
Party’s name and authorizes Agent to file such executed Additional Documents in
any appropriate filing office. In furtherance of, and not in limitation of, the
foregoing, each Loan Party shall take such actions as Agent may reasonably
request from time to time to ensure that the Obligations are guaranteed by the
Guarantors and are secured by substantially all of the assets of the Loan
Parties, including all of the outstanding capital Equity Interests of Parent’s
Subsidiaries (in each case, other than with respect to any assets expressly
excluded from the Collateral (as defined in the Guaranty and Security Agreement)
pursuant to Section 3 of the Guaranty and Security Agreement). Notwithstanding
anything to the contrary contained herein (including Section 5.11 hereof and
this Section 5.12) or in any other Loan Document, (x) Agent shall not accept
delivery of any Mortgage from any Loan Party unless each of the Lenders has
received 45 days prior written notice thereof and Agent has received
confirmation from each Lender that such Lender has completed its flood insurance
diligence, has received copies of all flood insurance documentation and has
confirmed that flood insurance compliance has been completed as required by the
Flood Laws or as otherwise satisfactory to such Lender and (y) Agent shall not
accept delivery of any joinder to any Loan Document with respect to any
Subsidiary of any Loan Party that is not a Loan Party, if such Subsidiary that
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
unless such Subsidiary has delivered a Beneficial Ownership Certification in
relation to such Subsidiary and Agent has completed its Patriot Act searches,
OFAC/PEP searches and customary individual background checks for such
Subsidiary, the results of which shall be satisfactory to Agent.

 

5.13         Lender Meetings. Parent will, within 90 days after the close of
each fiscal year of Parent, at the request of Agent or of the Required Lenders
and upon reasonable prior notice, hold a meeting (at a mutually agreeable
location and time or, at the option of Agent, by conference call) with all
Lenders who choose to attend such meeting at which meeting shall be reviewed the
financial results of the previous fiscal year and the financial condition of the
Loan Parties and their Subsidiaries and the projections presented for the
current fiscal year of Parent. In addition, on a weekly basis from and after the
Sale/Refinancing Process Start Date (as defined in the Term Loan Agreement), the
Loan Parties, their advisors, the CRO and the Investment Banker (as defined in
the Term Loan Agreement) shall participate in telephonic update calls with the
Agent, the Lenders and their advisors concerning the Sale/Refinancing Process
(as defined in the Term Loan Agreement) and including disclosure of materials
relating thereto reasonably requested by the Agent and/or Lenders.

 

-94-

 

 



5.14         Location of Inventory; Chief Executive Office. Each Loan Party
will, and will cause each of its Subsidiaries to, keep (a) their Inventory only
at the locations identified on Schedule 4.24 to this Agreement (provided that
Borrowers may amend Schedule 4.24 to this Agreement so long as such amendment
occurs by written notice to Agent not less than ten days prior to the date on
which such Inventory is moved to such new location and such new location is
within the United States), and (b) their respective chief executive offices only
at the locations identified on Schedule 7 to the Guaranty and Security
Agreement. Each Loan Party will, and will cause each of its Subsidiaries to, use
their commercially reasonable efforts to obtain Collateral Access Agreements for
each of the locations identified on Schedule 7 to the Guaranty and Security
Agreement and Schedule 4.24 to this Agreement.

 

5.15         OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws.
Each Loan Party will, and will cause each of its Subsidiaries to comply with all
Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws. Each of the Loan
Parties and its Subsidiaries shall implement and maintain in effect policies and
procedures designed to ensure compliance by the Loan Parties and their
Subsidiaries and their respective directors, officers, employees, agents and
Affiliates with all Sanctions, Anti-Corruption Laws and Anti-Money Laundering
Laws.

 

5.16         Material Contracts. Contemporaneously with the delivery of each
Compliance Certificate pursuant to Section 5.1, Borrowers will provide Agent
with copies of (a) each Material Contract entered into since the delivery of the
previous Compliance Certificate, and (b) each material amendment or modification
of any Material Contract entered into since the delivery of the previous
Compliance Certificate.

 

5.17         Compliance with ERISA and the IRC. In addition to and without
limiting the generality of Section 5.8, (a) comply in all material respects with
applicable provisions of ERISA and the IRC with respect to all Employee Benefit
Plans, (b) without the prior written consent of Agent and the Required Lenders,
not take any action or fail to take action the result of which could result in a
Loan Party or ERISA Affiliate incurring a material liability to the PBGC or to a
Multiemployer Plan (other than to pay contributions or premiums payable in the
ordinary course), (c) allow any facts or circumstances to exist with respect to
one or more Employee Benefit Plans that, in the aggregate, reasonably could be
expected to result in a Material Adverse Effect, (d) not participate in any
prohibited transaction that could result in other than a de minimis civil
penalty excise tax, fiduciary liability or correction obligation under ERISA or
the IRC, (e) operate each Employee Benefit Plan in such a manner that will not
incur any material tax liability under the IRC (including Section 4980B of the
IRC), and (e) furnish to Agent upon Agent’s written request such additional
information about any Employee Benefit Plan for which any Loan Party or ERISA
Affiliate could reasonably expect to incur any material liability. With respect
to each Pension Plan (other than a Multiemployer Plan) except as could not
reasonably be expected to result in liability to the Loan Parties, the Loan
Parties and the ERISA Affiliates shall (i) satisfy in full and in a timely
manner, without incurring any late payment or underpayment charge or penalty and
without giving rise to any Lien, all of the contribution and funding
requirements of the IRC and of ERISA, and (ii) pay, or cause to be paid, to the
PBGC in a timely manner, without incurring any late payment or underpayment
charge or penalty, all premiums required pursuant to ERISA.

 

-95-

 



 

5.18         Bank Products. The Loan Parties shall establish their primary
depository and treasury management relationships with Wells Fargo or one or more
of its Affiliates on or before the ninetieth (90th) day after the Closing Date
(or such later date as the Agent may agree to in its sole discretion). Following
the date on which such depository and treasury management relationships are
established pursuant to the immediately preceding sentence, the Loan Parties
shall (a) maintain such depository and treasury management relationships at all
times during the term of the Agreement and (b) deposit or cause to be deposited
promptly all of their Collections in a Controlled Account (as defined in the
Guaranty and Security Agreement) at one of the Controlled Account Banks (as
defined in the Guaranty and Security Agreement) as required pursuant to the
terms of the Guaranty and Security Agreement.

 

5.19         Credit Enhancement. If Term Loan Agent or any Term Loan Lender (or
any trustee or agent acting for or behalf of such holder, lender, secured party
or equivalent Person) receives any additional guaranty, any additional assets as
collateral that do not already constitute Collateral, letter of credit, or any
other credit enhancement after the Closing Date, the Loan Parties shall cause
the same to be granted to the Lenders, subject to the terms of the Intercreditor
Agreement.

 

5.20         Chief Restructuring Officer. At all times from and after the two
(2) week anniversary of the Closing Date (subject to the third sentence of this
Section 5.20), a representative of Grant Thornton LLP (or another firm
acceptable to the Agent) shall serve as Chief Restructuring Officer of the Loan
Parties (the “CRO”). Parent and each Borrower hereby acknowledges and agrees
that (x) the CRO is authorized to cooperate fully with the Lenders and their
advisors in connection with their ongoing examination of the Loan Parties’
financial affairs, finances, financial condition, business and operations, and
(y) neither Parent nor any Borrower, nor any Subsidiary thereof, will terminate
the CRO’s engagement or materially modify or reduce the CRO’s role or
responsibilities without the prior written consent of the Agent. In the event
that, following the retention of a CRO, the Borrowers’ LTM Adjusted EBITDA (as
defined in the Term Loan Agreement) exceeds the greater of (x) 105% of the
minimum LTM Adjusted EBITDA (as defined in the Term Loan Agreement) and (y)
$9.55 million for two consecutive quarterly reporting periods, the Borrowers
may, in their discretion and upon notice to the Lenders, terminate the CRO if
the Borrowers reasonably determine that the services of the CRO are no longer
needed; provided, that no Default or Event of Default shall have occurred or be
continuing.

 

5.21         Term Loan Milestones and Cooperation.

 

(a)                Parent and the Borrowers shall provide written notice to
Agent of a Trigger Event (as defined in the Term Loan Agreement) and of any
waiver, modification or extension of any milestone set forth in Section 6.16 of
the Term Loan Agreement as promptly as possible (but in any event within two (2)
Business Days) after any such Trigger Event or any such waiver, modification or
extension.

 

(b)                Parent and the Borrowers shall deliver copies of any and all
deliverables and notices (including, without limitation, Buyer List (as defined
in the Term Loan Agreement), draft and final versions of the CIM (as defined in
the Term Loan Agreement), purchase agreements, proposal letters, term sheets,
and/or commitment letters) delivered to, and or received from, the Term Loan
Agent or any Term Loan Lender as promptly as possible (but in any event within
two (2) Business Days) of delivery to the Term Loan Agent and/or any Term Loan
Lender in accordance with the terms of Section 6.16 of the Term Loan Agreement,
which, in each case shall be in form and substance satisfactory to the Agent.

 



 -96- 

 

 

5.22         Bi-Weekly Reporting; Monthly Lender Calls.

 

(a)                On a bi-weekly basis thereafter (by 5:00 p.m. New York City
time no later than the third (3rd) Business Day of each second week), or on such
other schedule as may be agreed to by the Term Loan Agent with respect to the
Term Loan Documents from time to time, furnish Agent and Lenders with a 13-week
rolling cash flow forecast, which shall (i) show receipts and disbursements of
the Loan Parties projected through such period and (ii) commencing with the
second such forecast and for each such forecast thereafter, contain a comparison
of the Loan Parties’ actual receipts and disbursements for the immediately
preceding two-week period or other applicable period to the projected receipts
and disbursements for such period as set forth in the cash flow forecast for
such period (each such report, a “13-Week Cash Flow Forecast”). The Borrowers
represent, warrant and covenant that each cash flow forecast shall be, and when
delivered has been, prepared in good faith based upon assumptions believed by
the Borrowers to be reasonable in light of current market conditions, it being
acknowledged and agreed by Agent and the Lenders that projections as to future
events are inherently uncertain and are not a guarantee of financial performance
and that actual results may differ from projected results.

 

(b)                Concurrently with the delivery of any 13-Week Cash Flow
Forecast under the preceding clause (a), furnish Agent and Lenders with a
bi-weekly (or other applicable period) sales and inventory report, which shall
(i) show, with respect to the Loan Parties on a consolidated basis for the
immediately preceding two-week or other applicable period, (x) sales by gas,
including volumes and average pricing, and (y) inventory by gas, including cost
and pounds on hand, and (ii) otherwise be in form and substance, and with such
detail, as is reasonably acceptable to the Required Lenders (each such report, a
“Sales/Inventory Report”; together with the 13-Week Cash Flow Forecast, the
“Bi-Weekly Reporting Package”).

 

(c)                All deliverables required pursuant to clauses (a) and (b)
above (i) shall be, unless otherwise required under Section 5.2, made only at
such times and in such terms as required by the Term Loan Lenders in accordance
with the Term Loan Documents from time to time, and (ii) shall not be deemed to
supersede or amend the requirements set forth in Section 5.2 hereof in any
respect.

 

(d)                Not later than the third (3rd) Business Day of each month,
the Loan Parties shall cause their senior management to make themselves
available during normal business hours for a telephonic meeting with the Lenders
and their advisors to discuss any information regarding the Loan Parties’
business results and operations reasonably requested by the Lenders. In
addition, on a weekly basis from and after the Sale/Refinancing Process Start
Date (as defined in the Term Loan Agreement), the Loan Parties, their advisors,
the CRO and the Investment Banker (as defined in the Term Loan Agreement) shall
participate in telephonic update calls with the Lenders and their advisors
concerning the Sale/Refinancing Process (as defined in the Term Loan Agreement)
and including disclosure of materials relating thereto reasonably requested by
the Lenders.

 

6.             NEGATIVE COVENANTS.

 

Each of Parent and each Borrower covenants and agrees that, until the
termination of all of the Commitments and the payment in full of the
Obligations:

 

6.1          Indebtedness. Each Loan Party will not, and will not permit any of
its Subsidiaries to, create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.

 

6.2           Liens. Each Loan Party will not, and will not permit any of its
Subsidiaries to, create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens.

 



 -97- 

 

 

6.3           Restrictions on Fundamental Changes. Each Loan Party will not, and
will not permit any of its Subsidiaries to,

 

(a)                Other than in order to consummate a Permitted Acquisition,
enter into any merger, consolidation, reorganization, or recapitalization, or
reclassify its Equity Interests, except for (i) any merger between Loan Parties;
provided, that a Borrower must be the surviving entity of any such merger to
which it is a party and no merger may occur between Parent and any Borrower,
(ii) any merger between a Loan Party and a Subsidiary of such Loan Party that is
not a Loan Party so long as such Loan Party is the surviving entity of any such
merger, and (iii) any merger between Subsidiaries of any Loan Party that are not
Loan Parties,

 

(b)                liquidate, wind up, or dissolve itself (or suffer any
liquidation or dissolution), except for (i) the liquidation or dissolution of
non-operating Subsidiaries of any Loan Party with nominal assets and nominal
liabilities, (ii) the liquidation or dissolution of a Loan Party (other than
Parent or any Borrower) or any of its wholly-owned Subsidiaries (other than any
Borrower) so long as all of the assets (including any interest in any Equity
Interests) of such liquidating or dissolving Loan Party or Subsidiary are
transferred to a Loan Party that is not liquidating or dissolving, or (iii) the
liquidation or dissolution of a Subsidiary of any Loan Party that is not a Loan
Party (other than any such Subsidiary the Equity Interests of which (or any
portion thereof) is subject to a Lien in favor of Agent) so long as all of the
assets of such liquidating or dissolving Subsidiary are transferred to a
Subsidiary of a Loan Party that is not liquidating or dissolving,

 

(c)                suspend or cease operating a substantial portion of its or
their business, except as permitted pursuant to clauses (a) or (b) above or in
connection with a transaction permitted under Section 6.4, or

 

(d)                change its classification/status for U.S. federal income tax
purposes.

 

6.4           Disposal of Assets. Other than Permitted Dispositions or
transactions expressly permitted by Sections 6.3 or 6.9, each Loan Party will
not, and will not permit any of its Subsidiaries to, convey, sell, lease,
license, assign, transfer, or otherwise dispose of any of its or their assets
(including by an allocation of assets among newly divided limited liability
companies pursuant to a “plan of division”).

 

6.5           Nature of Business. Each Loan Party will not, and will not permit
any of its Subsidiaries to, make any material change in the nature of its or
their business as described in Parent’s existing Exchange Act filings or acquire
any properties or assets that are not reasonably related to the conduct of such
business activities; provided, that the foregoing shall not prevent any Loan
Party and its Subsidiaries from engaging in any business that is reasonably
related or ancillary to its or their business or interfere with its existing
business.

 

6.6           Prepayments, Payments of Certain Indebtedness and Amendments. Each
Loan Party will not, and will not permit any of its Subsidiaries to,

 

(a)           Except in connection with Refinancing Indebtedness permitted by
Section 6.1,

 

(i)            optionally prepay, redeem, defease, purchase, or otherwise
acquire any Indebtedness of any Loan Party or its Subsidiaries, other than (A)
the Obligations in accordance with this Agreement, (B) Hedge Obligations, (C)
Permitted Intercompany Advances, or (D) the Term Loan Obligations in accordance
with the Term Loan Agreement to the extent permitted by Section 6.6(a)(iii), or

 

(ii)            make any payment on account of Indebtedness that has been
contractually subordinated in right of payment to the Obligations if such
payment is not permitted at such time under the subordination terms and
conditions, or

 



 -98- 

 

 

(iii)           make any payments (whether voluntary, scheduled or mandatory, or
a prepayment, redemption, defeasance, purchase or acquisition) with respect to
the Term Loan Obligations, except for:

 

(A)              any regularly scheduled payments or mandatory prepayments
(including, without limitation, any mandatory payments on account of “Excess
Cash Flow” (as defined in the Term Loan Agreement as in effect on the Closing
Date)) so long as (1) expressly permitted under the Intercreditor Agreement, (2)
no Default or Event of Default shall have occurred and be continuing or would
exist therefrom, (3) Excess Availability at all times during the thirty (30)
consecutive days immediately preceding the date of such payment or prepayment,
calculated on a pro forma basis as if such payment or prepayment was made on the
first day of such period shall not be less than $12,000,000, and (4) on a pro
forma basis, Average Excess Availability for the ninety (90) consecutive day
period immediately after giving effect to the making of such payment or
prepayment shall not be less than $12,000,000, and

 

(B)              any other payments, prepayments, redemptions, defeasances,
purchase or acquisitions so long as (1) expressly permitted under the
Intercreditor Agreement, (2) no Default or Event of Default shall have occurred
and be continuing or would exist therefrom, (3) Excess Availability at all times
during the thirty (30) consecutive days immediately preceding the date of such
payment, prepayment, redemption, defeasance, purchase or acquisition, calculated
on a pro forma basis as if such payment, prepayment, redemption, defeasance,
purchase or acquisition was made on the first day of such period shall not be
less than $12,000,000, (4) on a pro forma basis, Average Excess Availability for
the ninety (90) consecutive day period immediately after giving effect to the
making of such payment, prepayment, redemption, defeasance, purchase or
acquisition shall not be less than $12,000,000, and (5) the Agent shall have, in
its sole discretion, consented in writing to such payment, prepayment,
redemption, defeasance, purchase or acquisition.

 

(b)           Directly or indirectly, amend, modify, or change any of the terms
or provisions of:

 

(i)            any agreement, instrument, document, indenture, or other writing
evidencing or concerning Permitted Indebtedness other than (A) the Obligations
in accordance with this Agreement, (B) Hedge Obligations, (C) Permitted
Intercompany Advances, and (D) Indebtedness permitted under clauses (c), (h),
(j) and (k) of the definition of Permitted Indebtedness,

 

(ii)           the Governing Documents of any Loan Party or any of its
Subsidiaries if the effect thereof, either individually or in the aggregate,
could reasonably be expected to be materially adverse to the interests of the
Lenders,

 

(iii)          any Material Contract except to the extent that such amendment,
modification, or change would not, individually or in the aggregate, reasonably
be expected to be materially adverse to the interests of the Lenders, or

 

(iv)          the Term Loan Documents other than to the extent expressly
permitted pursuant to the terms of the Intercreditor Agreement.

 



 -99- 

 

 

6.7           Restricted Payments. Each Loan Party will not, and will not permit
any of its Subsidiaries to, make any Restricted Payment; provided, that so long
as it is permitted by law,

 

(a)           so long as no Default or Event of Default shall have occurred and
be continuing or would result therefrom, the Borrowers and their Subsidiaries
may make distributions to Parent for the sole purpose of allowing Parent to, and
Parent shall use the proceeds thereof solely to make distributions to former
employees, officers, or directors of Parent (or any spouses, ex-spouses, or
estates of any of the foregoing) on account of redemptions of Equity Interests
of Parent held by such Persons; provided, that the aggregate amount of such
redemptions made by Parent during the term of this Agreement plus the amount of
Indebtedness outstanding under clause (l) of the definition of Permitted
Indebtedness, does not exceed $350,000 in the aggregate,

 

(b)          so long as no Default or Event of Default shall have occurred and
be continuing or would result therefrom, Parent may make distributions to former
employees, officers, or directors of Parent (or any spouses, ex-spouses, or
estates of any of the foregoing), solely in the form of forgiveness of
Indebtedness of such Persons owing to Parent on account of repurchases of the
Equity Interests of Parent held by such Persons; provided, that such
Indebtedness was incurred by such Persons solely to acquire Equity Interests of
Parent, or

 

(c)           Parent’s Subsidiaries may make distributions to Parent (i) in an
amount sufficient to pay franchise taxes and other fees required to maintain the
legal existence of the Loan Parties and their Subsidiaries to the extent
actually used by Parent to pay such taxes, costs and expenses, and (ii) in an
amount sufficient to pay out-of-pocket legal, accounting and filing costs and
other expenses in the nature of overhead in the ordinary course of business of
the Loan Parties and their Subsidiaries, in the case of clause (ii) in an
aggregate amount not to exceed $3,000,000 in any fiscal year.

 

6.8           Accounting Methods. Each Loan Party will not, and will not permit
any of its Subsidiaries to, modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP or harmonize
accounting methods among the Borrowers).

 

6.9           Investments. Each Loan Party will not, and will not permit any of
its Subsidiaries to, directly or indirectly, make or acquire any Investment or
incur any liabilities (including contingent obligations) for or in connection
with any Investment except for Permitted Investments.

 

6.10        Transactions with Affiliates. Each Loan Party will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into or permit
to exist any transaction with any Affiliate of any Loan Party or any of its
Subsidiaries except for:

 

(a)          transactions (other than the payment of management, consulting,
monitoring, or advisory fees) between such Loan Party or its Subsidiaries, on
the one hand, and any Affiliate of such Loan Party or its Subsidiaries, on the
other hand, so long as such transactions (i) are fully disclosed to Agent prior
to the consummation thereof, if they involve one or more payments by such Loan
Party or its Subsidiaries in excess of $100,000 for any single transaction or
series of related transactions, and (ii) are no less favorable, taken as a
whole, to such Loan Party or its Subsidiaries, as applicable, than would be
obtained in an arm’s length transaction with a non-Affiliate,

 

(b)          any indemnity provided for the benefit of directors (or comparable
managers) of a Loan Party or one of its Subsidiaries so long as it has been
approved by such Loan Party’s or such Subsidiary’s board of directors (or
comparable governing body) in accordance with applicable law,

 

(c)          the payment of reasonable compensation, severance, or employee
benefit arrangements to employees, officers, and outside directors of a Loan
Party or one of its Subsidiaries in the ordinary course of business and
consistent with industry practice so long as it has been approved by such Loan
Party’s or such Subsidiary’s board of directors (or comparable governing body)
in accordance with applicable law,

 



 -100- 

 

 

(d)           (i) transactions solely among the Loan Parties (other than
Parent), and (ii) transactions solely among Subsidiaries of Loan Parties that
are not Loan Parties,

 

(e)           transactions permitted by Section 6.3, Section 6.7, or Section
6.9, and

 

(f)           agreements for the non-exclusive licensing of intellectual
property, or distribution of products, in each case, among the Loan Parties and
their Subsidiaries for the purpose of the counterparty thereof operating its
business, and agreements for the assignment of intellectual property from any
Loan Party or any of its Subsidiaries to any Loan Party.

 

6.11         Use of Proceeds. Each Loan Party will not, and will not permit any
of its Subsidiaries to, use the proceeds of any Loan made hereunder for any
purpose other than (a) on the Closing Date, (i) to repay, in full, the
outstanding principal, accrued interest, and accrued fees and expenses owing
under or in connection with the Existing Credit Facility, (ii) to pay the fees,
costs, and expenses incurred in connection with this Agreement, the other Loan
Documents, the Term Loan Documents, and the transactions contemplated hereby and
thereby, in each case, as set forth in the Disbursement Letter, and (iii) to pay
a portion of the amounts required to be paid by the Borrowers to the Term Loan
Lender pursuant to the terms of the Term Loan Fourth Amendment as set forth in
the Disbursement Letter, and (b) thereafter, consistent with the terms and
conditions hereof, for their lawful and permitted purposes; provided that (x) no
part of the proceeds of the Loans will be used to purchase or carry any such
Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any such Margin Stock or for any purpose that violates the provisions
of Regulation T, U or X of the Board of Governors, (y) no part of the proceeds
of any Loan or Letter of Credit will be used, directly or indirectly, to make
any payments to a Sanctioned Entity or a Sanctioned Person, to fund any
investments, loans or contributions in, or otherwise make such proceeds
available to, a Sanctioned Entity or a Sanctioned Person, to fund any
operations, activities or business of a Sanctioned Entity or a Sanctioned
Person, or in any other manner that would result in a violation of Sanctions by
any Person, and (z) that no part of the proceeds of any Loan or Letter of Credit
will be used, directly or indirectly, in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Sanctions, Anti-Corruption Laws
or Anti-Money Laundering Laws.

 

6.12         Limitation on Issuance of Equity Interests. Except for the issuance
or sale of Qualified Equity Interests by Parent, each Loan Party will not, and
will not permit any of its Subsidiaries to, issue or sell any of its Equity
Interests.

 

6.13        Inventory with Bailees. Each Borrower will not, and will not permit
any of its Subsidiaries to, store its Inventory at any time with a bailee,
warehouseman, or similar party except as set forth on Schedule 4.24 (as such
Schedule may be amended in accordance with Section 5.14).

 

6.14         Parent as Holding Company. Parent will not incur any material
liabilities (other than liabilities arising under the Loan Documents and the
Term Loan Documents or with respect to ordinary course Exchange Act compliance
and corporate governance), own or acquire any material assets (other than the
Equity Interests of the other Loan Parties) or engage itself in any operations
or business, except in connection with its ownership of the other Loan Parties
and its rights and obligations under the Loan Documents.

 

6.15         Employee Benefits. Parent and each Borrower will not, and will not
permit any of its Subsidiaries to,

 

(a)           Terminate, or permit any ERISA Affiliate to terminate, any Pension
Plan in a manner, or take any other action with respect to any Pension Plan,
which could reasonably be expected to result in any liability of any Loan Party
or ERISA Affiliate to the PBGC.

 



 -101- 

 

 

(b)          Fail to make, or permit any ERISA Affiliate to fail to make, full
payment when due of all amounts which, under the provisions of any Benefit Plan,
agreement relating thereto or applicable law, any Loan Party or ERISA Affiliate
is required to pay if such failure could reasonably be expected to have a
Material Adverse Effect.

 

(c)           Permit to exist, or allow any ERISA Affiliate to permit to exist,
any accumulated funding deficiency within the meaning of section 302 of ERISA or
section 412 of the Code, whether or not waived, with respect to any Pension Plan
which exceeds $250,000 with respect to all Pension Plans in the aggregate.

 

(d)          Acquire, or permit any ERISA Affiliate to acquire, an interest in
any Person that causes such Person to become an ERISA Affiliate with respect to
a Loan Party or with respect to any ERISA Affiliate if such Person sponsors,
maintains, or contributes to, or at any time in the six-year period preceding
such acquisition has sponsored, maintained, or contributed to, (i) any Pension
Plan or (ii) any Multiemployer Plan.

 

(e)          Contribute to or assume an obligation to contribute to, or permit
any ERISA Affiliate to contribute to or assume an obligation to contribute to,
any Multiemployer Plan not set forth on Schedule 4.10.

 

(f)           Amend, or permit any ERISA Affiliate to amend, a Pension Plan
resulting in a material increase in current liability such that a Loan Party or
ERISA Affiliate is required to provide security to such Pension Plan under the
IRC.

 

6.16          Non-Loan Party Subsidiaries. Parent and each Borrower will not
permit any of their respective Subsidiaries that are not Loan Parties to own any
Intellectual Property (as defined in the Guaranty and Security Agreement) that
is material to the business of the Loan Parties.

 

6.17          Acquisition of Indebtedness. Neither Parent nor any Subsidiary of
Parent shall purchase, tender for or otherwise acquire, directly or indirectly,
any interest in the outstanding Term Loan Obligations. Parent and Borrowers
shall promptly cancel all Term Loan Obligations so acquired by such Loan Parties
or any of their Subsidiaries or Affiliates, and no Term Loan Obligations may be
issued in substitution or exchange for any such Term Loan Obligations.

 

6.18          Anti-Layering. Neither Parent nor any Subsidiary of Parent will
create or incur any Indebtedness which is subordinated or junior in right of
payment to any other Indebtedness of the Loan Parties, unless such Indebtedness
is also subordinated or junior in right of payment, in the same manner and to
the same extent, to the Obligations.

 

6.19          Immaterial Subsidiaries. No Loan Party may permit any Immaterial
Subsidiary to (a) own any assets (other than assets of a de minimis nature), (b)
have any liabilities (other than liabilities of a de minimis nature), or (c)
engage in any business activity.

 

7.             FINANCIAL COVENANTS.

 

Each of Parent and each Borrower covenants and agrees that, until the
termination of all of the Commitments and the payment in full of the
Obligations, Parent and Borrowers will:

 

(a)           Fixed Charge Coverage Ratio. Upon the occurrence and during the
continuance of a Covenant Testing Period, have a Fixed Charge Coverage Ratio,
when measured on a trailing twelve (12) fiscal month basis as of the end of: (A)
the last fiscal month immediately preceding the occurrence of such Covenant
Testing Period for which financial statements have most recently been delivered
pursuant to Section 5.1, and (B) each fiscal month for which financial
statements are delivered pursuant to Section 5.1 during such Covenant Testing
Period, in each case, of at least 1.0 to 1.0.

 



 -102- 

 

 

(b)          Minimum Liquidity. At all times on and after the Closing Date,
maintain Liquidity of no less than $5,000,000 (of which at least $3,000,000 must
be derived from Availability).

 

8.             EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

 

8.1           Payments. If Borrowers fail to pay when due and payable, or when
declared due and payable, (a) all or any portion of the Obligations consisting
of interest, fees, or charges due the Lender Group, reimbursement of Lender
Group Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including any portion thereof that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), and such failure continues for a period of three Business Days, (b)
all or any portion of the principal of the Loans, or (c) any amount payable to
Issuing Bank in reimbursement of any drawing under a Letter of Credit;

 

8.2           Covenants. If any Loan Party or any of its Subsidiaries:

 

(a)            fails to perform or observe any covenant or other agreement
contained in any of (i) Sections 3.6, 5.1, 5.2, 5.3 (solely if Parent or any
Borrower is not in good standing in its jurisdiction of organization), 5.6, 5.7
(solely if Parent or any Borrower refuses to allow Agent or its representatives
or agents to visit its respective properties, inspect its assets or books or
records, examine and make copies of its books and records, or discuss its
affairs, finances, and accounts with officers and employees of any Borrower),
5.10, 5.11, 5.13, 5.14, 5.15, 5.17, 5.18, 5.20, 5.21 or 5.22 of this Agreement,
(ii) Section 6 of this Agreement, (iii) Section 7 of this Agreement, or (iv)
Section 7 of the Guaranty and Security Agreement;

 

(b)           fails to perform or observe any covenant or other agreement
contained in any of Sections 5.3 (other than if Parent or any Borrower is not in
good standing in its jurisdiction of organization), 5.4, 5.5, 5.8, 5.12, 5.16,
or 5.19 of this Agreement and such failure continues for a period of ten days
after the earlier of (i) the date on which such failure shall first become known
to any officer of any Borrower, or (ii) the date on which written notice thereof
is given to Borrowers by Agent; or

 

(c)           fails to perform or observe any covenant or other agreement
contained in this Agreement, or in any of the other Loan Documents, in each
case, other than any such covenant or agreement that is the subject of another
provision of this Section 8 (in which event such other provision of this Section
8 shall govern), and such failure continues for a period of thirty days after
the earlier of (i) the date on which such failure shall first become known to
any officer of any Borrower, or (ii) the date on which written notice thereof is
given to Borrowers by Agent;

 

8.3           Judgments. If one or more judgments, orders, or awards for the
payment of money involving an aggregate amount of $500,000, or more (except to
the extent fully covered (other than to the extent of customary deductibles) by
insurance pursuant to which the insurer has not denied coverage) is entered or
filed against a Loan Party or any of its Subsidiaries, or with respect to any of
their respective assets, and either (a) there is a period of forty (40)
consecutive days at any time after the entry of any such judgment, order, or
award during which (i) the same is not discharged, satisfied, vacated, or bonded
pending appeal, or (ii) a stay of enforcement thereof is not in effect, or (b)
enforcement proceedings are commenced upon such judgment, order, or award;

 



 -103- 

 

 

8.4           Voluntary Bankruptcy. If an Insolvency Proceeding is commenced by
a Loan Party or any of its Subsidiaries;

 

8.5           Involuntary Bankruptcy. If an Insolvency Proceeding is commenced
against a Loan Party or any of its Subsidiaries and any of the following events
occur: (a) such Loan Party or such Subsidiary consents to the institution of
such Insolvency Proceeding against it, (b) the petition commencing the
Insolvency Proceeding is not timely controverted, (c) the petition commencing
the Insolvency Proceeding is not dismissed within sixty calendar days of the
date of the filing thereof, (d) an interim trustee is appointed to take
possession of all or any substantial portion of the properties or assets of, or
to operate all or any substantial portion of the business of, such Loan Party or
its Subsidiary, or (e) an order for relief shall have been issued or entered
therein;

 

8.6           Default Under Other Agreements. If there is (a) a default in one
or more agreements to which a Loan Party or any of its Subsidiaries is a party
with one or more third Persons relative to a Loan Party’s or any of its
Subsidiaries’ Indebtedness involving an aggregate amount of $500,000 or more,
and such default (i) occurs at the final maturity of the obligations thereunder,
or (ii) results in a right by such third Person, irrespective of whether
exercised, to accelerate the maturity of such Loan Party’s or its Subsidiary’s
obligations thereunder, (b) a default by a Loan Party or any of its Subsidiaries
of one or more Hedge Agreements to which a Loan Party or any of its Subsidiaries
is a party, (c) a “Default” or an “Event of Default” (or equivalent term) under
the Term Loan Documents (and as defined therein), or (d) an enforcement notice
delivered by the Term Loan Agent pursuant to the terms of the Intercreditor
Agreement;

 

8.7           Representations. If any warranty, representation, certificate,
statement, or Record made herein or in any other Loan Document or delivered in
writing to Agent or any Lender in connection with this Agreement or any other
Loan Document was untrue in any material respect (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) as of the
date of issuance or making or deemed making thereof;

 

8.8           Guaranty. If the obligation of any Guarantor under the guaranty
contained in the Guaranty and Security Agreement is limited or terminated by
operation of law or by such Guarantor (other than in accordance with the terms
of this Agreement) or if any Guarantor repudiates or revokes or purports to
repudiate or revoke any such guaranty;

 

8.9           Security Documents. If the Guaranty and Security Agreement or any
other Loan Document that purports to create a Lien, shall, for any reason, fail
or cease to create a valid and perfected and, (except to the extent of Permitted
Liens which are non-consensual Permitted Liens, permitted purchase money Liens
or the interests of lessors under Capital Leases) first priority (with respect
to Revolving Credit Priority Collateral) or second priority (with respect to
assets that do not constitute Revolving Credit Priority Collateral) Lien on the
Collateral covered thereby, except as a result of a disposition of the
applicable Collateral in a transaction permitted under this Agreement;

 

8.10         Loan Documents. The validity or enforceability of any Loan Document
shall at any time for any reason (other than solely as the result of an action
or failure to act on the part of Agent) be declared to be null and void, or a
proceeding shall be commenced by a Loan Party or its Subsidiaries, or by any
Governmental Authority having jurisdiction over a Loan Party or its
Subsidiaries, seeking to establish the invalidity or unenforceability thereof,
or a Loan Party or its Subsidiaries shall deny that such Loan Party or its
Subsidiaries has any liability or obligation purported to be created under any
Loan Document;

 

8.11         Change of Control. A Change of Control shall occur, whether
directly or indirectly;

 



 -104- 

 

 

8.12         ERISA. The occurrence of any of the following events: (a) any Loan
Party or ERISA Affiliate fails to make full payment when due of all amounts
which any Loan Party or ERISA Affiliate is required to pay as contributions,
installments, or otherwise to or with respect to a Pension Plan or Multiemployer
Plan, and such failure could reasonably be expected to result in liability in
excess of $500,000, (b) an accumulated funding deficiency or funding shortfall
in excess of $500,000 occurs or exists, whether or not waived, with respect to
any Pension Plan, individually or in the aggregate, (c) a Notification Event,
which could reasonably be expected to result in liability in excess of $500,000,
either individually or in the aggregate, or (d) any Loan Party or ERISA
Affiliate completely or partially withdraws from one or more Multiemployer Plans
and incurs Withdrawal Liability in excess of $500,000 in the aggregate, or fails
to make any Withdrawal Liability payment when due;

 

8.13         Invalidity of Intercreditor Agreement. Any material provision of
the Intercreditor Agreement shall for any reason be revoked or invalidated, or
otherwise cease to be in full force and effect, or any Person shall contest in
any manner the validity or enforceability thereof or deny that it has any
further liability or obligation thereunder, or the Obligations, for any reason
shall not have the priority contemplated by this Agreement or the Intercreditor
Agreement;

 

8.14         Material Contracts. Any Material Contract is cancelled, terminated,
amended, restated or otherwise modified in a manner which has a Material Adverse
Effect;

 

8.15         Conduct of Business. If a Loan Party or any of its Subsidiaries is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material of the business affairs of Parent and its
Subsidiaries, taken as a whole; or

 

8.16         Material Adverse Effect. Any change in Loan Parties’ results of
operations or condition (financial or otherwise) which in Agent’s Permitted
Discretion has a Material Adverse Effect.

 

9.             RIGHTS AND REMEDIES.

 

9.1           Rights and Remedies. Upon the occurrence and during the
continuation of an Event of Default, Agent may, and, at the instruction of the
Required Lenders, shall, in addition to any other rights or remedies provided
for hereunder or under any other Loan Document or by applicable law, do any one
or more of the following:

 

(a)          by written notice to the Administrative Borrower, (i) declare the
principal of, and any and all accrued and unpaid interest and fees in respect
of, the Loans and all other Obligations (other than the Bank Product
Obligations), whether evidenced by this Agreement or by any of the other Loan
Documents to be immediately due and payable, whereupon the same shall become and
be immediately due and payable and Borrowers shall be obligated to repay all of
such Obligations in full, without presentment, demand, protest, or further
notice or other requirements of any kind, all of which are hereby expressly
waived by each Borrower, and (ii) direct Borrowers to provide (and Borrowers
agree that upon receipt of such notice Borrowers will provide) Letter of Credit
Collateralization to Agent to be held as security for Borrowers’ reimbursement
obligations for drawings that may subsequently occur under issued and
outstanding Letters of Credit;

 

(b)          by written notice to Borrowers, declare the Commitments terminated,
whereupon the Commitments shall immediately be terminated together with (i) any
obligation of any Revolving Lender to make Revolving Loans, (ii) the obligation
of the Swing Lender to make Swing Loans, and (iii) the obligation of Issuing
Bank to issue Letters of Credit; and

 

(c)          exercise all other rights and remedies available to Agent or the
Lenders under the Loan Documents, under applicable law, or in equity.

 



 -105- 

 

 

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrowers or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of the
principal of, and any and all accrued and unpaid interest and fees in respect
of, the Loans and all other Obligations (other than the Bank Product
Obligations), whether evidenced by this Agreement or by any of the other Loan
Documents, shall automatically become and be immediately due and payable and
Borrowers shall automatically be obligated to repay all of such Obligations in
full (including Borrowers being obligated to provide (and Borrowers agree that
they will provide) (1) Letter of Credit Collateralization to Agent to be held as
security for Borrowers’ reimbursement obligations in respect of drawings that
may subsequently occur under issued and outstanding Letters of Credit and (2)
Bank Product Collateralization to be held as security for Borrowers’ or their
Subsidiaries’ obligations in respect of outstanding Bank Products), without
presentment, demand, protest, or notice or other requirements of any kind, all
of which are expressly waived by Parent and Borrowers.

 

9.2           Remedies Cumulative. The rights and remedies of the Lender Group
under this Agreement, the other Loan Documents, and all other agreements shall
be cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Default or Event of Default shall be
deemed a continuing waiver. No delay by the Lender Group shall constitute a
waiver, election, or acquiescence by it.

 

10.           WAIVERS; INDEMNIFICATION.

 

10.1         Demand; Protest; etc. Each of Parent and each Borrower waives
demand, protest, notice of protest, notice of default or dishonor, notice of
payment and nonpayment, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of documents, instruments, chattel paper, and guarantees
at any time held by the Lender Group on which Parent or any Borrower may in any
way be liable.

 

10.2         The Lender Group’s Liability for Collateral. Each of Parent and
each Borrower hereby agrees that: (a) so long as Agent complies with its
obligations, if any, under the Code, the Lender Group shall not in any way or
manner be liable or responsible for: (i) the safekeeping of the Collateral, (ii)
any loss or damage thereto occurring or arising in any manner or fashion from
any cause, (iii) any diminution in the value thereof, or (iv) any act or default
of any carrier, warehouseman, bailee, forwarding agency, or other Person, and
(b) all risk of loss, damage, or destruction of the Collateral shall be borne by
the Loan Parties.

 



 -106- 

 

 

10.3         Indemnification. Each Borrower shall pay, indemnify, defend, and
hold the Agent-Related Persons, the Lender-Related Persons, the Issuing Bank,
and each Participant (each, an “Indemnified Person”) harmless (to the fullest
extent permitted by law) from and against any and all claims, demands, suits,
actions, investigations, proceedings, liabilities, fines, costs, penalties, and
damages, and all reasonable fees and disbursements of attorneys, experts, or
consultants and all other costs and expenses actually incurred in connection
therewith or in connection with the enforcement of this indemnification (as and
when they are incurred and irrespective of whether suit is brought), at any time
asserted against, imposed upon, or incurred by any of them (a) in connection
with or as a result of or related to the execution and delivery (provided, that
Borrowers shall not be liable for costs and expenses (including attorneys’ fees)
of any Lender (other than Wells Fargo) incurred in advising, structuring,
drafting, reviewing, administering or syndicating the Loan Documents),
enforcement, performance, or administration (including any restructuring or
workout with respect hereto) of this Agreement, any of the other Loan Documents,
or the transactions contemplated hereby or thereby or the monitoring of Parent’s
and its Subsidiaries’ compliance with the terms of the Loan Documents (provided,
that the indemnification in this clause (a) shall not extend to (i) disputes
solely between or among the Lenders that do not involve any acts or omissions of
any Loan Party, or (ii) disputes solely between or among the Lenders and their
respective Affiliates that do not involve any acts or omissions of any Loan
Party; it being understood and agreed that the indemnification in this clause
(a) shall extend to Agent (but not the Lenders unless the dispute involves an
act or omission of a Loan Party) relative to disputes between or among Agent on
the one hand, and one or more Lenders, or one or more of their Affiliates, on
the other hand, or (iii) any claims for Taxes, which shall be governed by
Section 16, other than Taxes which relate to primarily non-Tax claims), (b) with
respect to any actual or prospective investigation, litigation, or proceeding
related to this Agreement, any other Loan Document, the making of any Loans or
issuance of any Letters of Credit hereunder, or the use of the proceeds of
the Loans or the Letters of Credit provided hereunder (irrespective of whether
any Indemnified Person is a party thereto), or any act, omission, event, or
circumstance in any manner related thereto, and (c) in connection with or
arising out of any presence or release of Hazardous Materials at, on, under, to
or from any assets or properties owned, leased or operated by any Loan Party or
any of its Subsidiaries or any Environmental Actions, Environmental Liabilities
or Remedial Actions related in any way to any such assets or properties of any
Loan Party or any of its Subsidiaries (each and all of the foregoing, the
“Indemnified Liabilities”). The foregoing to the contrary notwithstanding, no
Borrower shall have any obligation to any Indemnified Person under this Section
10.3 with respect to any Indemnified Liability that a court of competent
jurisdiction finally determines to have resulted from the gross negligence or
willful misconduct of such Indemnified Person or its officers, directors,
employees, attorneys, or agents. This provision shall survive the termination of
this Agreement and the repayment in full of the Obligations. If any Indemnified
Person makes any payment to any other Indemnified Person with respect to an
Indemnified Liability as to which Borrowers were required to indemnify the
Indemnified Person receiving such payment, the Indemnified Person making such
payment is entitled to be indemnified and reimbursed by Borrowers with respect
thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH
INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN
PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

 

11.           NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to any Loan Party or Agent, as the case may be, they shall be sent to
the respective address set forth below:

 

If to any Loan Party: c/o HUDSON TECHNOLOGIES COMPANY   One Blue Hill Plaza,
14th Floor   P.O. Box 1541   Pearl River, NY 10965   Attn: Brian F. Coleman,
President, COO   E-mail: bcoleman@hudsontech.com   Fax No. (845) 512-6070

 



 -107- 

 

 

with copies to: WIGGIN AND DANA LLP   Two Stamford Plaza   281 Tresser Boulevard
  Stamford, CT 06901   Attn:  Michael Grundei, Esq.   E-mail:
mgrundei@wiggin.com   Fax No.:  (203) 363-7676     If to Agent: WELLS FARGO
BANK, NATIONAL ASSOCIATION   100 Park Avenue, 14th Floor   New York, NY 10017  
Attn: Loan Portfolio Manager   Fax No.:  (855) 609-0580     with copies to:
MORGAN, LEWIS & BOCKIUS LLP   101 Park Avenue   New York, NY 10178  
Attn:  Marshall Stoddard, Jr., Esq.   E-mail: marshall.stoddard@morganlewis.com
  Fax No.:  (212) 309-6001

 

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or three Business
Days after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received, (b)
notices by facsimile shall be deemed to have been given when sent (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient) and (c) notices by electronic mail shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgment).

 

12.           CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

(a)          THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

(b)          THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED,
THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY
BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT
ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE
FOUND. EACH OF PARENT AND EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP
WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).

 



 -108- 

 

 

(c)          TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF PARENT
AND EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR
RESPECTIVE RIGHTS, IF ANY, TO A JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE
LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS (EACH A “CLAIM”). EACH OF PARENT AND EACH BORROWER AND EACH
MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

(d)           EACH OF PARENT AND EACH BORROWER HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS LOCATED IN THE COUNTY OF NEW YORK AND THE STATE OF NEW YORK, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT. EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(e)           NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST THE AGENT, THE
SWING LENDER, ANY OTHER LENDER, ISSUING BANK, OR ANY AFFILIATE, DIRECTOR,
OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF
THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR
LOSSES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF
LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING
IN CONNECTION THEREWITH, AND EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES
NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER
OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

 



 -109- 

 

 

13.           ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

 

13.1           Assignments and Participations.

 

(a)           (i) Subject to the conditions set forth in clause (a)(ii) below,
any Lender may assign and delegate all or any portion of its rights and duties
under the Loan Documents (including the Obligations owed to it and its
Commitments) to one or more assignees so long as such prospective assignee is an
Eligible Transferee (each, an “Assignee”), with the prior written consent (such
consent not be unreasonably withheld or delayed) of:

 

                (A)          Administrative Borrower; provided, that no consent
of Administrative Borrower shall be required (1) if a Default or Event of
Default has occurred and is continuing or (2) in connection with an assignment
to a Person that is a Lender or an Affiliate (other than natural persons) of a
Lender; provided further, that Administrative Borrower shall be deemed to have
consented to a proposed assignment unless it objects thereto by written notice
to Agent within five Business Days after having received notice thereof; and

 

                (B)          Agent, Swing Lender, and Issuing Bank.

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

                (A)          no assignment may be made to (i) a Competitor,
unless an Event of Default has occurred and is continuing under Section 8.1, 8.4
or 8.5, or (ii) a natural person,

 

                (B)           no assignment may be made to a Loan Party or an
Affiliate of a Loan Party,

 

                (C)           the amount of the Commitments and the other rights
and obligations of the assigning Lender hereunder and under the other Loan
Documents subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to Agent)
shall be in a minimum amount (unless waived by Agent) of $5,000,000 (except such
minimum amount shall not apply to (I) an assignment or delegation by any Lender
to any other Lender, an Affiliate of any Lender, or a Related Fund of such
Lender, or (II) a group of new Lenders, each of which is an Affiliate of each
other or a Related Fund of such new Lender to the extent that the aggregate
amount to be assigned to all such new Lenders is at least $5,000,000),

 

                (D)           each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement,

 

                (E)           the parties to each assignment shall execute and
deliver to Agent an Assignment and Acceptance; provided, that Borrowers and
Agent may continue to deal solely and directly with the assigning Lender in
connection with the interest so assigned to an Assignee until written notice of
such assignment, together with payment instructions, addresses, and related
information with respect to the Assignee, have been given to Borrowers and Agent
by such Lender and the Assignee,

 

                (F)           unless waived by Agent, the assigning Lender or
Assignee has paid to Agent, for Agent’s separate account, a processing fee in
the amount of $3,500, and

 

               (G)           the assignee, if it is not a Lender, shall deliver
to Agent an Administrative Questionnaire in a form approved by Agent (the
“Administrative Questionnaire”).

 

(b)                From and after the date that Agent receives the executed
Assignment and Acceptance and, if applicable, payment of the required processing
fee, (i) the Assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, shall be a “Lender” and shall have the rights and
obligations of a Lender under the Loan Documents, and (ii) the assigning Lender
shall, to the extent that rights and obligations hereunder and under the other
Loan Documents have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (except with respect to Section 10.3) and be
released from any future obligations under this Agreement (and in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement and the other Loan
Documents, such Lender shall cease to be a party hereto and thereto); provided,
that nothing contained herein shall release any assigning Lender from
obligations that survive the termination of this Agreement, including such
assigning Lender’s obligations under Section 15 and Section 17.9(a).

 



 -110- 

 

 

(c)                By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto, (ii) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Loan Party or the performance or observance by any Loan Party of any of its
obligations under this Agreement or any other Loan Document furnished pursuant
hereto, (iii) such Assignee confirms that it has received a copy of this
Agreement, together with such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance, (iv) such Assignee will, independently and without
reliance upon Agent, such assigning Lender or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement, (v) such Assignee appoints and authorizes Agent to take such
actions and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to Agent, by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto, and (vi) such Assignee
agrees that it will perform all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

 

(d)                Immediately upon Agent’s receipt of the required processing
fee, if applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom. The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.

 

(e)                Any Lender may at any time sell to one or more commercial
banks, financial institutions, or other Persons (a “Participant”) participating
interests in all or any portion of its Obligations, its Commitment, and the
other rights and interests of that Lender (the “Originating Lender”) hereunder
and under the other Loan Documents; provided, that (i) the Originating Lender
shall remain a “Lender” for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrowers,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender (other than a
waiver of default interest), or (E) decrease the amount or postpone the due
dates of scheduled principal repayments or prepayments or premiums payable to
such Participant through such Lender, (v) no participation shall be sold to a
natural person, (vi) no participation shall be sold to a Loan Party or an
Affiliate of a Loan Party, and (vii) all amounts payable by Borrowers hereunder
shall be determined as if such Lender had not sold such participation, except
that, if amounts outstanding under this Agreement are due and unpaid, or shall
have been declared or shall have become due and payable upon the occurrence of
an Event of Default, each Participant shall be deemed to have the right of set
off in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement. The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrowers, the Collateral, or otherwise in respect of the
Obligations. No Participant shall have the right to participate directly in the
making of decisions by the Lenders among themselves.

 



 -111- 

 

 

(f)                  In connection with any such assignment or participation or
proposed assignment or participation or any grant of a security interest in, or
pledge of, its rights under and interest in this Agreement, a Lender may,
subject to the provisions of Section 17.9, disclose all documents and
information which it now or hereafter may have relating to any Loan Party and
its Subsidiaries and their respective businesses.

 

(g)                Any other provision in this Agreement notwithstanding, any
Lender may at any time create a security interest in, or pledge, all or any
portion of its rights under and interest in this Agreement to secure obligations
of such Lender, including any pledge in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law; provided,
that no such pledge shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(h)                Agent (as a non-fiduciary agent on behalf of Borrowers) shall
maintain, or cause to be maintained, a register (the “Register”) on which it
enters the name and address of each Lender as the registered owner of the Loans
(and the principal amount thereof and stated interest thereon) held by such
Lender (each, a “Registered Loan”). Other than in connection with an assignment
by a Lender of all or any portion of its portion of the Revolving Commitments to
an Affiliate of such Lender or a Related Fund of such Lender (i) a Registered
Loan (and the registered note, if any, evidencing the same) may be assigned or
sold in whole or in part only by registration of such assignment or sale on the
Register (and each registered note shall expressly so provide) and (ii) any
assignment or sale of all or part of such Registered Loan (and the registered
note, if any, evidencing the same) may be effected only by registration of such
assignment or sale on the Register, together with the surrender of the
registered note, if any, evidencing the same duly endorsed by (or accompanied by
a written instrument of assignment or sale duly executed by) the holder of such
registered note, whereupon, at the request of the designated assignee(s) or
transferee(s), one or more new registered notes in the same aggregate principal
amount shall be issued to the designated assignee(s) or transferee(s). Prior to
the registration of assignment or sale of any Registered Loan (and the
registered note, if any evidencing the same), Borrowers shall treat the Person
in whose name such Registered Loan (and the registered note, if any, evidencing
the same) is registered as the owner thereof for the purpose of receiving all
payments thereon and for all other purposes, notwithstanding notice to the
contrary. In the case of any assignment by a Lender of all or any portion of its
Commitment to an Affiliate of such Lender or a Related Fund of such Lender, and
which assignment is not recorded in the Register, the assigning Lender, on
behalf of Borrowers, shall maintain a register comparable to the Register.

 



 -112- 

 

 

(i)                  In the event that a Lender sells participations in the
Registered Loan, such Lender, as a non-fiduciary agent on behalf of Borrowers,
shall maintain (or cause to be maintained) a register on which it enters the
name of all participants in the Registered Loans held by it (and the principal
amount (and stated interest thereon) of the portion of such Registered Loans
that is subject to such participations) (the “Participant Register”). A
Registered Loan (and the registered note, if any, evidencing the same) may be
participated in whole or in part only by registration of such participation on
the Participant Register (and each registered note shall expressly so provide).
Any participation of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by the registration of such
participation on the Participant Register. No Lender shall have any obligation
to disclose all or any portion of the Participant Register (including the
identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.

 

(j)                 Agent shall make a copy of the Register (and each Lender
shall make a copy of its Participant Register to the extent it has one)
available for review by Borrowers from time to time as Borrowers may reasonably
request.

 

13.2         Successors. This Agreement shall bind and inure to the benefit of
the respective successors and assigns of each of the parties; provided, that no
Borrower may assign this Agreement or any rights or duties hereunder without the
Lenders’ prior written consent and any prohibited assignment shall be absolutely
void ab initio. No consent to assignment by the Lenders shall release any
Borrower from its Obligations. A Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 13.1 and, except as expressly required pursuant to Section 13.1, no
consent or approval by any Borrower is required in connection with any such
assignment.

 

14.               AMENDMENTS; WAIVERS.

 

14.1           Amendments and Waivers.

 

(a)            No amendment, waiver or other modification of any provision of
this Agreement or any other Loan Document (other than the Fee Letter), and no
consent with respect to any departure by Parent or any Borrower therefrom, shall
be effective unless the same shall be in writing and signed by the Required
Lenders (or by Agent at the written request of the Required Lenders) and the
Loan Parties that are party thereto and then any such waiver or consent shall be
effective, but only in the specific instance and for the specific purpose for
which given; provided, that no such waiver, amendment, or consent shall, unless
in writing and signed by all of the Lenders directly affected thereby and all of
the Loan Parties that are party thereto, do any of the following:

 

(i)         increase the amount of or extend the expiration date of any
Commitment of any Lender or amend, modify, or eliminate Section 2.4(c),

 

(ii)        postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

 



 -113- 

 

 

(iii)        reduce the principal of, or the rate of interest on, any loan or
other extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (y) in connection with the
waiver of applicability of Section 2.6(c) (which waiver shall be effective with
the written consent of the Required Lenders), and (z) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
or the definition of Borrowing Base (or any of the defined terms that are used
in such definition) shall not constitute a reduction in the rate of interest or
a reduction of fees for purposes of this clause (iii)),

 

(iv)      amend, modify, or eliminate this Section or any provision of this
Agreement providing for consent or other action by all Lenders,

 

(v)        amend, modify, or eliminate Section 3.1 or 3.2,

 

(vi)       amend, modify, or eliminate Section 15.11,

 

(vii)     other than pursuant to the Intercreditor Agreement and as permitted by
Section 15.11, release or contractually subordinate Agent’s Lien in and to any
of the Collateral,

 

(viii)     amend, modify, or eliminate the definitions of “Required Lenders”,
Supermajority Lenders or “Pro Rata Share”,

 

(ix)       other than in connection with a merger, liquidation, dissolution or
sale of such Person expressly permitted by the terms hereof or the other Loan
Documents, release any Borrower or any Guarantor from any obligation for the
payment of money or consent to the assignment or transfer by any Borrower or any
Guarantor of any of its rights or duties under this Agreement or the other Loan
Documents,

 

(x)        amend, modify, or eliminate any of the provisions of Section
2.4(b)(i), (ii) or (iii) or Section 2.4(e) or (f),

 

(xi)       at any time that any Real Property is included in the Collateral,
add, increase, renew or extend any Loan, Letter of Credit or Commitment
hereunder until the completion of flood due diligence, documentation and
coverage as required by the Flood Laws or as otherwise satisfactory to all
Lenders, or

 

(xii)      amend, modify, or eliminate any of the provisions of Section 13.1
with respect to assignments to, or participations with, Persons who are Loan
Parties or Affiliates of a Loan Party;

 

(b)                No amendment, waiver, modification, or consent shall amend,
modify, waive, or eliminate,

 

(i)         the definition of, or any of the terms or provisions of, the Fee
Letter, without the written consent of Agent and Borrowers (and shall not
require the written consent of any of the Lenders),

 

(ii)        any provision of Section 15 pertaining to Agent, or any other rights
or duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrowers, and the Required Lenders;

 



 -114- 

 

 

(c)                No amendment, waiver, modification, elimination, or consent
shall amend, without written consent of Agent, Borrowers and the Supermajority
Lenders, modify, or eliminate the definition of Borrowing Base or any of the
defined terms (including the definitions of Eligible Accounts, Eligible
Inventory, Eligible In-Transit Inventory, and Eligible R-22 Inventory) that are
used in such definition to the extent that any such change results in more
credit being made available to Borrowers based upon the Borrowing Base, but not
otherwise, or the definition of Maximum Revolver Amount, or change Section
2.1(c);

 

(d)                No amendment, waiver, modification, elimination, or consent
shall amend, modify, or waive any provision of this Agreement or the other Loan
Documents pertaining to Issuing Bank, or any other rights or duties of Issuing
Bank under this Agreement or the other Loan Documents, without the written
consent of Issuing Bank, Agent, Borrowers, and the Required Lenders;

 

(e)                No amendment, waiver, modification, elimination, or consent
shall amend, modify, or waive any provision of this Agreement or the other Loan
Documents pertaining to Swing Lender, or any other rights or duties of Swing
Lender under this Agreement or the other Loan Documents, without the written
consent of Swing Lender, Agent, Borrowers, and the Required Lenders; and

 

(f)                 Anything in this Section 14.1 to the contrary
notwithstanding, (i) any amendment, modification, elimination, waiver, consent,
termination, or release of, or with respect to, any provision of this Agreement
or any other Loan Document that relates only to the relationship of the Lender
Group among themselves, and that does not affect the rights or obligations of
any Loan Party, shall not require consent by or the agreement of any Loan Party,
(ii) any amendment, waiver, modification, elimination, or consent of or with
respect to any provision of this Agreement or any other Loan Document may be
entered into without the consent of, or over the objection of, any Defaulting
Lender other than any of the matters governed by Section 14.1(a)(i) through
(iii) that affect such Lender, and (iii) any amendment contemplated by Section
2.12(d)(iii) of this Agreement in connection with a Benchmark Transition Event
or an Early Opt-in Election shall be effective as contemplated by such Section
2.12(d)(iii) hereof.

 

14.2         Replacement of Certain Lenders.

 

(a)                If (i) any action to be taken by the Lender Group or Agent
hereunder requires the consent, authorization, or agreement of all Lenders or
all Lenders affected thereby and if such action has received the consent,
authorization, or agreement of the Required Lenders but not of all Lenders or
all Lenders affected thereby, or (ii) any Lender makes a claim for compensation
under Section 16, then Borrowers or Agent, upon at least five Business Days
prior irrevocable notice, may permanently replace any Lender that failed to give
its consent, authorization, or agreement (a “Non-Consenting Lender”) or any
Lender that made a claim for compensation (a “Tax Lender”) with one or more
Replacement Lenders, and the Non-Consenting Lender or Tax Lender, as applicable,
shall have no right to refuse to be replaced hereunder. Such notice to replace
the Non-Consenting Lender or Tax Lender, as applicable, shall specify an
effective date for such replacement, which date shall not be later than 15
Business Days after the date such notice is given.

 

(b)                Prior to the effective date of such replacement, the
Non-Consenting Lender or Tax Lender, as applicable, and each Replacement Lender
shall execute and deliver an Assignment and Acceptance, subject only to the
Non-Consenting Lender or Tax Lender, as applicable, being repaid in full its
share of the outstanding Obligations (without any premium or penalty of any kind
whatsoever, but including (i) all interest, fees and other amounts that may be
due in payable in respect thereof, (ii) an assumption of its Pro Rata Share of
participations in the Letters of Credit, and (iii) Funding Losses). If the
Non-Consenting Lender or Tax Lender, as applicable, shall refuse or fail to
execute and deliver any such Assignment and Acceptance prior to the effective
date of such replacement, Agent may, but shall not be required to, execute and
deliver such Assignment and Acceptance in the name or and on behalf of the
Non-Consenting Lender or Tax Lender, as applicable, and irrespective of whether
Agent executes and delivers such Assignment and Acceptance, the Non-Consenting
Lender or Tax Lender, as applicable, shall be deemed to have executed and
delivered such Assignment and Acceptance. The replacement of any Non-Consenting
Lender or Tax Lender, as applicable, shall be made in accordance with the terms
of Section 13.1. Until such time as one or more Replacement Lenders shall have
acquired all of the Obligations, the Commitments, and the other rights and
obligations of the Non-Consenting Lender or Tax Lender, as applicable, hereunder
and under the other Loan Documents, the Non-Consenting Lender or Tax Lender, as
applicable, shall remain obligated to make the Non-Consenting Lender’s or Tax
Lender’s, as applicable, Pro Rata Share of Revolving Loans and to purchase a
participation in each Letter of Credit, in an amount equal to its Pro Rata Share
of participations in such Letters of Credit.

 



 -115- 

 

 

14.3          No Waivers; Cumulative Remedies. No failure by Agent or any Lender
to exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Parent and Borrowers
of any provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

 

15.               AGENT; THE LENDER GROUP.

 

15.1         Appointment and Authorization of Agent. Each Lender hereby
designates and appoints Wells Fargo as its agent under this Agreement and the
other Loan Documents and each Lender hereby irrevocably authorizes (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to designate, appoint, and authorize) Agent to execute and deliver each
of the other Loan Documents on its behalf and to take such other action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to
Agent by the terms of this Agreement or any other Loan Document, together with
such powers as are reasonably incidental thereto. Agent agrees to act as agent
for and on behalf of the Lenders (and the Bank Product Providers) on the
conditions contained in this Section 15. Any provision to the contrary contained
elsewhere in this Agreement or in any other Loan Document notwithstanding, Agent
shall not have any duties or responsibilities, except those expressly set forth
herein or in the other Loan Documents, nor shall Agent have or be deemed to have
any fiduciary relationship with any Lender (or Bank Product Provider), and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against Agent. Without limiting the generality of the foregoing,
the use of the term “agent” in this Agreement or the other Loan Documents with
reference to Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only a representative relationship between independent
contracting parties. Each Lender hereby further authorizes (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
authorize) Agent to act as the secured party under each of the Loan Documents
that create a Lien on any item of Collateral. Except as expressly otherwise
provided in this Agreement, Agent shall have and may use its sole discretion
with respect to exercising or refraining from exercising any discretionary
rights or taking or refraining from taking any actions that Agent expressly is
entitled to take or assert under or pursuant to this Agreement and the other
Loan Documents. Without limiting the generality of the foregoing, or of any
other provision of the Loan Documents that provides rights or powers to Agent,
Lenders agree that Agent shall have the right to exercise the following powers
as long as this Agreement remains in effect: (a) maintain, in accordance with
its customary business practices, ledgers and records reflecting the status of
the Obligations, the Collateral, payments and proceeds of Collateral, and
related matters, (b) execute or file any and all financing or similar statements
or notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents,
or to take any other action with respect to any Collateral or Loan Documents
which may be necessary to perfect, and maintain perfected, the security
interests and Liens upon Collateral pursuant to the Loan Documents, (c) make
Revolving Loans, for itself or on behalf of Lenders, as provided in the Loan
Documents, (d) exclusively receive, apply, and distribute payments and proceeds
of the Collateral as provided in the Loan Documents, (e) open and maintain such
bank accounts and cash management arrangements as Agent deems necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes,
(f) perform, exercise, and enforce any and all other rights and remedies of the
Lender Group with respect to any Loan Party or its Subsidiaries, the
Obligations, the Collateral, or otherwise related to any of same as provided in
the Loan Documents, and (g) incur and pay such Lender Group Expenses as Agent
may deem necessary or appropriate for the performance and fulfillment of its
functions and powers pursuant to the Loan Documents.

 



 -116- 

 

 

15.2         Delegation of Duties. Agent may execute any of its duties under
this Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

 

15.3         Liability of Agent. None of the Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by any
Loan Party or any of its Subsidiaries or Affiliates, or any officer or director
thereof, contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Loan Party or its Subsidiaries or any other party to any Loan Document to
perform its obligations hereunder or thereunder. No Agent-Related Person shall
be under any obligation to any Lenders (or Bank Product Providers) to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the books and records or properties of any Loan Party or its
Subsidiaries. No Agent-Related Person shall have any liability to any Lender,
and Loan Party or any of their respective Affiliates if any request for a Loan,
Letter of Credit or other extension of credit was not authorized by the
applicable Borrower. Agent shall not be required to take any action that, in its
opinion or in the opinion of its counsel, may expose it to liability or that is
contrary to any Loan Document or applicable law or regulation.

 

15.4         Reliance by Agent. Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrowers or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders (and, if it so elects, the Bank Product Providers)
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Lenders and such request and any action taken or failure to act pursuant thereto
shall be binding upon all of the Lenders (and Bank Product Providers).

 



 -117- 

 

 

15.5         Notice of Default or Event of Default. Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrowers referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 15.4, Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Section 9; provided, that unless and
until Agent has received any such request, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.

 

15.6         Credit Decision. Each Lender (and Bank Product Provider)
acknowledges that none of the Agent-Related Persons has made any representation
or warranty to it, and that no act by Agent hereinafter taken, including any
review of the affairs of any Loan Party and its Subsidiaries or Affiliates,
shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender (or Bank Product Provider). Each Lender
represents (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to represent) to Agent that it has, independently and
without reliance upon any Agent-Related Person and based on such due diligence,
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, prospects, operations, property,
financial and other condition and creditworthiness of each Borrower or any other
Person party to a Loan Document, and all applicable bank regulatory laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to Borrowers. Each Lender also
represents (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to represent) that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of each Borrower or
any other Person party to a Loan Document. Except for notices, reports, and
other documents expressly herein required to be furnished to the Lenders by
Agent, Agent shall not have any duty or responsibility to provide any Lender (or
Bank Product Provider) with any credit or other information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of any Borrower or any other Person party to a Loan Document
that may come into the possession of any of the Agent-Related Persons. Each
Lender acknowledges (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to acknowledge) that Agent does not have any
duty or responsibility, either initially or on a continuing basis (except to the
extent, if any, that is expressly specified herein) to provide such Lender (or
Bank Product Provider) with any credit or other information with respect to any
Borrower, its Affiliates or any of their respective business, legal, financial
or other affairs, and irrespective of whether such information came into Agent’s
or its Affiliates’ or representatives’ possession before or after the date on
which such Lender became a party to this Agreement (or such Bank Product
Provider entered into a Bank Product Agreement).

 



 -118- 

 

 

15.7         Costs and Expenses; Indemnification. Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, attorneys’ fees and
expenses, fees and expenses of financial accountants, advisors, consultants, and
appraisers, costs of collection by outside collection agencies, auctioneer fees
and expenses, and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not Borrowers are obligated to reimburse
Agent or Lenders for such expenses pursuant to this Agreement or otherwise.
Agent is authorized and directed to deduct and retain sufficient amounts from
payments or proceeds of the Collateral received by Agent to reimburse Agent for
such out-of-pocket costs and expenses prior to the distribution of any amounts
to Lenders (or Bank Product Providers). In the event Agent is not reimbursed for
such costs and expenses by the Loan Parties and their Subsidiaries, each Lender
hereby agrees that it is and shall be obligated to pay to Agent such Lender’s
ratable share thereof. Whether or not the transactions contemplated hereby are
consummated, each of the Lenders, on a ratable basis, shall indemnify and defend
the Agent-Related Persons (to the extent not reimbursed by or on behalf of
Borrowers and without limiting the obligation of Borrowers to do so) from and
against any and all Indemnified Liabilities; provided, that no Lender shall be
liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities resulting solely from such Person’s gross negligence or
willful misconduct nor shall any Lender be liable for the obligations of any
Defaulting Lender in failing to make a Revolving Loan or other extension of
credit hereunder. Without limitation of the foregoing, each Lender shall
reimburse Agent upon demand for such Lender’s ratable share of any costs or out
of pocket expenses (including attorneys, accountants, advisors, and consultants
fees and expenses) incurred by Agent in connection with the preparation,
execution, delivery, administration, modification, amendment, or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement or any
other Loan Document to the extent that Agent is not reimbursed for such expenses
by or on behalf of Borrowers. The undertaking in this Section shall survive the
payment of all Obligations hereunder and the resignation or replacement of
Agent.

 

15.8         Agent in Individual Capacity. Wells Fargo and its Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
provide Bank Products to, acquire Equity Interests in, and generally engage in
any kind of banking, trust, financial advisory, underwriting, or other business
with any Loan Party and its Subsidiaries and Affiliates and any other Person
party to any Loan Document as though Wells Fargo were not Agent hereunder, and,
in each case, without notice to or consent of the other members of the Lender
Group. The other members of the Lender Group acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, pursuant to such activities, Wells Fargo or its Affiliates
may receive information regarding a Loan Party or its Affiliates or any other
Person party to any Loan Documents that is subject to confidentiality
obligations in favor of such Loan Party or such other Person and that prohibit
the disclosure of such information to the Lenders (or Bank Product Providers),
and the Lenders acknowledge (and by entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to acknowledge) that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. The
terms “Lender” and “Lenders” include Wells Fargo in its individual capacity.

 

15.9         Successor Agent. Agent may resign as Agent upon 30 days (ten days
if an Event of Default has occurred and is continuing) prior written notice to
the Lenders (unless such notice is waived by the Required Lenders) and Borrowers
(unless such notice is waived by Borrowers or an Event of Default has occurred
and is continuing under Section 8.1, 8.4 or 8.5) and without any notice to the
Bank Product Providers. If Agent resigns under this Agreement, the Required
Lenders shall be entitled, with (so long as no Event of Default has occurred and
is continuing) the consent of Borrowers (such consent not to be unreasonably
withheld, delayed, or conditioned), appoint a successor Agent for the Lenders
(and the Bank Product Providers). If, at the time that Agent’s resignation is
effective, it is acting as Issuing Bank or the Swing Lender, such resignation
shall also operate to effectuate its resignation as Issuing Bank or the Swing
Lender, as applicable, and it shall automatically be relieved of any further
obligation to issue Letters of Credit, or to make Swing Loans. If no successor
Agent is appointed prior to the effective date of the resignation of Agent,
Agent may appoint, after consulting with the Lenders and Borrowers, a successor
Agent. If Agent has materially breached or failed to perform any material
provision of this Agreement or of applicable law, the Required Lenders may agree
in writing to remove and replace Agent with a successor Agent from among the
Lenders with (so long as no Event of Default has occurred and is continuing) the
consent of Borrowers (such consent not to be unreasonably withheld, delayed, or
conditioned). In any such event, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers, and duties of the retiring Agent and the term “Agent” shall mean such
successor Agent and the retiring Agent’s appointment, powers, and duties as
Agent shall be terminated. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 15 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement. If no successor Agent has accepted appointment as Agent by the date
which is 30 days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.

 



 -119- 

 

 

15.10        Lender in Individual Capacity. Any Lender and its respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, provide Bank Products to, acquire Equity Interests in and
generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with any Loan Party and its Subsidiaries and
Affiliates and any other Person party to any Loan Documents as though such
Lender were not a Lender hereunder without notice to or consent of the other
members of the Lender Group (or the Bank Product Providers). The other members
of the Lender Group acknowledge (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to acknowledge) that, pursuant to
such activities, such Lender and its respective Affiliates may receive
information regarding a Loan Party or its Affiliates or any other Person party
to any Loan Documents that is subject to confidentiality obligations in favor of
such Loan Party or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver such Lender will use its reasonable
best efforts to obtain), such Lender shall not be under any obligation to
provide such information to them.

 

15.11        Collateral Matters.

 

(a)                The Lenders hereby irrevocably authorize (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
authorize) Agent to release any Lien on any Collateral (i) upon the termination
of the Commitments and payment and satisfaction in full by the Loan Parties and
their Subsidiaries of all of the Obligations, (ii) constituting property being
sold or disposed of if a release is required or desirable in connection
therewith and if Borrowers certify to Agent that the sale or disposition is
permitted under Section 6.4 (and Agent may rely conclusively on any such
certificate, without further inquiry), (iii) constituting property in which no
Loan Party or any of its Subsidiaries owned any interest at the time Agent’s
Lien was granted nor at any time thereafter, (iv) constituting property leased
or licensed to a Loan Party or its Subsidiaries under a lease or license that
has expired or is terminated in a transaction permitted under this Agreement, or
(v) in connection with a credit bid or purchase authorized under this Section
15.11. The Loan Parties and the Lenders hereby irrevocably authorize (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to authorize) Agent, based upon the instruction of the Required Lenders,
to (a) consent to the sale of, credit bid, or purchase (either directly or
indirectly through one or more entities) all or any portion of the Collateral at
any sale thereof conducted under the provisions of the Bankruptcy Code,
including Section 363 of the Bankruptcy Code, (b) credit bid or purchase (either
directly or indirectly through one or more entities) all or any portion of the
Collateral at any sale or other disposition thereof conducted under the
provisions of the Code, including pursuant to Sections 9-610 or 9-620 of the
Code, or (c) credit bid or purchase (either directly or indirectly through one
or more entities) all or any portion of the Collateral at any other sale or
foreclosure conducted or consented to by Agent in accordance with applicable law
in any judicial action or proceeding or by the exercise of any legal or
equitable remedy. In connection with any such credit bid or purchase, (i) the
Obligations owed to the Lenders and the Bank Product Providers shall be entitled
to be, and shall be, credit bid on a ratable basis (with Obligations with
respect to contingent or unliquidated claims being estimated for such purpose if
the fixing or liquidation thereof would not impair or unduly delay the ability
of Agent to credit bid or purchase at such sale or other disposition of the
Collateral and, if such contingent or unliquidated claims cannot be estimated
without impairing or unduly delaying the ability of Agent to credit bid at such
sale or other disposition, then such claims shall be disregarded, not credit
bid, and not entitled to any interest in the Collateral that is the subject of
such credit bid or purchase) and the Lenders and the Bank Product Providers
whose Obligations are credit bid shall be entitled to receive interests (ratably
based upon the proportion of their Obligations credit bid in relation to the
aggregate amount of Obligations so credit bid) in the Collateral that is the
subject of such credit bid or purchase (or in the Equity Interests of the any
entities that are used to consummate such credit bid or purchase), and (ii)
Agent, based upon the instruction of the Required Lenders, may accept non-cash
consideration, including debt and equity securities issued by any entities used
to consummate such credit bid or purchase and in connection therewith Agent may
reduce the Obligations owed to the Lenders and the Bank Product Providers
(ratably based upon the proportion of their Obligations credit bid in relation
to the aggregate amount of Obligations so credit bid) based upon the value of
such non-cash consideration; provided, that Bank Product Obligations not
entitled to the application set forth in Section 2.4(b)(iii)(J) shall not be
entitled to be, and shall not be, credit bid, or used in the calculation of the
ratable interest of the Lenders and Bank Product Providers in the Obligations
which are credit bid. Except as provided above, Agent will not execute and
deliver a release of any Lien on any Collateral without the prior written
authorization of (y) if the release is of all or substantially all of the
Collateral, all of the Lenders (without requiring the authorization of the Bank
Product Providers), or (z) otherwise, the Required Lenders (without requiring
the authorization of the Bank Product Providers). Upon request by Agent or
Borrowers at any time, the Lenders will (and if so requested, the Bank Product
Providers will) confirm in writing Agent’s authority to release any such Liens
on particular types or items of Collateral pursuant to this Section 15.11;
provided, that (1) anything to the contrary contained in any of the Loan
Documents notwithstanding, Agent shall not be required to execute any document
or take any action necessary to evidence such release on terms that, in Agent’s
opinion, could expose Agent to liability or create any obligation or entail any
consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly released) upon (or obligations of Borrowers in respect of) any and all
interests retained by any Borrower, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral. Each Lender further
hereby irrevocably authorizes (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to irrevocably authorize) Agent, at
its option and in its sole discretion, to subordinate (by contract or otherwise)
any Lien granted to or held by Agent on any property under any Loan Document
(a) to the holder of any Permitted Lien on such property if such Permitted Lien
secures purchase money Indebtedness (including Capitalized Lease Obligations)
which constitute Permitted Indebtedness and (b) to the extent Agent has the
authority under this Section 15.11 to release its Lien on such property.
Notwithstanding the provisions of this Section 15.11, the Agent shall be
authorized, without the consent of any Lender and without the requirement that
an asset sale consisting of the sale, transfer or other disposition having
occurred, to release any security interest in any building, structure or
improvement located in an area determined by the Federal Emergency Management
Agency to have special flood hazards provided that such building, structure or
improvement has an immaterial fair market value.

 



 -120- 

 

 

(b)                Agent shall have no obligation whatsoever to any of the
Lenders (or the Bank Product Providers) (i) to verify or assure that the
Collateral exists or is owned by a Loan Party or any of its Subsidiaries or is
cared for, protected, or insured or has been encumbered, (ii) to verify or
assure that Agent’s Liens have been properly or sufficiently or lawfully
created, perfected, protected, or enforced or are entitled to any particular
priority, (iii) to verify or assure that any particular items of Collateral meet
the eligibility criteria applicable in respect thereof, (iv) to impose,
maintain, increase, reduce, implement, or eliminate any particular Reserve
hereunder or to determine whether the amount of any Reserve is appropriate or
not, or (v) to exercise at all or in any particular manner or under any duty of
care, disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent pursuant to any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission, or event related thereto, subject to the terms and conditions
contained herein, Agent may act in any manner it may deem appropriate, in its
sole discretion given Agent’s own interest in the Collateral in its capacity as
one of the Lenders and that Agent shall have no other duty or liability
whatsoever to any Lender (or Bank Product Provider) as to any of the foregoing,
except as otherwise expressly provided herein.

 

15.12       Restrictions on Actions by Lenders; Sharing of Payments.

 

(a)                Each of the Lenders agrees that it shall not, without the
express written consent of Agent, and that it shall, to the extent it is
lawfully entitled to do so, upon the written request of Agent, set off against
the Obligations, any amounts owing by such Lender to any Loan Party or its
Subsidiaries or any deposit accounts of any Loan Party or its Subsidiaries now
or hereafter maintained with such Lender. Each of the Lenders further agrees
that it shall not, unless specifically requested to do so in writing by Agent,
take or cause to be taken any action, including, the commencement of any legal
or equitable proceedings to enforce any Loan Document against any Borrower or
any Guarantor or to foreclose any Lien on, or otherwise enforce any security
interest in, any of the Collateral.

 

(b)                If, at any time or times any Lender shall receive (i) by
payment, foreclosure, setoff, or otherwise, any proceeds of Collateral or any
payments with respect to the Obligations, except for any such proceeds or
payments received by such Lender from Agent pursuant to the terms of this
Agreement, or (ii) payments from Agent in excess of such Lender’s Pro Rata Share
of all such distributions by Agent, such Lender promptly shall (A) turn the same
over to Agent, in kind, and with such endorsements as may be required to
negotiate the same to Agent, or in immediately available funds, as applicable,
for the account of all of the Lenders and for application to the Obligations in
accordance with the applicable provisions of this Agreement, or (B) purchase,
without recourse or warranty, an undivided interest and participation in the
Obligations owed to the other Lenders so that such excess payment received shall
be applied ratably as among the Lenders in accordance with their Pro Rata
Shares; provided, that to the extent that such excess payment received by the
purchasing party is thereafter recovered from it, those purchases of
participations shall be rescinded in whole or in part, as applicable, and the
applicable portion of the purchase price paid therefor shall be returned to such
purchasing party, but without interest except to the extent that such purchasing
party is required to pay interest in connection with the recovery of the excess
payment.

 

15.13       Agency for Perfection. Agent hereby appoints each other Lender (and
each Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent’s Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code can be perfected by possession or control. Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent’s instructions.

 

15.14       Payments by Agent to the Lenders. All payments to be made by Agent
to the Lenders (or Bank Product Providers) shall be made by bank wire transfer
of immediately available funds pursuant to such wire transfer instructions as
each party may designate for itself by written notice to Agent. Concurrently
with each such payment, Agent shall identify whether such payment (or any
portion thereof) represents principal, premium, fees, or interest of the
Obligations.

 



 -121- 

 

 

15.15       Concerning the Collateral and Related Loan Documents. Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement and
the other Loan Documents. Each member of the Lender Group agrees (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to agree) that any action taken by Agent in accordance with the terms of
this Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).

 

15.16      Field Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information. By becoming a party to this Agreement, each
Lender:

 

(a)                is deemed to have requested that Agent furnish such Lender,
promptly after it becomes available, a copy of each field examination report
respecting any Loan Party or its Subsidiaries (each, a “Report”) prepared by or
at the request of Agent, and Agent shall so furnish each Lender with such
Reports,

 

(b)                expressly agrees and acknowledges that Agent does not (i)
make any representation or warranty as to the accuracy of any Report, and (ii)
shall not be liable for any information contained in any Report,

 

(c)                 expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or other party performing any
field examination will inspect only specific information regarding the Loan
Parties and their Subsidiaries and will rely significantly upon Parent’s and its
Subsidiaries’ books and records, as well as on representations of Parent’s and
Borrowers’ personnel,

 

(d)                 agrees to keep all Reports and other material, non-public
information regarding the Loan Parties and their Subsidiaries and their
operations, assets, and existing and contemplated business plans in a
confidential manner in accordance with Section 17.9, and

 

(e)                without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold Agent and any other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or fail to take or any conclusion the indemnifying Lender may reach or draw
from any Report in connection with any loans or other credit accommodations that
the indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys’ fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

 

In addition to the foregoing, (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by any Loan Party or its Subsidiaries to Agent that has not
been contemporaneously provided by such Loan Party or such Subsidiary to such
Lender, and, upon receipt of such request, Agent promptly shall provide a copy
of same to such Lender, (y) to the extent that Agent is entitled, under any
provision of the Loan Documents, to request additional reports or information
from any Loan Party or its Subsidiaries, any Lender may, from time to time,
reasonably request Agent to exercise such right as specified in such Lender’s
notice to Agent, whereupon Agent promptly shall request of Borrowers the
additional reports or information reasonably specified by such Lender, and, upon
receipt thereof from such Loan Party or such Subsidiary, Agent promptly shall
provide a copy of same to such Lender, and (z) any time that Agent renders to
Borrowers a statement regarding the Loan Account, Agent shall send a copy of
such statement to each Lender.

 



 -122- 

 

 

15.17        Several Obligations; No Liability. Notwithstanding that certain of
the Loan Documents now or hereafter may have been or will be executed only by or
in favor of Agent in its capacity as such, and not by or in favor of the
Lenders, any and all obligations on the part of Agent (if any) to make any
credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Commitments. Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender. Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender. Except as provided in Section 15.7, no member of the Lender Group shall
have any liability for the acts of any other member of the Lender Group. No
Lender shall be responsible to any Borrower or any other Person for any failure
by any other Lender (or Bank Product Provider) to fulfill its obligations to
make credit available hereunder, nor to advance for such Lender (or Bank Product
Provider) or on its behalf, nor to take any other action on behalf of such
Lender (or Bank Product Provider) hereunder or in connection with the financing
contemplated herein.

 

16.           WITHHOLDING TAXES.

 

16.1        Payments. All payments made by any Loan Party under any Loan
Document will be made free and clear of, and without deduction or withholding
for, any Taxes, except as otherwise required by applicable law, and in the event
any deduction or withholding of Taxes is required, the applicable Loan Party
shall make the requisite withholding, promptly pay over to the applicable
Governmental Authority the withheld tax, and furnish to Agent as promptly as
possible after the date the payment of any such Tax is due pursuant to
applicable law, certified copies of tax receipts evidencing such payment by the
Loan Parties. Furthermore, if any such Tax is an Indemnified Tax or an
Indemnified Tax is so levied or imposed, the Loan Parties agree to pay the full
amount of such Indemnified Taxes and such additional amounts as may be necessary
so that every payment of all amounts due under this Agreement, any note, or Loan
Document, including any amount paid pursuant to this Section 16.1 after
withholding or deduction for or on account of any Indemnified Taxes, will not be
less than the amount provided for herein. The Loan Parties will promptly pay any
Other Taxes or reimburse Agent for such Other Taxes upon Agent's demand. The
Loan Parties shall jointly and severally indemnify each Indemnified Person (as
defined in Section 10.3) (collectively a “Tax Indemnitee”) for the full amount
of Indemnified Taxes arising in connection with this Agreement or any other Loan
Document or breach thereof by any Loan Party (including any Indemnified Taxes
imposed or asserted on, or attributable to, amounts payable under this Section
16) imposed on, or paid by, such Tax Indemnitee and all reasonable costs and
expenses related thereto (including fees and disbursements of attorneys and
other tax professionals), as and when they are incurred and irrespective of
whether suit is brought, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority (other than
Indemnified Taxes and additional amounts that a court of competent jurisdiction
finally determines to have resulted from the gross negligence or willful
misconduct of such Tax Indemnitee). The obligations of the Loan Parties under
this Section 16 shall survive the termination of this Agreement, the resignation
and replacement of the Agent, and the repayment of the Obligations.

 



 -123- 

 

 

16.2         Exemptions.

 

(a)                If a Lender or Participant is entitled to claim an exemption
or reduction from United States withholding tax, such Lender or Participant
agrees with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) and the
Administrative Borrower on behalf of all Borrowers one of the following before
receiving its first payment under this Agreement:

 

(i)         if such Lender or Participant is entitled to claim an exemption from
United States withholding tax pursuant to the portfolio interest exception, (A)
a statement of the Lender or Participant, signed under penalty of perjury, that
it is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of any Borrower (within the meaning of Section 871(h)(3)(B) of
the IRC), or (III) a controlled foreign corporation related to Borrowers within
the meaning of Section 864(d)(4) of the IRC, and (B) a properly completed and
executed IRS Form W-8BEN, Form W-8BEN-E or Form W-8IMY (with proper attachments
as applicable);

 

(ii)        if such Lender or Participant is entitled to claim an exemption
from, or a reduction of, withholding tax under a United States tax treaty, a
properly completed and executed copy of IRS Form W-8BEN or Form W-8BEN-E, as
applicable;

 

(iii)       if such Lender or Participant is entitled to claim that interest
paid under this Agreement is exempt from United States withholding tax because
it is effectively connected with a United States trade or business of such
Lender, a properly completed and executed copy of IRS Form W-8ECI;

 

(iv)      if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because such
Lender or Participant serves as an intermediary, a properly completed and
executed copy of IRS Form W-8IMY (including a withholding statement and copies
of the tax certification documentation for its beneficial owner(s) of the income
paid to the intermediary, if required based on its status provided on the Form
W-8IMY); or

 

(v)        a properly completed and executed copy of any other form or forms,
including IRS Form W-9, as may be required under the IRC or other laws of the
United States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.

 

(b)                Each Lender or Participant shall provide new forms (or
successor forms) upon the expiration or obsolescence of any previously delivered
forms and promptly notify Agent and Administrative Borrower (or, in the case of
a Participant, to the Lender granting the participation only) of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

 

(c)                If a Lender or Participant claims an exemption from
withholding tax in a jurisdiction other than the United States, such Lender or
such Participant agrees with and in favor of Agent and Borrowers, to deliver to
Agent and Administrative Borrower (or, in the case of a Participant, to the
Lender granting the participation only) any such form or forms, as may be
required under the laws of such jurisdiction as a condition to exemption from,
or reduction of, foreign withholding or backup withholding tax before receiving
its first payment under this Agreement, but only if such Lender or such
Participant is legally able to deliver such forms, or the providing of or
delivery of such forms in the Lender's reasonable judgment would not subject
such Lender to any material unreimbursed cost or expense or materially prejudice
the legal or commercial position of such Lender (or its Affiliates); provided,
further, that nothing in this Section 16.2(c) shall require a Lender or
Participant to disclose any information that it deems to be confidential
(including its tax returns). Each Lender and each Participant shall provide new
forms (or successor forms) upon the expiration or obsolescence of any previously
delivered forms and promptly notify Agent and Administrative Borrower (or, in
the case of a Participant, to the Lender granting the participation only) of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction.

 



 -124- 

 

 

(d)                If a Lender or Participant claims exemption from, or
reduction of, withholding tax and such Lender or Participant sells, assigns,
grants a participation in, or otherwise transfers all or part of the Obligations
of Borrowers to such Lender or Participant, such Lender or Participant agrees to
notify Agent and Administrative Borrower (or, in the case of a sale of a
participation interest, to the Lender granting the participation only) of the
percentage amount in which it is no longer the beneficial owner of Obligations
of Borrowers to such Lender or Participant. To the extent of such percentage
amount, Agent and Administrative Borrower will treat such Lender’s or such
Participant’s documentation provided pursuant to Section 16.2(a) or 16.2(c) as
no longer valid. With respect to such percentage amount, such Participant or
Assignee may provide new documentation, pursuant to Section 16.2(a) or 16.2(c),
if applicable. Borrowers agree that each Participant shall be entitled to the
benefits of this Section 16 with respect to its participation in any portion of
the Commitments and the Obligations so long as such Participant complies with
the obligations set forth in this Section 16 with respect thereto.

 

(e)                If a payment made to a Lender under any Loan Document would
be subject to U.S. federal withholding tax imposed by FATCA if such Lender were
to fail to comply with the applicable due diligence and reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the IRC, as
applicable), such Lender shall deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) at the time or times
prescribed by law and at such time or times reasonably requested by Agent (or,
in the case of a Participant, the Lender granting the participation) such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the IRC) and such additional documentation reasonably
requested by Agent (or, in the case of a Participant, the Lender granting the
participation) as may be necessary for Agent or Borrowers to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender's obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (e), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

16.3         Reductions.

 

(a)                If a Lender or a Participant is subject to an applicable
withholding tax, Agent (or, in the case of a Participant, the Lender granting
the participation) may withhold from any payment to such Lender or such
Participant an amount equivalent to the applicable withholding tax. If the forms
or other documentation required by Section 16.2(a) or 16.2(c) are not delivered
to Agent (or, in the case of a Participant, to the Lender granting the
participation), then Agent (or, in the case of a Participant, to the Lender
granting the participation) may withhold from any payment to such Lender or such
Participant not providing such forms or other documentation an amount equivalent
to the applicable withholding tax.

 

(b)                If the IRS or any other Governmental Authority of the United
States or other jurisdiction asserts a claim that Agent (or, in the case of a
Participant, to the Lender granting the participation) did not properly withhold
tax from amounts paid to or for the account of any Lender or any Participant due
to a failure on the part of the Lender or any Participant (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify Agent (or such Participant failed to notify the Lender
granting the participation) of a change in circumstances which rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason) such Lender shall indemnify and hold Agent harmless (or, in the case of
a Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this Section
16, together with all costs and expenses (including attorneys’ fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.

 



 -125- 

 

 

16.4         Refunds. If Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Indemnified Taxes to which the Loan Parties
have paid additional amounts pursuant to this Section 16, so long as no Default
or Event of Default has occurred and is continuing, it shall pay over such
refund to the Administrative Borrower on behalf of the Loan Parties (but only to
the extent of payments made, or additional amounts paid, by the Loan Parties
under this Section 16 with respect to Indemnified Taxes giving rise to such a
refund), net of all out-of-pocket expenses of Agent or such Lender and without
interest (other than any interest paid by the applicable Governmental Authority
with respect to such a refund); provided, that the Loan Parties, upon the
request of Agent or such Lender, agrees to repay the amount paid over to the
Loan Parties (plus any penalties, interest or other charges, imposed by the
applicable Governmental Authority, other than such penalties, interest or other
charges imposed as a result of the willful misconduct or gross negligence of
Agent or Lender hereunder as finally determined by a court of competent
jurisdiction) to Agent or such Lender in the event Agent or such Lender is
required to repay such refund to such Governmental Authority. Notwithstanding
anything in this Agreement to the contrary, this Section 16 shall not be
construed to require Agent or any Lender to make available its tax returns (or
any other information which it deems confidential) to Loan Parties or any other
Person or require Agent or any Lender to pay any amount to an indemnifying party
pursuant to Section 16.4, the payment of which would place Agent or such Lender
(or their Affiliates) in a less favorable net after-Tax position than such
Person would have been in if the Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.

 

17.           GENERAL PROVISIONS.

 

17.1         Effectiveness. This Agreement shall be binding and deemed effective
when executed by Parent, each Borrower, Agent, and each Lender whose signature
is provided for on the signature pages hereof.

 

17.2         Section Headings. Headings and numbers have been set forth herein
for convenience only. Unless the contrary is compelled by the context,
everything contained in each Section applies equally to this entire Agreement.

 

17.3         Interpretation. Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed against the Lender Group or Parent or any
Borrower, whether under any rule of construction or otherwise. On the contrary,
this Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

 

17.4         Severability of Provisions. Each provision of this Agreement shall
be severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 



 -126- 

 

 

17.5        Bank Product Providers. Each Bank Product Provider in its capacity
as such shall be deemed a third party beneficiary hereof and of the provisions
of the other Loan Documents for purposes of any reference in a Loan Document to
the parties for whom Agent is acting. Agent hereby agrees to act as agent for
such Bank Product Providers and, by virtue of entering into a Bank Product
Agreement, the applicable Bank Product Provider shall be automatically deemed to
have appointed Agent as its agent and to have accepted the benefits of the Loan
Documents. It is understood and agreed that the rights and benefits of each Bank
Product Provider under the Loan Documents consist exclusively of such Bank
Product Provider’s being a beneficiary of the Liens and security interests (and,
if applicable, guarantees) granted to Agent and the right to share in payments
and collections out of the Collateral as more fully set forth herein. In
addition, each Bank Product Provider, by virtue of entering into a Bank Product
Agreement, shall be automatically deemed to have agreed that Agent shall have
the right, but shall have no obligation, to establish, maintain, relax, or
release reserves in respect of the Bank Product Obligations and that if Reserves
are established there is no obligation on the part of Agent to determine or
insure whether the amount of any such Reserve is appropriate or not. In
connection with any such distribution of payments or proceeds of Collateral,
Agent shall be entitled to assume no amounts are due or owing to any Bank
Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Agent as to
the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution. Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the applicable Bank Product
Provider. In the absence of an updated certification, Agent shall be entitled to
assume that the amount due and payable to the applicable Bank Product Provider
is the amount last certified to Agent by such Bank Product Provider as being due
and payable (less any distributions made to such Bank Product Provider on
account thereof). Borrowers may obtain Bank Products from any Bank Product
Provider, although Borrowers are not required to do so. Each Borrower
acknowledges and agrees that no Bank Product Provider has committed to provide
any Bank Products and that the providing of Bank Products by any Bank Product
Provider is in the sole and absolute discretion of such Bank Product Provider.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Product shall have any voting or
approval rights hereunder (or be deemed a Lender) solely by virtue of its status
as the provider or holder of such agreements or products or the Obligations
owing thereunder, nor shall the consent of any such provider or holder be
required (other than in their capacities as Lenders, to the extent applicable)
for any matter hereunder or under any of the other Loan Documents, including as
to any matter relating to the Collateral or the release of Collateral or
Guarantors.

 

17.6         Debtor-Creditor Relationship. The relationship between the Lenders
and Agent, on the one hand, and the Loan Parties, on the other hand, is solely
that of creditor and debtor. No member of the Lender Group has (or shall be
deemed to have) any fiduciary relationship or duty to any Loan Party arising out
of or in connection with the Loan Documents or the transactions contemplated
thereby, and there is no agency or joint venture relationship between the
members of the Lender Group, on the one hand, and the Loan Parties, on the other
hand, by virtue of any Loan Document or any transaction contemplated therein.

 

17.7         Counterparts; Electronic Execution. This Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

 



 -127- 

 

 

17.8         Revival and Reinstatement of Obligations. If any member of the
Lender Group or any Bank Product Provider repays, refunds, restores, or
returns in whole or in part, any payment or property (including any proceeds of
Collateral) previously paid or transferred to such member of the Lender Group or
such Bank Product Provider in full or partial satisfaction of any Obligation or
on account of any other obligation of any Loan Party under any Loan Document or
any Bank Product Agreement, because the payment, transfer, or the incurrence of
the obligation so satisfied is asserted or declared to be void, voidable, or
otherwise recoverable under any law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent transfers, preferences,
or other voidable or recoverable obligations or transfers or to be subject to
turn over pursuant to the Intercreditor Agreement (each, a “Voidable Transfer”),
or because such member of the Lender Group or Bank Product Provider elects to do
so on the reasonable advice of its counsel in connection with a claim that the
payment, transfer, or incurrence is or may be a Voidable Transfer, then, as to
any such Voidable Transfer, or the amount thereof that such member of the Lender
Group or Bank Product Provider elects to repay, restore, or return (including
pursuant to a settlement of any claim in respect thereof), and as to all
reasonable costs, expenses, and attorneys’ fees of such member of the Lender
Group or Bank Product Provider related thereto, (i) the liability of the Loan
Parties with respect to the amount or property paid, refunded, restored, or
returned will automatically and immediately be revived, reinstated, and restored
and will exist, and (ii) Agent’s Liens securing such liability shall be
effective, revived, and remain in full force and effect, in each case, as fully
as if such Voidable Transfer had never been made.  If, prior to any of the
foregoing, (A) Agent’s Liens shall have been released or terminated, or (B) any
provision of this Agreement shall have been terminated or cancelled, Agent’s
Liens, or such provision of this Agreement, shall be reinstated in full force
and effect and such prior release, termination, cancellation or surrender shall
not diminish, release, discharge, impair or otherwise affect the obligation of
any Loan Party in respect of such liability or any Collateral securing
such liability. This provision shall survive the termination of this Agreement
and the repayment in full of the Obligations.

 

17.9           Confidentiality.

 

(a)                Agent and Lenders each individually (and not jointly or
jointly and severally) agree that material, non-public information regarding the
Loan Parties and their Subsidiaries, their operations, assets, and existing and
contemplated business plans (“Confidential Information”) shall be treated by
Agent and the Lenders in a confidential manner, and shall not be disclosed by
Agent and the Lenders to Persons who are not parties to this Agreement, except:
(i) to attorneys for and other advisors, accountants, auditors, and consultants
to any member of the Lender Group and to employees, directors and officers of
any member of the Lender Group (the Persons in this clause (i), “Lender Group
Representatives”) on a “need to know” basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis, (ii) to
Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers); provided, that any such Subsidiary or Affiliate shall
have agreed to receive such information hereunder subject to the terms of this
Section 17.9, (iii) as may be required by regulatory authorities so long as such
authorities are informed of the confidential nature of such information, (iv) as
may be required by statute, decision, or judicial or administrative order, rule,
or regulation; provided, that (x) prior to any disclosure under this clause
(iv), the disclosing party agrees to provide Borrowers with prior notice
thereof, to the extent that it is practicable to do so and to the extent that
the disclosing party is permitted to provide such prior notice to Borrowers
pursuant to the terms of the applicable statute, decision, or judicial or
administrative order, rule, or regulation and (y) any disclosure under this
clause (iv) shall be limited to the portion of the Confidential Information as
may be required by such statute, decision, or judicial or administrative order,
rule, or regulation, (v) as may be agreed to in advance in writing by Borrowers,
(vi) as requested or required by any Governmental Authority pursuant to any
subpoena or other legal process; provided, that (x) prior to any disclosure
under this clause (vi) the disclosing party agrees to provide Borrowers with
prior written notice thereof, to the extent that it is practicable to do so and
to the extent that the disclosing party is permitted to provide such prior
written notice to Borrowers pursuant to the terms of the subpoena or other legal
process and (y) any disclosure under this clause (vi) shall be limited to the
portion of the Confidential Information as may be required by such Governmental
Authority pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender’s interest under this Agreement; provided, that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information either
subject to the terms of this Section 17.9 or pursuant to confidentiality
requirements substantially similar to those contained in this Section 17.9 (and
such Person may disclose such Confidential Information to Persons employed or
engaged by them as described in clause (i) above), (ix) in connection with any
litigation or other adversary proceeding involving parties hereto which such
litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other Loan Documents;
provided, that prior to any disclosure to any Person (other than any Loan Party,
Agent, any Lender, any of their respective Affiliates, or their respective
counsel) under this clause (ix) with respect to litigation involving any Person
(other than any Borrower, Agent, any Lender, any of their respective Affiliates,
or their respective counsel), the disclosing party agrees to provide Borrowers
with prior written notice thereof, and (x) in connection with, and to the extent
reasonably necessary for, the exercise of any secured creditor remedy under this
Agreement or under any other Loan Document.

 



 -128- 

 

 

(b)                Anything in this Agreement to the contrary notwithstanding,
Agent may disclose information concerning the terms and conditions of this
Agreement and the other Loan Documents to loan syndication and pricing reporting
services or in its marketing or promotional materials, with such information to
consist of deal terms and other information customarily found in such
publications or marketing or promotional materials and may otherwise use the
name, logos, and other insignia of any Borrower or the other Loan Parties and
the Commitments provided hereunder in any “tombstone” or other advertisements,
on its website or in other marketing materials of the Agent.

 

(c)                Each Loan Party agrees that Agent may make materials or
information provided by or on behalf of Borrowers hereunder (collectively,
“Borrower Materials”) available to the Lenders by posting the Communications on
IntraLinks, SyndTrak or a substantially similar secure electronic transmission
system (the “Platform”). The Platform is provided “as is” and “as available.”
Agent does not warrant the accuracy or completeness of the Borrower Materials,
or the adequacy of the Platform and expressly disclaim liability for errors or
omissions in the communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by Agent in connection with the Borrower Materials or the
Platform. In no event shall Agent or any of the Agent-Related Persons have any
liability to the Loan Parties, any Lender or any other person for damages of any
kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of any Loan Party’s or Agent’s transmission of communications through the
Internet, except to the extent the liability of such person is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from such person’s gross negligence or willful misconduct. Each Loan Party
further agrees that certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Loan Parties or their securities) (each, a “Public Lender”). The Loan
Parties shall be deemed to have authorized Agent and its Affiliates and the
Lenders to treat Borrower Materials marked “PUBLIC” or otherwise at any time
filed with the SEC as not containing any material non-public information with
respect to the Loan Parties or their securities for purposes of United States
federal and state securities laws. All Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor” (or another similar term). Agent and its Affiliates and the
Lenders shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” or that are not at any time filed with the SEC as being suitable only
for posting on a portion of the Platform not marked as “Public Investor” (or
such other similar term).

 

17.10       Survival. All representations and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that Agent, Issuing Bank, or any Lender may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of, or any accrued interest on, any Loan or any fee or any
other amount payable under this Agreement is outstanding or unpaid or any Letter
of Credit is outstanding and so long as the Commitments have not expired or been
terminated.

 



 -129- 

 

 

17.11       Patriot Act; Due Diligence. Each Lender that is subject to the
requirements of the Patriot Act hereby notifies the Loan Parties that pursuant
to the requirements of the Patriot Act, it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender to identify each Loan Party in accordance with the Patriot Act. In
addition, Agent and each Lender shall have the right to periodically conduct due
diligence on all Loan Parties, their senior management and key principals and
legal and beneficial owners. Each Loan Party agrees to cooperate in respect of
the conduct of such due diligence and further agrees that the reasonable costs
and charges for any such due diligence by Agent shall constitute Lender Group
Expenses hereunder and be for the account of Borrowers.

 

17.12       Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.

 

17.13        Hudson Technologies as Agent for Borrowers. Each Borrower hereby
irrevocably appoints Hudson Technologies as the borrowing agent and
attorney-in-fact for all Borrowers (the “Administrative Borrower”) which
appointment shall remain in full force and effect unless and until Agent shall
have received prior written notice signed by each Borrower that such appointment
has been revoked and that another Borrower has been appointed Administrative
Borrower. Each Borrower hereby irrevocably appoints and authorizes the
Administrative Borrower (a) to provide Agent with all notices with respect to
Revolving Loans and Letters of Credit obtained for the benefit of any Borrower
and all other notices and instructions under this Agreement and the other Loan
Documents (and any notice or instruction provided by Administrative Borrower
shall be deemed to be given by Borrowers hereunder and shall bind each
Borrower), (b) to receive notices and instructions from members of the Lender
Group (and any notice or instruction provided by any member of the Lender Group
to the Administrative Borrower in accordance with the terms hereof shall be
deemed to have been given to each Borrower), (c) to enter into Bank Product
Provider Agreements on behalf of Borrowers and their Subsidiaries, and (d) to
take such action as the Administrative Borrower deems appropriate on its behalf
to obtain Revolving Loans and Letters of Credit and to exercise such other
powers as are reasonably incidental thereto to carry out the purposes of this
Agreement. It is understood that the handling of the Loan Account and Collateral
in a combined fashion, as more fully set forth herein, is done solely as an
accommodation to Borrowers in order to utilize the collective borrowing powers
of Borrowers in the most efficient and economical manner and at their request,
and that Lender Group shall not incur liability to any Borrower as a result
hereof. Each Borrower expects to derive benefit, directly or indirectly, from
the handling of the Loan Account and the Collateral in a combined fashion since
the successful operation of each Borrower is dependent on the continued
successful performance of the integrated group. To induce the Lender Group to do
so, and in consideration thereof, each Borrower hereby jointly and severally
agrees to indemnify each member of the Lender Group and hold each member of the
Lender Group harmless against any and all liability, expense, loss or claim of
damage or injury, made against the Lender Group by any Borrower or by any third
party whosoever, arising from or incurred by reason of (i) the handling of the
Loan Account and Collateral of Borrowers as herein provided, or (ii) the Lender
Group’s relying on any instructions of the Administrative Borrower, except that
Borrowers will have no liability to the relevant Agent-Related Person or
Lender-Related Person under this Section 17.13 with respect to any liability
that has been finally determined by a court of competent jurisdiction to have
resulted solely from the gross negligence or willful misconduct of such
Agent-Related Person or Lender-Related Person, as the case may be.

 



 -130- 

 

 

17.14       Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)                the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

17.15        Intercreditor Agreement. Each Lender hereunder authorizes and
instructs Agent to enter into the Intercreditor Agreement and acknowledges (or
is deemed to acknowledge) that a copy of the Intercreditor Agreement was
delivered, or made available, to such Lender. Each Lender hereby acknowledges
that it has received and reviewed the Intercreditor Agreement. Each of the
Lenders agrees to be bound by the Intercreditor Agreement. Any reference in this
Agreement or any other Loan Document to “first priority lien” “or second
priority” or words of similar effect in describing the Liens created hereunder
or under any other Loan Document shall be understood to refer to such priority
as set forth in the Intercreditor Agreement. Nothing in this Section 17.15 shall
be construed to provide that any Loan Party is a third party beneficiary of the
provisions of the Intercreditor Agreement or may assert any rights, defenses or
claims on account of the Intercreditor Agreement or this Section 17.15 (other
than as set forth in the last sentence hereof), and each Loan Party (x) agrees
that nothing in the Intercreditor Agreement is intended or shall impair the
obligation of any Loan Party to pay the obligations under this Agreement, or any
other Loan Document as and when the same become due and payable in accordance
with their respective terms, or to affect the relative rights of the creditors
with respect to any Loan Party or except as expressly otherwise provided in the
Intercreditor Agreement as to a Loan Party’s obligations, such Loan Party’s
properties, and (y) if Agent shall enforce its rights or remedies in violation
of the terms of the Intercreditor Agreement, agrees that it shall not use such
violation as a defense to any enforcement of remedies otherwise made in
accordance with the terms of this Agreement and the other Loan Documents by
Agent or any Lender or assert such violation as a counterclaim or basis for
set-off or recoupment against Agent or any Lender and agrees to abide by the
terms of this Agreement and to keep, observe and perform the several matters and
things herein intended to be kept, observed and performed by it. In furtherance
of the foregoing, notwithstanding anything to the contrary set forth herein,
prior to the payment in full of the Term Loan Obligations to the extent that any
Loan Party is required to (i) give physical possession over any Term Loan
Priority Collateral to Agent under this Agreement or the other Loan Documents,
such requirement to give possession shall be satisfied if such Term Loan
Priority Collateral is delivered to and held by the Term Loan Agent pursuant to
the Intercreditor Agreement and (ii) take any other action with respect to the
Term Loan Priority Collateral or any proceeds thereof, including delivery of
such Collateral or proceeds thereof to Agent, such action shall be deemed
satisfied to the extent undertaken by the Term Loan Agent.

 



 -131- 

 

 

17.16       Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for Hedge
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States): In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow.]

 



 -132- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

  PARENT:       HUDSON TECHNOLOGIES, INC., a New York corporation

 

  By: /s/ Brian F. Coleman     Name: Brian F. Coleman     Title: President and
Chief Operating Officer

 

  BORROWERS:       HUDSON TECHNOLOGIES COMPANY, a Tennessee corporation

 

  By: /s/ Brian F. Coleman     Name: Brian F. Coleman     Title: President and
Chief Operating Officer

 

  HUDSON HOLDINGS, INC., a Nevada corporation

 

  By: /s/ Brian F. Coleman     Name: Brian F. Coleman     Title: President and
Chief Operating Officer

 

  ASPEN REFRIGERANTS, INC., a Delaware corporation

 

  By: /s/ Brian F. Coleman     Name: Brian F. Coleman     Title: President and
Chief Operating Officer

 

[Hudson Technologies – Signature Page to Credit Agreement]

 





 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Agent and as a Lender

 

  By: /s/ Victor Panasci     Name: Victor Panasci     Title: Its Authorized
Signatory

 



[Hudson Technologies – Signature Page to Credit Agreement]

 







 

